Exhibit 10.1

 

EXECUTION VERSION

 

CUSIP: 18911WAC3

 

AMENDED AND RESTATED CREDIT AGREEMENT
dated as of

 

May 24, 2018

 

among

 

CLOUD PEAK ENERGY RESOURCES LLC,

 

the GUARANTORS party hereto,

 

the LENDERS party hereto,

 

and

 

PNC BANK, NATIONAL ASSOCIATION,
as Administrative Agent, Swingline Lender, and Issuing Bank

 

--------------------------------------------------------------------------------

 

PNC CAPITAL MARKETS LLC
as Joint Lead Arranger and Sole Bookrunner

 

--------------------------------------------------------------------------------

 

THE HUNTINGTON NATIONAL BANK
as Joint Lead Arranger and Syndication Agent

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

 

 

Page

 

 

 

1.

CERTAIN DEFINITIONS

1

1.1

Certain Definitions

1

1.2

Construction

43

1.3

Accounting Principles; Changes in GAAP

44

1.4

Limitation on Credit Support With Respect to Obligations of the Credit Parties
Under the Loan Documents

44

 

 

 

2.

REVOLVING CREDIT AND SWING LOAN FACILITIES

44

2.1

Revolving Credit Commitments

44

2.1.1

Revolving Credit Loans

44

2.1.2

Swing Loan Commitment

45

2.2

Nature of Lenders’ Obligations with Respect to Revolving Credit Loans

45

2.3

Commitment Fees

45

2.4

Termination or Reduction of Revolving Credit Commitments

46

2.5

Revolving Credit Loan Requests; Swing Loan Requests

46

2.5.1

Revolving Credit Loan Requests

46

2.5.2

Swing Loan Requests

46

2.6

Making Revolving Credit Loans and Swing Loans; Presumptions by the
Administrative Agent; Repayment of Revolving Credit Loans; Borrowings to Repay
Swing Loans

47

2.6.1

Making Revolving Credit Loans

47

2.6.2

Presumptions by the Administrative Agent

47

2.6.3

Making Swing Loans

48

2.6.4

Repayment of Revolving Credit Loans

48

2.6.5

Borrowings to Repay Swing Loans

48

2.6.6

Swing Loans Under Cash Management Agreements

48

2.7

Notes

49

2.8

[Reserved]

49

2.9

Letter of Credit Subfacility

49

2.9.1

Issuance of Letters of Credit

49

2.9.2

Letter of Credit Fees

50

2.9.3

Disbursements, Reimbursement

50

2.9.4

Repayment of Participation Advances

52

2.9.5

Documentation

52

2.9.6

Determinations to Honor Drawing Requests

53

2.9.7

Nature of Participation and Reimbursement Obligations

53

2.9.8

Indemnity

54

2.9.9

Liability for Acts and Omissions

55

2.9.10

Issuing Bank Reporting Requirements

56

2.9.11

Cash Collateralization Prior to the Maturity Date

56

2.10

Defaulting Lenders

57

 

 

 

3.

[Intentionally Omitted]

59

 

i

--------------------------------------------------------------------------------


 

4.

INTEREST RATES

59

4.1

Interest Rate Options

59

4.1.1

Revolving Credit Interest Rate Options; Swing Line Interest Rate

60

4.1.2

Rate Quotations

60

4.2

Interest Periods

60

4.2.1

Amount of Borrowing Tranche

60

4.2.2

Renewals

60

4.3

Interest After Default

60

4.3.1

Letter of Credit Fees

61

4.3.2

Loan Principal

61

4.3.3

Other Obligations

61

4.3.4

Acknowledgment

61

4.4

LIBOR Rate Unascertainable; Illegality; Increased Costs; Deposits Not Available

61

4.4.1

Unascertainable

61

4.4.2

Illegality; Increased Costs; Deposits Not Available

61

4.4.3

Administrative Agent’s and Lender’s Rights

62

4.4.4

Successor LIBOR Rate Index

62

4.5

Selection of Interest Rate Options

63

 

 

 

5.

PAYMENTS

63

5.1

Payments

63

5.2

Pro Rata Treatment of Lenders

64

5.3

Sharing of Payments by Lenders

64

5.4

Presumptions by Administrative Agent

65

5.5

Interest Payment Dates

65

5.6

Voluntary Prepayments

65

5.6.1

Right to Prepay

65

5.6.2

Replacement of a Lender

66

5.6.3

Designation of a Different Lending Office

67

5.7

[Intentionally Omitted]

67

5.8

Increased Costs

67

5.8.1

Increased Costs Generally

67

5.8.2

Capital Requirements

68

5.8.3

Certificates for Reimbursement; Repayment of Outstanding Loans; Borrowing of New
Loans

68

5.8.4

Delay in Requests

68

5.9

Taxes

69

5.9.1

Issuing Bank

69

5.9.2

Payments Free of Taxes

69

5.9.3

Payment of Other Taxes by the Credit Parties

69

5.9.4

Indemnification by the Credit Parties

69

5.9.5

Indemnification by the Lenders

70

5.9.6

Evidence of Payments

70

5.9.7

Status of Lenders

70

5.9.8

Treatment of Certain Refunds

72

5.9.9

Status of Administrative Agent

73

5.9.10

Cooperation with Borrower

73

 

ii

--------------------------------------------------------------------------------


 

5.10

Indemnity

73

5.11

Settlement Date Procedures

74

 

 

 

6.

REPRESENTATIONS AND WARRANTIES

74

6.1

Representations and Warranties

74

6.1.1

Organization; Powers

74

6.1.2

Authorization; Enforceability

74

6.1.3

Governmental Approvals; No Conflicts

75

6.1.4

Financial Statements; No Material Adverse Change

75

6.1.5

Properties

76

6.1.6

Litigation and Environmental Matters

77

6.1.7

Compliance with Laws and Agreements

78

6.1.8

Investment Company Status; Regulatory Restrictions on Borrowing

78

6.1.9

Taxes

78

6.1.10

ERISA

78

6.1.11

Disclosure

79

6.1.12

Subsidiaries

79

6.1.13

Insurance

79

6.1.14

Labor Matters

79

6.1.15

Solvency

79

6.1.16

Use of Proceeds

80

6.1.17

Guarantors

80

6.1.18

Anti-Terrorism Laws

80

6.1.19

Margin Stock

80

6.1.20

EEA Financial Institution

80

 

 

 

7.

CONDITIONS

80

7.1

Effectiveness

80

7.1.1

Deliveries

80

7.1.2

Payment of Fees

81

7.2

Each Loan or Letter of Credit

81

 

 

 

8.

COVENANTS

82

8.1

Affirmative Covenants

82

8.1.1

Existence; Conduct of Business

82

8.1.2

Payment of Obligations

82

8.1.3

Maintenance of Real Property

82

8.1.4

Maintenance of Personal Property

82

8.1.5

Insurance

82

8.1.6

Casualty and Condemnation

83

8.1.7

Proper Records; Rights to Inspect and Appraise

83

8.1.8

Compliance with Laws

84

8.1.9

Use of Proceeds and Letters of Credit

84

8.1.10

Additional Subsidiaries

84

8.1.11

Further Assurances

85

8.1.12

Preparation of Environmental Reports

85

8.1.13

Operation of Mines

86

 

iii

--------------------------------------------------------------------------------


 

8.1.14

Maintenance of Material Contracts

86

8.1.15

Post-Closing Actions

86

8.1.16

Swap Obligations

86

8.1.17

Anti-Terrorism Laws; International Trade Compliance

86

8.1.18

Maintenance of DACA Deposit Accounts

87

8.2

Negative Covenants

87

8.2.1

Debt; Certain Equity Securities

87

8.2.2

Liens

90

8.2.3

Fundamental Changes

91

8.2.4

Investments

92

8.2.5

Asset Sales

94

8.2.6

Hedging Agreements

95

8.2.7

Restricted Payments

95

8.2.8

Transactions with Affiliates

96

8.2.9

Restrictive Agreements

97

8.2.10

Amendment of Material Documents

98

8.2.11

Minimum Liquidity

98

8.2.12

Maximum First Lien Gross Leverage Ratio

98

8.2.13

Maximum Total Net Leverage Ratio

98

8.2.14

Minimum Fixed Charge Coverage Ratio

98

8.2.15

No Redemption or Prepayment of Certain Obligations

98

8.3

Reporting Requirements

99

8.3.1

Financial Statements and Other Information

99

8.3.2

Notice of Material Events

100

8.3.3

Information Regarding Collateral

101

 

 

 

9.

DEFAULT

101

9.1.1

Payment of Principal under Loan Documents

101

9.1.2

Other Payments under Loan Documents

101

9.1.3

Breach of Warranty

101

9.1.4

Breach of Negative Covenants and Certain other Covenants

101

9.1.5

Breach of Other Covenants

102

9.1.6

Payment Defaults for Material Debt

102

9.1.7

Acceleration of Material Debt

102

9.1.8

Involuntary Insolvency Proceedings

102

9.1.9

Voluntary Insolvency Proceedings

102

9.1.10

Insolvency

102

9.1.11

Final Judgments

102

9.1.12

ERISA

103

9.1.13

Invalidity of Lien

103

9.1.14

Change of Control

103

9.1.15

Invalidity of Guarantee

103

9.1.16

Termination of Bonds

103

9.2

Consequences of Event of Default

103

9.2.1

Events of Default Other Than Bankruptcy, Insolvency or Reorganization
Proceedings

103

9.2.2

Bankruptcy, Insolvency or Reorganization Proceedings

104

 

iv

--------------------------------------------------------------------------------


 

9.2.3

Set-off

104

9.2.4

Enforcement of Rights and Remedies

104

9.2.5

Application of Proceeds

105

 

 

 

10.

THE ADMINISTRATIVE AGENT

106

10.1

Appointment and Authority

106

10.2

Rights as a Lender

106

10.3

Exculpatory Provisions

106

10.4

Reliance by Administrative Agent

107

10.5

Delegation of Duties

108

10.6

Resignation of Administrative Agent

108

10.7

Non-Reliance on Administrative Agent and Other Lenders

109

10.8

No Other Duties, etc.

109

10.9

Administrative Agent’s Fee

109

10.10

No Reliance on Administrative Agent’s Customer Identification Program

109

 

 

 

11.

MISCELLANEOUS

110

11.1

Modifications, Amendments or Waivers

110

11.1.1

Increase of Commitment

110

11.1.2

Extension of Payment; Reduction of Principal, Interest or Fees; Modification of
Terms of Payment

110

11.1.3

Release of Collateral or Guarantor

110

11.1.4

Miscellaneous

110

11.2

No Implied Waivers; Cumulative Remedies

111

11.3

Expenses; Indemnity; Damage Waiver

111

11.3.1

Costs and Expenses

111

11.3.2

Indemnification by the Borrower

112

11.3.3

Reimbursement by Lenders

113

11.3.4

Waiver of Consequential Damages, Etc.

113

11.3.5

Payments

113

11.4

Holidays

113

11.5

Notices; Effectiveness; Electronic Communication

114

11.5.1

Notices Generally

114

11.5.2

Electronic Communications

114

11.5.3

Change of Address, Etc.

114

11.6

Severability

114

11.7

Duration; Survival

115

11.8

Successors and Assigns

115

11.8.1

Successors and Assigns Generally

115

11.8.2

Assignments by Lenders

115

11.8.3

Register

117

11.8.4

Participations

117

11.8.5

Certain Pledges; Successors and Assigns Generally

118

11.9

Confidentiality

118

11.9.1

General

118

11.9.2

Sharing Information With Affiliates of the Lenders

119

11.10

Counterparts; Integration; Effectiveness

119

 

v

--------------------------------------------------------------------------------


 

11.10.1

Counterparts; Integration; Effectiveness

119

11.11

CHOICE OF LAW; SUBMISSION TO JURISDICTION; WAIVER OF VENUE; SERVICE OF PROCESS;
WAIVER OF JURY TRIAL

119

11.11.1

Governing Law

119

11.11.2

SUBMISSION TO JURISDICTION

120

11.11.3

WAIVER OF VENUE

120

11.11.4

SERVICE OF PROCESS

120

11.11.5

WAIVER OF JURY TRIAL

121

11.12

USA Patriot Act Notice

121

11.13

Certain ERISA Matters

121

11.13.1

Lender ERISA Representations

121

11.13.2

Additional Lender ERISA Representations

122

11.14

Acknowledgment and Consent to Bail-In of EEA Financial Institutions

123

11.15

Collateral and Guaranty Matters

124

11.15.1

Administrative Agent Authorization

124

11.15.2

Administrative Agent Remedies

125

11.16

Conflicts with Documents

125

11.17

Second Lien Intercreditor Agreement

125

11.18

Amendment and Restatement

125

 

vi

--------------------------------------------------------------------------------


 

LIST OF SCHEDULES AND EXHIBITS

 

SCHEDULES

 

 

 

 

 

SCHEDULE 1.1(A)

–

COMMITMENTS OF LENDERS AND ADDRESSES FOR NOTICES

SCHEDULE 1.1(B)

–

LIST OF RESTRICTED SUBSIDIARIES

SCHEDULE 1.1(C)

–

LIST OF EXCLUDED SUBSIDIARIES

SCHEDULE 1.1(D)

–

LIST OF IMMATERIAL SUBSIDIARIES

SCHEDULE 2.9

–

EXISTING LETTERS OF CREDIT

SCHEDULE 6.1.5(c)

–

MATERIAL PROPERTY CLAIMS

SCHEDULE 6.1.5(e)

–

MATERIAL PROPERTIES

SCHEDULE 6.1.6

–

DISCLOSED MATTERS

SCHEDULE 6.1.12

–

LIST OF SUBSIDIARIES

SCHEDULE 8.1.15

–

POST-CLOSING ACTIONS

SCHEDULE 8.2.1

–

EXISTING DEBT

SCHEDULE 8.2.2

–

EXISTING LIENS

SCHEDULE 8.2.4

–

EXISTING INVESTMENTS

SCHEDULE 8.2.4(xii)

-

ADDITIONAL INVESTMENTS

SCHEDULE 8.2.9

–

EXISTING RESTRICTIONS

 

 

 

EXHIBITS

 

 

 

 

 

EXHIBIT 1.1(A)

–

ASSIGNMENT AND ASSUMPTION AGREEMENT

EXHIBIT 1.1(I)

–

INTERCOMPANY SUBORDINATION AGREEMENT

EXHIBIT 1.1(N)(1)

–

REVOLVING CREDIT NOTE

EXHIBIT 1.1(N)(2)

–

SWING LOAN NOTE

EXHIBIT 1.1(S)

–

GUARANTEE AND SECURITY AGREEMENT

EXHIBIT 1.1(T)

–

SECOND LIEN INTERCREDITOR AGREEMENT

EXHIBIT 2.5.1

–

LOAN REQUEST

EXHIBIT 2.5.2

–

SWING LOAN REQUEST

EXHIBIT 5.9.7(A)

–

U.S. TAX COMPLIANCE CERTIFICATE (For Foreign Lenders That Are Not Partnerships
For U.S. Federal Income Tax Purposes)

EXHIBIT 5.9.7(B)

–

U.S. TAX COMPLIANCE CERTIFICATE (For Foreign Participants That Are Not
Partnerships For U.S. Federal Income Tax Purposes)

EXHIBIT 5.9.7(C)

–

U.S. TAX COMPLIANCE CERTIFICATE (For Foreign Participants That Are Partnerships
For U.S. Federal Income Tax Purposes)

EXHIBIT 5.9.7(D)

–

U.S. TAX COMPLIANCE CERTIFICATE (For Foreign Lenders That Are Partnerships For
U.S. Federal Income Tax Purposes)

EXHIBIT 8.3

–

QUARTERLY COMPLIANCE CERTIFICATE

 

vii

--------------------------------------------------------------------------------


 

AMENDED AND RESTATED CREDIT AGREEMENT

 

THIS AMENDED AND RESTATED CREDIT AGREEMENT (as hereafter amended, the
“Agreement”) is dated as of May 24, 2018 and is made by and among CLOUD PEAK
ENERGY RESOURCES LLC, a Delaware limited liability company (the “Borrower”),
each of the GUARANTORS (as hereinafter defined), the LENDERS (as hereinafter
defined), and PNC BANK, NATIONAL ASSOCIATION, in its capacity as administrative
agent for the Lenders under this Agreement (hereinafter referred to in such
capacity as the “Administrative Agent”).

 

A.            The Borrower, the Guarantors, certain of the Lenders and other
lenders party thereto, and the Administrative Agent, are parties to the Existing
Credit Agreement (as hereinafter defined).

 

B.            The Borrower has requested that (i) the Lenders not a party to the
Existing Credit Agreement join as a Lender and (ii) the Lenders party hereto
provide a revolving credit facility to the Borrower in an aggregate principal
amount not to exceed $150,000,000.

 

In consideration of their mutual covenants and agreements hereinafter set forth
and intending to be legally bound hereby, the parties hereto (i) agree that the
Existing Credit Agreement is amended and restated in its entirety as set forth
herein, and (ii) further agree as follows:

 

1.             CERTAIN DEFINITIONS

 

1.1      Certain Definitions.  In addition to words and terms defined elsewhere
in this Agreement, the following words and terms shall have the following
meanings, respectively, unless the context hereof clearly requires otherwise:

 

2019 LTIP Payment shall mean the cash payments associated with the settlement of
the Performance Share Units granted in 2016 to be settled in the first Fiscal
Quarter of 2019 so long as such 2019 LTIP Payments are calculated in accordance
with the terms set forth in the Form of Cloud Peak Energy Inc. 2009 Long Term
Incentive Plan Performance Share Unit Award Agreement filed with the SEC as
Exhibit 10.1 to Holdings’ Current Report on 8-K filed on March 7, 2016.

 

2019 LTIP Payment Threshold shall mean $30,000,000.

 

2021 Second Lien Notes means the 12.00% Second Lien Senior Secured Notes of the
Borrower and Cloud Peak Energy Finance Corp. due 2021, issued on October 17,
2016 pursuant to the Second Lien Senior Secured Notes Indenture.

 

Acquired Debt means, with respect to any specified Person, (a) Debt of any other
Person existing at the time such other Person is merged with or into or became a
Subsidiary of such specified Person, whether or not such Debt is incurred in
connection with, or in contemplation of, such other Person merging with or into,
or becoming a Restricted Subsidiary

 

--------------------------------------------------------------------------------


 

of, such specified Person, and (b) Debt secured by a Lien encumbering an asset
acquired by such specified Person.

 

Acquisition means, with respect to any Person (the “acquiror”), any direct or
indirect acquisition by such acquiror of all or substantially all of the Equity
Interests in another Person, all or substantially all of the coal or other
mineral reserves of such other Person or any other assets or business of any
other Person constituting a business unit, line of business or division of such
other Person.

 

Acquisition Documents means the LLC Agreement, the Management Services Agreement
and the RTEA Coal Supply Agreement (as such terms are defined in the Master
Separation Agreement).

 

Administrative Agent shall mean PNC Bank, National Association, and its
successors and assigns, in its capacity as administrative agent hereunder.

 

Administrative Agent’s Fee shall have the meaning specified in Section 10.9
[Administrative Agent’s Fee].

 

Administrative Agent’s Letter shall have the meaning specified in Section 10.9
[Administrative Agent’s Fee].

 

Administrative Questionnaire means an Administrative Questionnaire in a form
supplied by the Administrative Agent.

 

Affiliate means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries Controls or is
Controlled by or is under common Control with, such specified Person.

 

Agent Parties means, collectively, the Administrative Agent, the Joint Lead
Arrangers, and the Syndication Agent.

 

Agreement means this Credit Agreement.

 

Anti-Terrorism Laws shall mean any Laws relating to terrorism, trade sanctions
programs and embargoes, import/export licensing, money laundering or bribery,
and any regulation, order, or directive promulgated, issued or enforced pursuant
to such Laws, all as amended, supplemented or replaced from time to time.

 

Applicable Commitment Fee Rate shall mean the 0.75% rate per annum.

 

Applicable Letter of Credit Fee Rate shall mean the 4.50% rate per annum.

 

Applicable Margin shall mean, as applicable:

 

(i)            the 3.50% rate per annum  to be added to the Base Rate applicable
to Revolving Credit Loans under the Base Rate Option, or

 

2

--------------------------------------------------------------------------------


 

(ii)           the 4.50% rate per annum to be added to the LIBOR Rate applicable
to Revolving Credit Loans under the LIBOR Rate Option.

 

Applicable Percentage means, with respect to any Lender, the percentage of the
total Commitments represented by such Lender’s Commitment.  If the Commitments
have terminated or expired, the Applicable Percentages shall be determined based
upon the Commitments most recently in effect, giving effect to any assignments.

 

Approved Fund shall mean any fund that is engaged in making, purchasing, holding
or investing in bank loans and similar extensions of credit in the ordinary
course of business and that is administered or managed by (i) a Lender, (ii) an
Affiliate of a Lender or (iii) an entity or an Affiliate of an entity that
administers or manages a Lender.

 

Assignment and Assumption Agreement shall mean an assignment and assumption
agreement entered into by a Lender and an assignee permitted under Section 11.8
[Successors and Assigns], in substantially the form of Exhibit 1.1(A).

 

Attributable Indebtedness means, at any date, in respect of Capital Leases of
any Person, the capitalized amount thereof that would appear on a balance sheet
of such Person prepared in accordance with GAAP.

 

Authorized Officer shall mean, with respect to any Credit Party, the Chief
Executive Officer, President, Chief Financial Officer, Treasurer or Assistant
Treasurer of such Credit Party, any manager, managing member, or the members (as
applicable) in the case of any Credit Party which is a limited liability
company, or such other individuals, designated by written notice to the
Administrative Agent from the Borrower, authorized to execute notices, reports
and other documents on behalf of such Credit Party required hereunder.  The
Borrower may amend such list of individuals from time to time by giving written
notice of such amendment to the Administrative Agent.

 

Availability shall mean, the sum of (i) with respect to this Agreement, the
lesser of (a) the excess of the Commitments over the Revolving Credit Exposure
on such date and (b) the maximum additional borrowing under this Agreement that
may be borrowed by the Borrower while maintaining compliance with the Financial
Covenants on a Pro Forma Basis prior to and after giving effect to such
borrowing, and (ii) any Permitted Receivables Financing, the lesser of (a) the
positive amount of (1) the Net Receivables Pool Balance over (2) the Aggregate
Capital on such date plus the issued but undrawn letters of credit issued under
any Permitted Receivables Financings (each as defined, or comparable terms as
defined, in the definitive documentation for the Permitted Receivables
Financings) and (b) the maximum amount of additional Aggregate Capital that is
available under the Permitted Receivables Financing while maintaining compliance
with the Financial Covenants on a Pro Forma Basis prior to and after giving
effect to accepting such capital.

 

Bail-In Action means the exercise of any Write-Down and Conversion Powers by the
applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.

 

3

--------------------------------------------------------------------------------


 

Bail-In Legislation means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.

 

Base Rate shall mean, for any day, a fluctuating per annum rate of interest
equal to the highest of (i) the Overnight Bank Funding Rate, plus 0.5%, (ii) the
Prime Rate, and (iii) the Daily LIBOR Rate, plus 100 basis points (1.0%).  Any
change in the Base Rate (or any component thereof) shall take effect at the
opening of business on the day such change occurs.

 

Base Rate Option shall mean the option of the Borrower to have Loans bear
interest at the rate and under the terms set forth in Section 4.1.1(i)
[Revolving Credit Base Rate Options].

 

Benefit Plan shall mean any of (a) an “employee benefit plan” (as defined in
ERISA) that is subject to Title I of ERISA, (b) a “plan” as defined in Section
4975 of the Code or (c) any Person whose assets include (for purposes of the
Plan Asset Regulations or otherwise for purposes of Title I of ERISA or Section
4975 of the Code) the assets of any such “employee benefit plan” or “plan”.

 

BLM means the Bureau of Land Management.

 

Borrower means Cloud Peak Energy Resources LLC, a Delaware limited liability
company.

 

Borrowing Date shall mean, with respect to any Loan, the date for the making
thereof or the renewal or conversion thereof at or to the same or a different
Interest Rate Option, which shall be a Business Day.

 

Borrowing Tranche shall mean specified portions of Loans outstanding as
follows:  (i) any Loans to which a LIBOR Rate Option applies which become
subject to the same Interest Rate Option under the same Loan Request by the
Borrower and which have the same Interest Period shall constitute one Borrowing
Tranche, and (ii) all Loans to which a Base Rate Option applies shall constitute
one Borrowing Tranche.

 

Business Day means any day that is not a Saturday, Sunday or other day on which
commercial banks in New York City are authorized or required by law to remain
closed; provided that, when used in connection with a Eurodollar Loan, the term
“Business Day” shall also exclude any day on which banks are not open for
dealings in dollar deposits in the London interbank market.

 

Capital Lease means, with respect to any Person, any lease of any property
which, in conformity with GAAP, is required to be capitalized on the balance
sheet of such Person.

 

Capital Lease Obligations of any Person means obligations of such Person to pay
rent or other amounts under any lease of (or other arrangement conveying the
right to use) real or personal property, or a combination thereof, which
obligations are required under GAAP to be

 

4

--------------------------------------------------------------------------------


 

classified and accounted for as Capital Leases on a balance sheet of such
Person.  The amount of such obligations will be the capitalized amount thereof
determined in accordance with GAAP.

 

Cash Equivalents means:

 

(a)           U.S. Government Obligations or certificates representing an
ownership interest in U.S. Government Obligations with maturities not exceeding
two years from the date of acquisition;

 

(b)           (i) demand deposits, (ii) time deposits and certificates of
deposit with maturities of two years or less from the date of acquisition, (iii)
bankers’ acceptances with maturities not exceeding two years from the date of
acquisition, and (iv) overnight bank deposits, in each case with any bank or
trust company organized or licensed under the laws of the United States or any
state thereof (including any branch of a foreign bank licensed under any such
laws) having capital, surplus and undivided profits in excess of $250,000,000
(or the foreign currency equivalent thereof) whose short-term debt is rated “A
2” or higher by S&P or “P 2” or higher by Moody’s,;

 

(c)           commercial paper maturing within 364 days from the date of
acquisition thereof and having, at such date of acquisition, rated at least A 1
by S&P or P 1 by Moody’s;

 

(d)           readily marketable direct obligations issued by any state,
commonwealth or territory of the U.S. or any political subdivision thereof, in
each case rated at least A 1 by S&P or P 1 by Moody’s with maturities not
exceeding two years from the date of acquisition;

 

(e)           bonds, debentures, notes or other obligations with maturities not
exceeding two years from the date of acquisition issued by any corporation,
partnership, limited liability company or similar entity whose long term
unsecured debt has a credit rating of A2 or better by Moody’s and A or better by
S&P;

 

(f)            investment funds at least 95% of the assets of which consist of
investments of the type described in clauses (a) through (e) above (determined
without regard to the maturity and duration limits for such investments set
forth in such clauses, provided that the weighted average maturity of all
investments held by any such fund is two years or less);

 

(g)           fully collateralized repurchase agreements with a term of not more
than 30 days for securities described in clause (a) above and entered into with
a financial institution satisfying the criteria described in clause (b) above;
and

 

(h)           in the case of a Foreign Subsidiary, substantially similar
investments, of comparable credit quality, denominated in the currency of any
jurisdiction in which such Person conducts business.

 

Cash Management Agreements shall have the meaning specified in Section 2.6.6
[Swing Loans Under Cash Management Agreements].

 

CEA shall mean the Commodity Exchange Act (7 U.S.C.§1 et seq.), as amended from
time to time, and any successor statute.

 

5

--------------------------------------------------------------------------------


 

CFTC shall mean the Commodity Futures Trading Commission.

 

Change in Control means:

 

(a)           any “person” or “group” (as such terms are used for purposes of
Sections 13(d) and 14(d) of the Exchange Act), other than (in the case of the
Borrower) Holdings, is or becomes the “beneficial owner” (as such term is used
in Rules 13d 3 under the Exchange Act), directly or indirectly, of more than 49%
of the total voting power of the Voting Stock of Holdings or the Borrower;

 

(b)           individuals who on the Effective Date constituted the board of
directors of Holdings (or, from and after the time, if any, at which the
Borrower shall have a board of directors, individuals who, on such date,
constituted the board of directors of the Borrower), together with any new
directors whose election by the board of directors or whose/ nomination for
election by the equity holders of Holdings or the Borrower, as applicable, was
approved by a majority of the directors then still in office who were either
directors or whose election or nomination for election was previously so
approved, cease for any reason to constitute a majority of the board of
directors of Holdings or the Borrower, as applicable, then in office;

 

(c)           Holdings ceases to be the managing member of the Borrower; or

 

(d)           the adoption of a plan relating to the liquidation or dissolution
of Holdings or the Borrower (other than as contemplated in Section 8.2.3(vi)).

 

Change in Law means (a) the adoption of any law, rule or regulation after the
Effective Date, (b) any change in any law, rule or regulation or in the
interpretation or application thereof by any Governmental Entity after the
Effective Date or (c) compliance by any Lender or Issuing Bank (or, for purposes
of Section 5.8.2 [Capital Requirements], by any lending office of such Lender or
by such Lender or Issuing Bank’s holding company, if any) with any request,
guideline or directive (whether or not having the force of law) of any
Governmental Entity made or issued after the Effective Date; provided that
notwithstanding anything herein to the contrary, (x) the Dodd-Frank Wall Street
Reform and Consumer Protection Act and all requests, rules, guidelines or
directives thereunder or issued in connection therewith and (y) all requests,
rules, guidelines or directives promulgated by the Bank for International
Settlements, the Basel Committee on Banking Supervision (or any successor or
similar authority) or the United States or foreign regulatory authorities, in
each case pursuant to Basel III, shall in each case be deemed to be a “Change in
Law”, regardless of the date enacted, adopted or issued.

 

CIP Regulations shall have the meaning specified in Section 10.10 [No Reliance
on Administrative Agent’s Customer Identification Program].

 

Code shall mean the Internal Revenue Code of 1986, as the same may be amended or
supplemented from time to time, and any successor statute of similar import, and
the rules and regulations thereunder, as from time to time in effect.

 

Collateral means any and all “Collateral” or similar or equivalent term, as
defined in any Security Document, and all other assets subject to a Lien under
any Security Document.

 

6

--------------------------------------------------------------------------------


 

Collateral and Guarantee Requirement means, subject to Section 8.1.11(iii), the
requirement that:

 

(a)           the Administrative Agent shall have received from each Credit
Party either (i) a counterpart of the Security Agreement duly executed and
delivered on behalf of such Credit Party or (ii) in the case of any Person that
becomes a Credit Party after the Effective Date, a joinder to the Security
Agreement, in the form specified therein, duly executed and delivered on behalf
of such Credit Party;

 

(b)           all outstanding Equity Interests owned by any Credit Party and
that are required to be pledged pursuant to the Security Agreement (except
Excluded Assets) shall have been pledged pursuant to the Security Agreement and
the Administrative Agent shall have received all certificates or other
instruments representing such Equity Interests of Subsidiaries of such Credit
Party, together with stock powers or other instruments of transfer with respect
thereto endorsed in blank;

 

(c)           all documents and instruments, including Uniform Commercial Code
financing statements and Mortgages, required by law or reasonably requested by
the Administrative Agent to be filed, registered or recorded to create the Liens
intended to be created by the Security Documents and perfect or record such
Liens to the extent, and with the priority, required hereby and by the terms of
the Security Documents, shall have been filed, registered or recorded or
delivered to the Administrative Agent for filing, registration or recording;

 

(d)           the Administrative Agent shall have received (i) counterparts of a
Mortgage or amendment to Mortgage, as applicable, of Mortgaged Property duly
executed, notarized and delivered by the record owner of such Mortgaged
Property; it being understood that with respect to the legal descriptions
attached to the Mortgages encumbering the Mortgaged Properties described by this
clause (i), in the event the Administrative Agent determines that any Mortgage
does not include all of the Material Real Property which is owned or leased by
Borrower or a Restricted Subsidiary at that particular site, then upon written
notice of the Administrative Agent, Borrower or any Restricted Subsidiary shall
execute and deliver (at the sole cost and expense of Borrower) all necessary
documentation, including without limitation an amendment to the applicable
Mortgage, to cause the unencumbered portion of said real property to be included
in such Mortgage and (ii) such legal opinions and other documents as the
Administrative Agent or the Required Lenders may reasonably request with respect
to any such Mortgage or Mortgaged Property (including, without limitation, a
completed Federal Emergency Management Agency Standard Flood Hazard
Determination with respect to each portion of the Mortgaged Property on which
any Flood Structure is located); provided, that no Credit Party shall be
required to take such actions under this clause (d) with respect to any property
acquired or leased after the Effective Date that it would not have been required
to take with respect to properties owned or leased on the Effective Date;

 

(e)           each Credit Party shall have obtained all consents and approvals
required hereunder and to be obtained by it in connection with the execution and
delivery of the Security Agreement and all Security Documents to which it is a
party, the performance of its obligations thereunder and the granting of the
Liens granted by it thereunder; provided, that no Person that becomes a Credit
Party after the Effective Date shall be required to obtain any consents or

 

7

--------------------------------------------------------------------------------


 

approvals in connection with the execution and delivery of the Security
Agreement and Security Documents after the Effective Date that it would not have
been required to obtain under the Security Documents and Security Agreement if
it had been a Credit Party on the Effective Date; and

 

(f)            each Credit Party shall have taken all other actions required
under the Security Documents to perfect, register and/or record the Liens
granted by it thereunder, including, without limitation, any required filings
with the BLM or state land management agencies; provided, that no Credit Party
shall be required to take any actions to perfect, register and/or record (i)
Liens granted after the Effective Date other than those required hereby and by
the Security Documents for Liens granted as of the Effective Date, or (ii) Liens
encumbering Excluded Perfection Collateral other than perfection by filing of a
financing statement;

 

provided, that (y) no Credit Party shall be required to take any action under
this Agreement or in any other Loan Document with respect to any Excluded Asset,
and (z) no Credit Party shall be required to take any action under any foreign
law with respect to any properties as to which the creation or perfection of a
security interests in such property would require a foreign law governed
security or pledge agreement.

 

Commitment shall mean as to any Lender the aggregate of its Revolving Credit
Commitment and, in the case of the Swingline Lender, its Swing Loan Commitment,
and Commitments shall mean the aggregate of the Revolving Credit Commitments and
Swing Loan Commitment of all of the Lenders.

 

Commitment Fee shall have the meaning specified in Section 2.3 [Commitment
Fees].

 

Commodity Exchange Act shall mean the Commodity Exchange Act (7 U.S.C. § 1 et
seq.), as amended from time to time, and any successor statute.

 

Commodity Hedge shall mean each commodity price protection agreement or other
commodity price hedging arrangement or any actual or synthetic forward sale
contracts or any other similar device or instrument.

 

Commodity Hedge Liabilities shall have the meaning assigned in the definition of
Lender Provided Commodity Hedge.

 

Compliance Certificate shall mean a compliance certificate delivered by a
Financial Officer substantially in the form of Exhibit 8.3 hereto.

 

Connection Income Taxes shall mean Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.

 

Consolidated Current Liabilities means, as of any date of determination, the
aggregate amount of liabilities of the Consolidated Entities which may properly
be classified as current liabilities (including taxes accrued as estimated, but
excluding Specified Coal Agreement Obligations), after eliminating (a) all
intercompany items between or among the Consolidated

 

8

--------------------------------------------------------------------------------


 

Entities; and (b) all current maturities of long-term Debt but specifically
excluding any current liabilities of the Loans.

 

Consolidated Entities means Holdings, the Borrower and its consolidated
Restricted Subsidiaries.

 

Consolidated Interest Expense shall mean, for any period, the consolidated
interest expense of the Consolidated Entities, plus, to the extent not included
in such consolidated interest expense, and to the extent incurred, accrued or
payable by the Consolidated Entities, without duplication, (i) interest expense
in respect of Attributable Indebtedness of Capital Leases, (ii) imputed interest
expense in respect of Specified Coal Agreement Obligations, (iii) amortization
of debt discount and debt issuance costs, (iv) capitalized interest, (v)
non-cash interest expense, (vi) any interest, premiums, fees or discounts paid
or incurred on the sale of accounts receivable (and any amortization thereof)
payable by the Consolidated Entities in connection with a Permitted Receivables
Financing, and any yields or other charges or other amounts comparable to, or in
the nature of, interest payable by the Consolidated Entities under any Permitted
Receivables Financing, as determined on a consolidated basis and in accordance
with GAAP, (vii) any Letter of Credit Fees, and (viii) any imputed interest
expense on forgiven debt.   Consolidated Interest Expense shall be determined
for any period after giving effect to any net payments made or received and
costs incurred by the Consolidated Entities with respect to any related interest
rate Hedging Agreements.

 

Consolidated Net Cash Interest Expense means for any period, and without
duplication: (a) Consolidated Interest Expense, less (i) to the extent included
in determining Consolidated Interest Expense for such period, (u) any Letter of
Credit Fees and all other fees required under Section 2.9.2, (v) imputed
interest expense on forgiven debt, (w) any non-cash interest or other non-cash
charges otherwise included in Consolidated Interest Expense for such period, (x)
imputed interest expense in respect of Capital Leases, (y) imputed interest
expense in respect of Specified Coal Agreement Obligations and (z) any one-time
financing fees paid in connection with the Transactions (or the Existing Credit
Agreement) or upon any amendment to this Agreement and (ii) the consolidated
cash interest income of the Consolidated Entities for such period received on
cash or Cash Equivalents, other than any such cash interest income received in
respect of cash or Cash Equivalents pledged or otherwise subject to a Lien in
favor of any obligations of the Borrower or any of its Affiliates, plus (b) to
the extent not included in Consolidated Interest Expense, actual cash interest
paid on the 2021 Second Lien Notes.

 

Consolidated Net Income means, for any period the aggregate net income (or loss)
of the Consolidated Entities for such period determined on a consolidated basis
in conformity with GAAP, provided that the following (without duplication) will
be excluded in computing Consolidated Net Income:

 

(a)           the net income (or loss) of any Person that is not a Wholly-Owned
Restricted Subsidiary (including any joint venture that is a Restricted
Subsidiary), except to the extent of Holdings’ share, determined pro rata with
its percentage interest (direct or indirect) of common stock of such Person, of
such Person’s net income earned during such period;

 

9

--------------------------------------------------------------------------------


 

(b)           the net income (or loss) of any Person other than a Restricted
Subsidiary (including any joint venture that is not a Restricted Subsidiary)
except to the extent of distributions of cash actually received by the
Consolidated Entities with respect to such period;

 

(c)           the net income (or loss) of any Person (other than any Credit
Party) to the extent that the declaration or payment of dividends or similar
distributions by such Person of its net income is not at the date of
determination permitted without any prior governmental approval (which has not
been obtained) or, directly or indirectly, by the operation of the terms of its
charter or any agreement, instrument, judgment, decree, order, statute, rule, or
governmental regulation applicable to that Person or its stockholders, unless
such restriction with respect to the payment of dividends or in similar
distributions has been legally waived;

 

(d)           any net after-tax gains or losses (less all fees and expenses or
charges relating thereto) attributable to asset sales or other Dispositions, in
each case other than in the ordinary course of business;

 

(e)           any net after-tax extraordinary gains or losses; and

 

(f)            the cumulative effect of a change in accounting principles.

 

Consolidated Net Tangible Assets means, as of any date of determination, (a) the
sum of all amounts that would, in accordance with GAAP, be set forth opposite
the caption “total assets” (or any like caption) on a consolidated balance sheet
of the Consolidated Entities minus (b) the sum of all amounts that would, in
accordance with GAAP, be set forth opposite the captions “goodwill” or other
intangible categories (or any like caption) on a consolidated balance sheet of
the Consolidated Entities minus (c) Consolidated Current Liabilities, all
determined as of such date and on a Pro Forma Basis giving effect to any
transactions occurring on such date.

 

Control means possession, directly or indirectly, of the power to direct or
cause the direction of the management or policies of a Person, whether through
the ability to exercise voting power, by contract or otherwise.  “Controlling”
and “Controlled” have meanings correlative thereto.

 

Covered Entity shall mean (a) the Borrower, each of Borrower’s Subsidiaries, all
Guarantors and all pledgors of Collateral, and (b) each Person that, directly or
indirectly, is in control of a Person described in clause (a) above.  For
purposes of this definition, control of a Person shall mean the direct or
indirect (x) ownership of, or power to vote, 25% or more of the issued and
outstanding equity interests having ordinary voting power for the election of
directors of such Person or other Persons performing similar functions for such
Person, or (y) power to direct or cause the direction of the management and
policies of such Person whether by ownership of equity interests, contract or
otherwise.

 

Credit Parties shall mean the Borrower and the Guarantors.

 

Daily LIBOR Rate shall mean, for any day, the rate per annum determined by the
Administrative Agent by dividing (x) the Published Rate by (y) a number equal to
1.00 minus the LIBOR Reserve Percentage on such day.  Notwithstanding the
foregoing, if the Daily LIBOR

 

10

--------------------------------------------------------------------------------


 

Rate as determined above would be less than zero (0.00), such rate shall be
deemed to be zero (0.00) for purposes of this Agreement.

 

Debt means, with respect to any Person, without duplication,

 

(a)           all indebtedness of such Person for borrowed money;

 

(b)           all obligations of such Person evidenced by bonds, debentures,
notes or other similar instruments (other than any obligations in respect of
performance bonds, bid bonds, appeal bonds, surety bonds, reclamation bonds and
completion guarantees and similar obligations in respect of Specified Coal
Agreements or under any Mining Law or Environmental Law or with respect to
workers’ compensation benefits);

 

(c)           all obligations of such Person in respect of letters of credit,
bankers’ acceptances or other similar instruments;

 

(d)           all obligations of such Person to pay the deferred and unpaid
purchase price of property or services provided by third-party service providers
which are recorded as liabilities under GAAP, excluding (i) trade payables
arising in the ordinary course of business, (ii) inter-company payables,
(iii) working capital-based and other customary post-closing adjustments in
acquisition transactions and (iv) salary and other employee compensation
obligations incurred in the ordinary course;

 

(e)           the Attributable Indebtedness of such Person in respect of Capital
Leases;

 

(f)            the amount of all Permitted Receivables Financings of such
Person;

 

(g)           Disqualified Equity Interests issued by Holdings;

 

(h)           all Debt of other Persons Guaranteed by such Person to the extent
so Guaranteed;

 

(i)            all Debt of other Persons secured by a Lien on any asset of such
Person, whether or not such Debt is assumed by such Person; and

 

(j)            all obligations of such Person under Hedging Agreements;

 

provided, that in no event shall Debt include (i) Specified Coal Agreement
Obligations, (ii) obligations (other than obligations with respect to Debt for
borrowed money or other Funded Debt) related to surface rights under an
agreement for the acquisition of surface rights for the production of coal
reserves in the ordinary course of business in a manner consistent with
historical practice of the Borrower (including RTEA, as its predecessor) and its
Subsidiaries, or (iii) obligations under the TRA.

 

The amount of Debt of any Person will be deemed to be:

 

11

--------------------------------------------------------------------------------


 

(i)            with respect to Debt secured by a Lien on an asset of such Person
but not otherwise the obligation, contingent or otherwise, of such Person, the
lesser of (x) the fair market value of such asset on the date the Lien attached
and (y) the principal amount of such Debt;

 

(ii)           with respect to any Debt issued with original issue discount, the
face amount of such Debt less the remaining unamortized portion of the original
issue discount of such Debt;

 

(iii)          with respect to any Hedging Agreement, the amount payable
(determined after giving effect to all contractually permitted netting) if such
Hedging Agreement terminated at that time due to default by such Person; and

 

(iv)          otherwise, the outstanding principal amount thereof.

 

Default shall mean any event or condition which with notice or passage of time,
or both, would constitute an Event of Default.

 

Defaulting Lender shall mean any Lender that (a) has failed, within two Business
Days of the date required to be funded or paid, to (i) fund any portion of its
Loans, (ii) fund any portion of its participations in Letters of Credit or Swing
Loans or (iii) pay over to the Administrative Agent, any Issuing Bank, the
Swingline Lender or any Lender any other amount required to be paid by it
hereunder, unless, in the case of clause (i) above, such Lender notifies the
Administrative Agent in writing that such failure is the result of such Lender’s
good faith determination that a condition precedent to funding (specifically
identified and including the particular default, if any) has not been satisfied,
(b) has notified the Borrower or the Administrative Agent in writing, or has
made a public statement to the effect, that it does not intend or expect to
comply with any of its funding obligations under this Agreement (unless such
writing or public statement indicates that such position is based on such
Lender’s good faith determination that a condition precedent (specifically
identified and including the particular default, if any) to funding a loan under
this Agreement cannot be satisfied) or generally under other agreements in which
it commits to extend credit, (c) has failed, within two Business Days after
request by the Administrative Agent or the Borrower, acting in good faith, to
provide a certification in writing from an authorized officer of such Lender
that it will comply with its obligations (and is financially able to meet such
obligations) to fund prospective Loans and participations in then outstanding
Letters of Credit and Swing Loans under this Agreement, provided that such
Lender shall cease to be a Defaulting Lender pursuant to this clause (c) upon
the Administrative Agent’s or the Borrower’s receipt of such certification in
form and substance satisfactory to the Administrative Agent or the Borrower, as
the case may be, (d) has become the subject of a Bankruptcy Event, (e) has
become the subject of a Bail-In Action, or (f) has failed at any time to comply
with the provisions of Section 5.3 [Sharing of Payments by Lenders] with respect
to purchasing participations from the other Lenders, whereby such Lender’s share
of any payment received, whether by setoff or otherwise, is in excess of its
Ratable Share of such payments due and payable to all of the Lenders.

 

As used in this definition and in Section 2.10 [Defaulting Lenders], the term
“Bankruptcy Event” means, with respect to any Lender that is a Defaulting Lender
or such Lender’s or Defaulting Lender’s direct or indirect parent company
becoming the subject of a

 

12

--------------------------------------------------------------------------------


 

bankruptcy or insolvency proceeding, or having had a receiver, conservator,
trustee, administrator, custodian, assignee for the benefit of creditors or
similar Person charged with the reorganization or liquidation of its business
appointed for it, or, in the good faith determination of the Administrative
Agent, has taken any action in furtherance of, or indicating its consent to,
approval of, or acquiescence in, any proceeding or appointment or has had any
order for relief in such proceeding entered in respect thereof, provided that a
Bankruptcy Event shall not result solely by virtue of any ownership interest, or
the acquisition of any ownership interest, in such Lender or such Lender’s
direct or indirect parent company by an Governmental Entity or instrumentality
thereof if, and only if, such ownership interest does not result in or provide
such Person with immunity from the jurisdiction of courts within the United
States or from the enforcement of judgments or writs of attachment on its assets
or permit such Person (or such Governmental Entity or instrumentality) to
reject, repudiate, disavow or disaffirm any contracts or agreements made by such
Person.

 

Disclosed Matters means the actions, suits, proceedings and environmental
matters disclosed in Schedule 6.1.6.

 

Disposition or Dispose means the sale, transfer, license, lease or other
disposition of any property by any Person (including any sale and leaseback
transaction and any sale of Equity Interests, but excluding any issuance by such
Person of its own Equity Interests), including any sale, assignment, transfer or
other disposal, with or without recourse, of any notes or accounts receivable or
any rights and claims associated therewith.

 

Disqualified Equity Interests means any Equity Interest that, by its terms (or
by the terms of any security into which it is convertible, or for which it is
exchangeable, in each case, at the option of the holder of such Equity
Interest), or upon the happening of any event, matures or is mandatorily
redeemable, pursuant to a sinking fund obligation or otherwise, or redeemable at
the option of the holder of the Equity Interest, in whole or in part, on or
prior to the date that is 91 days after the Maturity Date.

 

Disregarded Domestic Person means any direct or indirect Domestic Subsidiary of
which substantially all of its assets consist of the equity of one or more
direct or indirect Foreign Subsidiaries.

 

Dollar, Dollars, U.S. Dollars and the symbol $ shall mean lawful money of the
United States of America.

 

Domestic Subsidiary means any Subsidiary that is not a Foreign Subsidiary.

 

Drawing Date shall have the meaning specified in Section 2.9.3 [Disbursements,
Reimbursement].

 

EBITDA shall mean, for any period, the sum of

 

(a)           Consolidated Net Income, plus

 

(b)           in each case to the extent deducted in calculating Consolidated
Net Income for such period and as determined on a consolidated basis (including
without limitation,

 

13

--------------------------------------------------------------------------------


 

any of the following items that have been paid under or in respect of the
Acquisition Documents):

 

(i)            Consolidated Interest Expense for such period;

 

(ii)           the provision for Taxes based on income, profits or capital,
including, without limitation, state franchise and similar Taxes;

 

(iii)          depreciation, depletion, amortization (including, without
limitation, amortization of intangibles, deferred financing fees and any
amortization included in pension, OPEB or other employee benefit expenses) and
all other non-cash items reducing Consolidated Net Income (including, without
limitation, write-downs and impairment of property, plant, equipment and
intangibles and other long-lived assets and the impact of purchase accounting)
but excluding, in each case, non-cash charges in a period which reflect cash
expenses paid or to be paid in another period, less all non-cash items
increasing Consolidated Net Income;

 

(iv)          all non-recurring or unusual losses (and less all non-recurring or
unusual gains);

 

(v)           all non-cash start-up and transition costs, business optimization
expenses and other non-cash restructuring charges;

 

(vi)          the non-cash portion of “straight-line” rent expense;

 

(vii)         non-cash compensation expense or other non-cash expenses or
charges arising from the granting of stock options, the granting of stock
appreciation rights and similar arrangements (including any repricing,
amendment, modification, substitution or change of any such stock option, stock
appreciation rights or similar arrangements);

 

(viii)        any debt extinguishment costs;

 

(ix)          accretion of asset retirement obligations in accordance with SFAS
No. 143, Accounting for Asset Retirement Obligations, and any similar accounting
in prior periods;

 

(x)           non-cash throughput amortization expense and contract termination
payments made to amend the BNSF and Westshore agreements;

 

(xi)          costs and expenses related to the Retiree Medical Plan;

 

(xii)         net after-tax losses attributable to asset sales, and net
after-tax extraordinary losses;

 

(xiii)        any transaction costs, fees and expenses incurred on or about the
Effective Date in respect of the Transactions;

 

(xiv)        (A) mark-to-market losses (and less any mark-to-market gains)
relating to any Permitted Hedging Agreements and (B) any mark-to-market losses
attributed to short

 

14

--------------------------------------------------------------------------------


 

positions in any actual or synthetic forward sales contracts relating to coal or
any other similar device or instrument or other instrument classified as a
“derivative” pursuant to SFAS 133;

 

(xv)         commissions, premiums, discounts, fees or other charges relating to
performance bonds, bid bonds, appeal bonds, surety bonds, reclamation and
completion guarantees and other similar obligations;

 

(xvi)        any expense that is required to be paid or has been paid that is
recognized on the income statement of the Consolidated Entities as an expense,
to the extent that such expense has been reimbursed (including through any
contribution or deemed contribution to the equity capital of Holdings) by RTEA
and its Affiliates (other than the Consolidated Entities) to or on behalf of the
Consolidated Entities pursuant to the Acquisition Documents (but in any event
without duplication of any such reimbursement payment that is added in arriving
at Consolidated Net Income for such period); and

 

(xvii)       any indemnification payments made to RTEA and its Affiliates (other
than the Consolidated Entities) pursuant to the Acquisition Documents in respect
of non-recurring items, provided, however, that the aggregate amount of all such
payments to be added back pursuant to this clause (xvii) shall not exceed $10
million in the aggregate;

 

minus

 

(c)           the sum of (in each case without duplication and to the extent the
respective amounts described in subclauses (i), (ii), (iii), and (iv) of this
clause (c) increased such Consolidated Net Income for the respective period for
which EBITDA is being determined):

 

(i)            non-cash items increasing Consolidated Net Income of the
Consolidated Entities for such period (but excluding any such items (A) in
respect of which cash was received in a prior period or will be received in a
future period or (B) which represent the reversal of any accrual of, or cash
reserve for, anticipated cash charges in any prior period);

 

(ii)           the cash portion of “straight-line” rent expense which exceeds
the amount expensed in respect of such rent expense;

 

(iii)          tax refunds; and

 

(iv)          any cash payments made in such period by the Consolidated Entities
(net of any associated cash received by any Consolidated Entity) to the
counterparties under, and pursuant to, the BNSF or Westshore Agreements to
terminate or as a result of not meeting minimum shipment obligations under such
agreements, to the extent such payments did not impact Consolidated Net Income
of the Consolidated Entities for such period.

 

EEA Financial Institution means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent.

 

15

--------------------------------------------------------------------------------


 

EEA Member Country means any of the member states of the European
Union, Iceland, Liechtenstein, and Norway.

 

EEA Resolution Authority means any public administrative authority or any person
entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

 

Effective Date means the date on which each of the conditions specified in
Section 7.1 was satisfied (or waived in accordance with Section 11.1), which
shall be [May    ], 2018.

 

Eligible Contract Participant shall mean an “eligible contract participant” as
defined in the CEA and regulations thereunder.

 

Eligibility Date shall mean, with respect to each Credit Party and each Swap,
the date on which this Agreement or any other Loan Document becomes effective
with respect to such Swap (for the avoidance of doubt, the Eligibility Date
shall be the Effective Date of such Swap if this Agreement or any other Loan
Document is then in effect with respect to such Credit Party, and otherwise it
shall be the Effective Date of this Agreement and/or such other Loan
Document(s) to which such Credit Party is a party).

 

Environment means soil, land surface or subsurface strata, water, surface waters
(including navigable waters, ocean waters within applicable territorial limits,
streams, ponds, drainage basins, and wetlands), ground waters, drinking water
supply, water related sediments, air, plant and animal life, and any other
environmental medium.

 

Environmental Laws means all laws (including common law), rules, regulations,
codes, ordinances, orders, decrees, judgments, injunctions or binding agreements
issued, promulgated or entered into by any Governmental Entity, relating in any
way to the Environment, the preservation, restoration or reclamation of natural
resources, or the presence, use, storage, discharge, management, release or
threatened release of any pollutants, contaminants or hazardous or toxic
substances, wastes or material or the effect of the environment on human health
and safety.

 

Environmental Liability means any liability, contingent or otherwise (including
any liability for damages, costs of remediation, fines, penalties or
indemnities), directly or indirectly resulting from or based on (a) violation of
any Environmental Law or Environmental Permit, (b) the generation, use,
handling, transportation, storage, treatment or disposal of any Hazardous
Material, (c) exposure to any Hazardous Material, (d) the release or threatened
release of any Hazardous Material into the Environment, (e) the preservation,
restoration or reclamation of natural resources or (f) any contract, agreement
or other consensual arrangement pursuant to which liability is assumed or
imposed with respect to any of the foregoing.

 

Environmental Permits means any and all permits, licenses, registrations,
certifications, exemptions and any other authorization required under any
applicable Environmental Law.

 

16

--------------------------------------------------------------------------------


 

Equity Interests means (i) shares of capital stock, partnership interests,
membership interests in a limited liability company, beneficial interests in a
trust or other equity ownership interests in a Person or (ii) any warrants,
options or other rights to acquire such shares or interests.

 

ERISA shall mean the Employee Retirement Income Security Act of 1974, as the
same may be amended or supplemented from time to time, and any successor statute
of similar import, as from time to time in effect.

 

ERISA Affiliate means any trade or business (whether or not incorporated) that,
together with the Borrower or any Subsidiary, is treated as a single employer
under Section 414(b) or (c) of the Code or, solely for purposes of Section 302
of ERISA and Section 412 of the Code, is treated as a single employer under
Section 414 of the Code.

 

ERISA Event means (a) any “reportable event”, as defined in Section 4043 of
ERISA or the regulations issued thereunder with respect to a Plan (except an
event for which the 30 day notice period is waived); (b) the failure to satisfy
the minimum funding standard with respect to a Plan within the meaning of
Section 412 of the Code or Section 303 or 304 of ERISA), whether or not waived;
(c) a determination that any Plan is in “at risk” status (as defined in
Section 303(i)(4) of ERISA or Section 430(i)(4) of the Code; (d) the filing
pursuant to Section 431 or Section 304 of ERISA of an application for the
extension of any amortization period; (e) the failure to timely make a
contribution required to be made with respect to any Plan or Multiemployer Plan
that would result in the imposition of an encumbrance under Section 412 of the
Code or Section 302 of ERISA; (f) the filing of a notice to terminate any Plan
if such termination would require material additional contributions in order to
be considered a standard termination within the meaning of Section 4041(b) of
ERISA; (g) the filing under Section 4041(c) of ERISA of a notice of intent to
terminate any Plan or the termination of any Plan under Section 4041(c) of
ERISA; (h) the filing pursuant to Section 412(d) of the Code or
Section 303(d) of ERISA of an application for a waiver of the minimum funding
standard with respect to any Plan; (i) the incurrence by the Borrower or any
ERISA Affiliate of any liability under Title IV of ERISA with respect to the
termination of any Plan; (j) the receipt by the Borrower or any ERISA Affiliate
from the PBGC or a plan administrator of any written notice relating to the
commencement of proceedings to terminate any Plan or Plans or to appoint a
trustee to administer any Plan; (k) the incurrence by the Borrower or any ERISA
Affiliate of any liability with respect to withdrawal or partial withdrawal from
any Plan or Multiemployer Plan; or (l) the receipt by the Borrower or any ERISA
Affiliate of any written notice, or the receipt by any Multiemployer Plan from
the Borrower or any ERISA Affiliate of any written notice, concerning the
imposition of Withdrawal Liability or a determination that a Multiemployer Plan
is, or is expected to be, in “endangered” or “critical” status within the
meaning of Section 305 of ERISA.

 

EU Bail-In Legislation Schedule shall mean the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor person), as in effect
from time to time.

 

Events of Default has the meaning specified in Section 9.

 

Exchange Act means the Securities Exchange Act of 1934, as amended.

 

17

--------------------------------------------------------------------------------


 

Excluded Accounts means deposit accounts (i) used to fund payroll, employee
benefits or tax obligations, (ii) in the nature of fiduciary accounts, trust
accounts, suspense accounts, escrow accounts, deposit accounts holding only
purchase price deposits or other contractual or legal requirements to deposit or
reserve money, or deposit accounts holding funds from unaffiliated third parties
that are subject to return pursuant to binding agreements with such third
parties, (iii) funded for petty cash and working capital needs with a balance at
all times of less than $5,000,000 in the aggregate, and (iv) from time to time
designated as excluded, in writing, by the Administrative Agent in its sole
discretion.

 

Excluded Assets means:

 

(a)           as to any Credit Party (i) properties and assets which are
excluded from the Liens created by the Security Agreement under the first
proviso in Section 3(a) of the Security Agreement, and (ii) all Real Properties
other than Material Real Properties; and

 

(b)           as to any Subsidiary that is not a Credit Party, all of its
properties and assets.

 

Excluded Hedge Liability or Liabilities shall mean, with respect to each Credit
Party, each of its Swap Obligations if, and only to the extent that, all or any
portion of this Agreement or any other Loan Document that relates to such Swap
Obligation is or becomes illegal under the CEA, or any rule, regulation or order
of the CFTC, solely by virtue of such Credit Party’s failure to qualify as an
Eligible Contract Participant on the Eligibility Date for such Swap.
Notwithstanding anything to the contrary contained in the foregoing or in any
other provision of this Agreement or any other Loan Document, the foregoing is
subject to the following provisos: (a) if a Swap Obligation arises under a
master agreement governing more than one Swap, this definition shall apply only
to the portion of such Swap Obligation that is attributable to Swaps for which
such guaranty or security interest is or becomes illegal under the CEA, or any
rule, regulations or order of the CFTC, solely as a result of the failure by
such Credit Party for any reason to qualify as an Eligible Contract Participant
on the Eligibility Date for such Swap, (b) if a guarantee of a Swap Obligation
would cause such obligation to be an Excluded Hedge Liability but the grant of a
security interest would not cause such obligation to be an Excluded Hedge
Liability, such Swap Obligation shall constitute an Excluded Hedge Liability for
purposes of the guaranty but not for purposes of the grant of the security
interest, and (c) if there is more than one Credit Party executing this
Agreement or the other Loan Documents and a Swap Obligation would be an Excluded
Hedge Liability with respect to one or more of such Persons, but not all of
them, the definition of Excluded Hedge Liability or Liabilities with respect to
each such Person shall only be deemed applicable to (i) the particular Swap
Obligations that constitute Excluded Hedge Liabilities with respect to such
Person, and (ii) the particular Person with respect to which such Swap
Obligations constitute Excluded Hedge Liabilities.

 

Excluded Perfection Collateral means (a) properties and assets to the extent the
burden or cost of perfecting a security interest therein outweighs the benefit
of the security afforded thereby as reasonably determined by the Borrower and
the Administrative Agent, (b) Excluded Accounts, (c) properties and assets
(other than deposit, securities and commodities accounts) requiring perfection
through control agreements to the extent a security interest therein

 

18

--------------------------------------------------------------------------------


 

cannot be perfected by the filing of a financing statement under the Uniform
Commercial Code of any applicable jurisdiction, (d) vehicles and any other
assets subject to certificates of title, (e) commercial tort claims, and
(f) letter of credit rights to the extent not perfected by the filing of a form
Uniform Commercial Code financing statement.

 

Excluded Subsidiary means (i) an Initial Excluded Subsidiary, (ii) any other
Subsidiary of the Borrower that, after the Effective Date, the Borrower notifies
the Administrative Agent in writing is an “Excluded Subsidiary”, but only to the
extent that such Subsidiary (a) has no Debt other than Non-Recourse Debt (other
than any Debt of an Initial Excluded Subsidiary outstanding on the Effective
Date), (b) is not a party to any agreement or contract with the Borrower or any
Credit Party except as permitted by Section 8.2.8 [Transactions with
Affiliates], (c) is a Person with respect to which neither the Borrower nor any
other Credit Parties has any direct or indirect obligation to subscribe for
additional Equity Interests in such Person, (d) has not guaranteed any Debt of
the Borrower or any other Credit Party, and (e) does not own any Equity
Interests of the Borrower or any other Credit Party, (iii) any Immaterial
Subsidiary, or (iv) any Foreign Subsidiary (or any direct or indirect Domestic
Subsidiary of a Foreign Subsidiary that is a “controlled foreign corporation”
within the meaning of Section 957 of the Code) or Disregarded Domestic Person.

 

Excluded Taxes shall mean any of the following Taxes imposed on or with respect
to a Recipient or required to be withheld or deducted from a payment to a
Recipient, (i) Taxes imposed on or measured by net income (however denominated),
franchise Taxes, and branch profits Taxes, in each case, (a) imposed as a result
of such Recipient being organized under the laws of, or having its principal
office or, in the case of any Lender, its applicable lending office located in,
the jurisdiction imposing such Tax (or any political subdivision thereof) or
(b) that are Other Connection Taxes, (ii) in the case of a Lender, U.S. federal
withholding Taxes imposed on amounts payable to or for the account of such
Lender with respect to an applicable interest in a Loan or Commitment pursuant
to a law in effect on the date on which (a) such Lender acquires such interest
in such Loan or Commitment (other than pursuant to an assignment request by the
Borrower under Section 5.6.2 [Replacement of a Lender]) or (b) such Lender
changes its lending office, except in each case to the extent that, pursuant to
Section 5.9 [Taxes], amounts with respect to such Taxes were payable either to
such Lender’s assignor immediately before such Lender became a party hereto or
to such Lender immediately before it changed its lending office, (iii) Taxes
attributable to such Recipient’s failure to comply with Section 5.9.7 [Status of
Lenders], and (iv) Taxes imposed under FATCA.

 

Existing Credit Agreement shall mean that certain Credit Agreement by and among
the Borrower, certain guarantors party thereto, certain lenders party thereto
and PNC, as administrative agent, dated as of February 21, 2014, as heretofore
amended.

 

Existing Letters of Credit shall have the meaning assigned to that term in
Section 2.9 [Letter of Credit Subfacility].

 

FATCA means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (and any amended or successor versions thereof that are substantively
comparable and not materially more onerous to comply with), any current or
future regulations or official interpretations thereof, any agreements entered
into pursuant to current Section 1471(b)(1) of the

 

19

--------------------------------------------------------------------------------


 

Code (or any amended or successor version described above) and any
intergovernmental agreements entered into to implement or further the collection
of Taxes imposed pursuant to the foregoing (together with any law implementing
such agreements).

 

Federal Funds Effective Rate for any day shall mean the rate per annum (based on
a year of 360 days and actual days elapsed and rounded upward to the nearest
1/100 of 1%) announced by the NYFRB (or any successor) on such day as being the
weighted average of the rates on overnight federal funds transactions arranged
by federal funds brokers on the previous trading day, as computed and announced
by such Federal Reserve Bank (or any successor) in substantially the same manner
as such Federal Reserve Bank computes and announces the weighted average it
refers to as the “Federal Funds Effective Rate” as of the date of this
Agreement; provided, if such Federal Reserve Bank (or its successor) does not
announce such rate on any day, the “Federal Funds Effective Rate” for such day
shall be the Federal Funds Effective Rate for the last day on which such rate
was announced.

 

Federal Reserve Board means the Board of Governors of the Federal Reserve System
of the United States.

 

Financial Covenants mean those certain financial covenants set forth in Sections
8.2.11, 8.2.12, 8.2.13, and 8.2.14 of this Agreement.

 

Financial Officer means the chief financial officer, principal accounting
officer or treasurer of the Borrower.

 

First Lien Gross Leverage Ratio shall mean as of any date of determination, the
ratio of (a) First Lien Gross Debt and (b) EBITDA for the period of four
consecutive Fiscal Quarters ended on such day (or, if such day is not the last
day of a Fiscal Quarter, ended on the last day of the Fiscal Quarter most
recently ended before such day).

 

First Lien Gross Debt shall mean, as of any date of determination, the sum of
(i)(a) Funded Debt incurred under this Agreement and Capital Leases plus
(b) issued but undrawn Letters of Credit under this Agreement to the extent such
undrawn amount is not cash collateralized, plus (ii) Aggregate Capital with
respect to any Permitted Receivables Financings on such date (as defined, or
comparable terms as defined, in the definitive documentation for the Permitted
Receivables Financings), plus (iii) issued but undrawn letters of credit issued
under any Permitted Receivables Financings that are not cash collateralized.

 

Fiscal Quarter means a fiscal quarter of the Borrower.

 

Fiscal Year means a fiscal year of the Borrower.

 

Fixed Charge Coverage Ratio shall mean the ratio of EBITDA less capital
expenditures (other than insurance or other third party funded capital
expenditures) to Fixed Charges.

 

Fixed Charges shall mean, for any period of determination and without
duplication, the sum of (i) Consolidated Net Cash Interest Expense, (ii) the
amount of cash payments made (net of cash refunds received) during such period
by the Credit Parties in respect

 

20

--------------------------------------------------------------------------------


 

of Taxes based on income or profits (including state franchise taxes accounted
for as income taxes in accordance with GAAP) during such period only to the
extent that such net amount is positive, (iii) dividends and distributions paid
in cash during such period by the Credit Parties on a consolidated basis,
excluding that portion of the 2019 LTIP Payment up to the 2019 LTIP Payment
Threshold, (iv) cash benefits paid during such period related to the Retiree
Medical Plan, net of retiree contributions, (v) the aggregate amount of
scheduled repayments of principal during such period in respect of any Debt, and
(vi) payments made during such period in respect of the acquisition by a Credit
Party of an LBA or LBM.

 

Flood Insurance Laws means, collectively, (i) the National Flood Insurance Act
of 1994 (which comprehensively revised the National Flood Insurance Act of 1968
and the Flood Disaster Protection Act of 1973) as now or hereafter in effect or
any successor statute thereto, (ii) the Flood Insurance Reform Act of 2004 as
now or hereafter in effect or any successor statute thereto, (iii) the
Biggert-Waters Flood Insurance Reform Act of 2012 as now or hereafter in effect
or any successor statute thereto, and (iv) all other applicable Laws relating to
policies and procedures that address requirements placed on federally regulated
lenders relating to flood matters, in each case, as now or hereafter in effect
or any successor statute thereto.

 

Flood Structure means a “building” or “mobile home” (each as defined in the
Flood Insurance Laws).

 

Foreign Currency Hedge shall mean any foreign exchange transaction, including
spot and forward foreign currency purchases and sales, listed or
over-the-counter options on foreign currencies, non-deliverable forwards and
options, foreign currency swap agreements, currency exchange rate price hedging
arrangements, and any other similar transaction providing for the purchase of
one currency in exchange for the sale of another currency.

 

Foreign Currency Hedge Liabilities shall have the meaning assigned in the
definition of Lender Provided Foreign Currency Hedge.

 

Foreign Lender shall mean (i) if the Borrower is a U.S. Person, a Lender that is
not a U.S. Person, and (ii) if the Borrower is not a U.S. Person, a Lender that
is resident or organized under the Laws of a jurisdiction other than that in
which the Borrower is resident for tax purposes.

 

Foreign Subsidiary means any Subsidiary organized under the laws of any
jurisdiction other than the United States, any state thereof or the District of
Columbia.

 

Foreign Subsidiary Holding Company means any direct or indirect Domestic
Subsidiary of which substantially all of its assets consist of the equity or
debt of one or more direct or indirect Foreign Subsidiaries.

 

Funded Debt means, at any time, and determined on a consolidated basis without
duplication, the consolidated Debt of the Consolidated Entities of the type
referred to in clauses (a), (b), (c) (but only with respect to reimbursement
obligations related thereto), (e), (f), (g), (h) and (i) in the definition of
“Debt” (but in the case of clauses (h) and (i), only to the extent that the Debt
of other Persons so Guaranteed or secured is itself of the type referred to in
clauses (a), (b), (c)) (but only with respect to reimbursement obligations
related thereto, clause (e) of such

 

21

--------------------------------------------------------------------------------


 

definition) (and in the case of clause (f), only to the extent that any portion
of the Debt (x) is Guaranteed by any Credit Party, (y) is recourse to or
obligates any Credit Party in any way, or (z) subjects any property or asset of
any Credit Party, directly or indirectly, contingently or otherwise, to the
satisfaction thereof) other than, in respect of clauses (x), (y) and (z),
pursuant to customary representations, warranties, covenants and indemnities
entered into in connection with such Permitted Receivables Financing.

 

GAAP means generally accepted accounting principles as in effect in the United
States on the Effective Date, applied on a basis consistent (except for changes
concurred in by the Borrower’s independent public accountants) with the most
recent audited consolidated financial statements of the Borrower and its
consolidated Subsidiaries delivered to the Lenders.

 

Governmental Entity shall mean the government of the United States of America or
any other nation, or of any political subdivision thereof, whether state or
local, and any agency, authority, instrumentality, regulatory body, court,
central bank or other entity exercising executive, legislative, judicial,
taxing, regulatory or administrative powers or functions of or pertaining to
government (including any supra-national bodies such as the European Union or
the European Central Bank) and any group or body charged with setting financial
accounting or regulatory capital rules or standards (including the Financial
Accounting Standards Board, the Bank for International Settlements or the Basel
Committee on Banking Supervision or any successor or similar authority to any of
the foregoing).

 

Guarantee by any Person (the “guarantor”) means any obligation, contingent or
otherwise, of the guarantor guaranteeing any Debt or other obligation of any
other Person (the “primary obligor”), whether directly or indirectly, and
including any written obligation of the guarantor, (a) to purchase or pay (or
advance or supply funds for the purchase or payment of) such Debt or other
obligation or to purchase (or advance or supply funds for the purchase of) any
security for the payment thereof, (b) to maintain working capital, equity
capital or any other financial statement condition or liquidity of the primary
obligor so as to enable the primary obligor to pay such Debt or other obligation
or (c) as an account party in respect of any letter of credit or letter of
guaranty issued to support such Debt or other obligation; provided that the term
“Guarantee” shall not include endorsements for collection or deposit in the
ordinary course of business.

 

Guarantors means (a) each Wholly-Owned Restricted Subsidiary of the Borrower
other than any Excluded Subsidiary, and (b) Holdings.

 

Hazardous Material means all explosive or radioactive substances or wastes and
all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, asbestos or asbestos-containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes, and all
other substances or wastes of any nature, in each case subject to regulation
under or which could give rise to liability under any Environmental Law,
including, without limitation, coal ash, coal combustion by products or waste,
boiler slag, scrubber residue or flue desulphurization residue.

 

Hedging Agreement means any Interest Rate Hedge, Foreign Currency Hedge, or
Commodity Hedge.

 

22

--------------------------------------------------------------------------------


 

Holdings means Cloud Peak Energy Inc., a Delaware corporation.

 

ICC shall have the meaning specified in Section 11.11.1 [Governing Law].

 

Immaterial Subsidiary means any Subsidiary that (a) did not, as of the last day
of the Fiscal Quarter of the Borrower most recently ended for which financial
statements have been (or were required to be) delivered pursuant to
Section 8.3.1(i) or (ii), have assets with a value in excess of 2.5% of the
Consolidated Net Tangible Assets or revenues representing in excess of 2.5% of
total revenues of the Borrower and the Subsidiaries on a consolidated basis as
of such date, and (b) taken together with all Immaterial Subsidiaries as of such
date, did not have assets with a value in excess of 5.0% of Consolidated Net
Tangible Assets or revenues representing in excess of 5.0% of total revenues of
the Borrower and the Subsidiaries on a consolidated basis as of such date;
provided that the Borrower may elect in its sole discretion to exclude as an
Immaterial Subsidiary any Subsidiary that would otherwise meet the definition
thereof.  Each Immaterial Subsidiary as of the Effective Date shall be set forth
in Schedule 1.1(d), and the Borrower shall update such Schedule from time to
time after the Effective Date as necessary to reflect all Immaterial
Subsidiaries at such time (the selection of Subsidiaries to be added to or
removed from such Schedule to be made as the Borrower may determine).

 

Improvements has the meaning assigned to such term in the Mortgages.

 

Indemnified Taxes means all Taxes except Excluded Taxes.

 

Indemnitee shall have the meaning specified in Section 11.3.2 [Indemnification
by the Borrower].

 

Information shall mean all information received from the Credit Parties or any
of their Subsidiaries relating to the Credit Parties or any of such Subsidiaries
or any of their respective businesses, other than any such information that is
available to the Administrative Agent, any Lender or the Issuing Bank on a
non-confidential basis prior to disclosure by the Credit Parties or any of their
Subsidiaries, provided that, in the case of information received from the Credit
Parties or any of their Subsidiaries after the date of this Agreement, such
information is clearly identified at the time of delivery as confidential.

 

Initial Excluded Subsidiary shall mean those entities listed on Schedule 1.1(c).

 

Insolvency Proceeding shall mean, with respect to any Person, (a) a voluntary or
involuntary case, action or proceeding with respect to such Person (i) before
any court or any other Governmental Entity under any bankruptcy, insolvency,
reorganization or other similar Law now or hereafter in effect, or (ii) for the
appointment of a receiver, liquidator, assignee, custodian, trustee,
sequestrator, conservator (or similar official) of any Credit Party or otherwise
relating to the liquidation, dissolution, winding-up or relief of such Person,
or (b) any general assignment for the benefit of creditors, composition,
marshaling of assets for creditors, or other, similar arrangement in respect of
such Person’s creditors generally or any substantial portion of its creditors;
undertaken under any Law.

 

Intercompany Subordination Agreement shall mean a Subordination Agreement among
the Credit Parties in the form attached hereto as Exhibit 1.1(I).

 

23

--------------------------------------------------------------------------------


 

Interest Period shall mean the period of time selected by the Borrower in
connection with (and to apply to) any election permitted hereunder by the
Borrower to have Revolving Credit Loans bear interest under the LIBOR Rate
Option.  Subject to the last sentence of this definition, such period shall be
one, two, three or six Months.  Such Interest Period shall commence on the
effective date of such Interest Rate Option, which shall be (i) the Borrowing
Date if the Borrower is requesting new Loans, or (ii) the date of renewal of or
conversion to the LIBOR Rate Option if the Borrower is renewing or converting to
the LIBOR Rate Option applicable to outstanding Loans.  Notwithstanding the
second sentence hereof: (A) any Interest Period which would otherwise end on a
date which is not a Business Day shall be extended to the next succeeding
Business Day unless such Business Day falls in the next calendar month, in which
case such Interest Period shall end on the next preceding Business Day, and
(B) the Borrower shall not select, convert to or renew an Interest Period for
any portion of the Loans that would end after the Maturity Date.

 

Interest Rate Hedge shall mean an interest rate exchange, collar, cap, swap,
floor, adjustable strike cap, adjustable strike corridor, cross-currency swap or
similar agreements entered into by any Credit Party in order to provide
protection to, or minimize the impact upon, such Credit Party of increasing
floating rates of interest applicable to Debt.

 

Interest Rate Hedge Liabilities shall have the meaning assigned in the
definition of Lender Provided Interest Rate Hedge.

 

Interest Rate Option shall mean any LIBOR Rate Option or Base Rate Option.

 

Investment means, as to any Person, any direct or indirect acquisition or
investment by such Person, whether by means of (a) the purchase or other
acquisition of Equity Interests or debt or other securities of another Person,
(b) a loan, advance or capital contribution to, Guarantee or assumption of debt
of, or purchase or other acquisition of any other debt or equity participation
or interest in, another Person, including any partnership or joint venture
interest in such other Person or (c) the purchase or other acquisition (in one
transaction or a series of transactions) of all or substantially all of the
property and assets or business of another Person or assets constituting a
business unit, line of business or division of such Person.  For purposes of
covenant compliance, the amount of any Investment shall be the amount actually
invested, without adjustment for subsequent increases or decreases in the value
of such Investment, less any amount paid, repaid, returned, distributed or
otherwise received in cash in respect of such Investment.

 

IRS shall mean the United States Internal Revenue Service.

 

Issuing Bank shall mean PNC, in its individual capacity as issuer of Letters of
Credit hereunder, and any other Lender that Borrower, Administrative Agent and
such other Lender may agree may from time to time issue Letters of Credit
hereunder, and the successors and assigns of any of the foregoing in such
capacities.

 

Joint Lead Arrangers means PNC Capital Markets, LLC and The Huntington National
Bank in each case in its capacity as joint lead arrangers under the Agreement.

 

24

--------------------------------------------------------------------------------


 

Law shall mean any law(s) (including common law), constitution, statute, treaty,
regulation, rule, ordinance, opinion, issued guidance, release, ruling, order,
executive order, injunction, writ, decree, bond, judgment, authorization or
approval, lien or award of or any settlement arrangement, by agreement, consent
or otherwise, with any Governmental Entity, foreign or domestic.

 

LBA means the acquisition of federal coal through the BLM lease-by-application
process.

 

LBM means the acquisition of federal coal through an application to modify an
existing coal lease submitted in accordance with the BLM non-competitive leasing
regulations.

 

LC Disbursement means a payment made by an Issuing Bank pursuant to a Letter of
Credit.

 

LC Exposure means, at any time, the sum of (a) the aggregate undrawn amount of
all outstanding Letters of Credit at such time plus (b) the aggregate amount of
all LC Disbursements that have not yet been reimbursed by or on behalf of either
Borrower at such time.  The LC Exposure of any Lender at any time shall be its
Applicable Percentage of the total LC Exposure at such time.

 

Lender Parties means the Lenders, the Issuing Banks, the Swingline Lender, and
the Administrative Agent.

 

Lender Provided Commodity Hedge shall mean a Commodity Hedge which (a) is a
designated by the Borrower to the Administrative Agent as an additional Borrower
Secured Obligation in accordance with Section 23 of the Security Agreement;
(b) is documented in a reasonable and customary manner for Commodity Hedges,
(c) provides for the method of calculating the reimbursable amount of the
provider’s credit exposure in a reasonable and customary manner, and (d) is
entered into for hedging (rather than speculative) purposes.  The liabilities
owing to the provider of any Lender Provided Commodity Hedge (the “Commodity
Hedge Liabilities”) by any Credit Party that is party to such Lender Provided
Commodity Hedge shall, for purposes of this Agreement and all other Loan
Documents be “Secured Obligations” except to the extent constituting Excluded
Hedge Liabilities of such Person. The Liens securing the Commodity Hedge
Liabilities shall also secure all other Secured Obligations under this Agreement
and the other Loan Documents on a pari passu basis, subject to the express
provisions of Section 9.2.5 [Application of Proceeds].  Notwithstanding anything
contained herein to the contrary, in the event that the obligations under a
Commodity Hedge in existence on the Effective Date constitutes “Secured
Obligations” under the Existing Credit Agreement, such Commodity Hedge shall
constitute a Lender Provided Commodity Hedge under this Agreement and be secured
as provided herein.

 

Lender Provided Foreign Currency Hedge shall mean a Foreign Currency Hedge which
(a) is a designated by the Borrower to the Administrative Agent as an additional
Borrower Secured Obligation in accordance with Section 23 of the Security
Agreement; (b) is documented in a standard International Swaps and Derivatives
Association Master Agreement or another reasonable and customary manner,
(c) provides for the method of calculating the reimbursable

 

25

--------------------------------------------------------------------------------


 

amount of the provider’s credit exposure in a reasonable and customary manner,
and (d) is entered into for hedging (rather than speculative) purposes.  The
liabilities owing to the provider of any Lender Provided Foreign Currency Hedge
(the “Foreign Currency Hedge Liabilities”) by any Credit Party that is party to
such Lender Provided Foreign Currency Hedge shall, for purposes of this
Agreement and all other Loan Documents be “Secured Obligations” except to the
extent constituting Excluded Hedge Liabilities of such Person. The Liens
securing the Foreign Currency Hedge Liabilities shall also secure all other
Secured Obligations under this Agreement and the other Loan Documents on a pari
passu basis, subject to the express provisions of Section 9.2.5 [Application of
Proceeds].  Notwithstanding anything contained herein to the contrary, in the
event that the obligations under a Foreign Currency Hedge in existence on the
Effective Date constitutes “Secured Obligations” under the Existing Credit
Agreement, such Foreign Currency Hedge shall constitute a Lender Provided
Foreign Currency Hedge under this Agreement and be secured as provided herein.

 

Lender Provided Interest Rate Hedge shall mean an Interest Rate Hedge which
(a) (a) is designated by the Borrower to the Administrative Agent as an
additional Borrower Secured Obligation in accordance with Section 23 of the
Security Agreement; (b) is documented in a standard International Swaps and
Derivatives Association Master Agreement or another reasonable and customary
manner, (c) provides for the method of calculating the reimbursable amount of
the provider’s credit exposure in a reasonable and customary manner, and (d) is
entered into for hedging (rather than speculative) purposes.  The liabilities
owing to the provider of any Lender Provided Interest Rate Hedge (the “Interest
Rate Hedge Liabilities”) by any Credit Party that is party to such Lender
Provided Interest Rate Hedge shall, for purposes of this Agreement and all other
Loan Documents be “Secured Obligations” except to the extent constituting
Excluded Hedge Liabilities of such Person. The Liens securing the Interest Rate
Hedge Liabilities shall also secure all other Secured Obligations under this
Agreement and the other Loan Documents on a pari passu basis, subject to the
express provisions of Section 9.2.5 [Application of Proceeds].  Notwithstanding
anything contained herein to the contrary, in the event that the obligations
under an Interest Rate Hedge in existence on the Effective Date constitutes
“Secured Obligations” under the Existing Credit Agreement, such Interest Rate
Hedge shall constitute a Lender Provided Interest Rate Hedge under this
Agreement and be secured as provided herein.

 

Lenders shall mean the financial institutions named on Schedule 1.1(A) and their
respective successors and assigns as permitted hereunder, each of which is
referred to herein as a Lender.  For the purpose of any Loan Document which
provides for the granting of a security interest or other Lien to the Lenders or
to the Administrative Agent for the benefit of the Lenders as security for the
Secured Obligations, “Lenders” shall include any Affiliate of a Lender to which
such Secured Obligation is owed.

 

Letter of Credit shall have the meaning specified in Section 2.9.1 [Issuance of
Letters of Credit].

 

Letter of Credit Borrowing shall have the meaning specified in Section 2.9.3
[Disbursements, Reimbursement].

 

26

--------------------------------------------------------------------------------


 

Letter of Credit Fee shall have the meaning specified in Section 2.9.2 [Letter
of Credit Fees].

 

Letter of Credit Obligation shall mean, as of any date of determination, the
aggregate amount available to be drawn under all outstanding Letters of Credit
on such date (if any Letter of Credit shall increase in amount automatically in
the future, such aggregate amount available to be drawn shall currently give
effect to any such future increase) plus the aggregate Reimbursement Obligations
and Letter of Credit Borrowings on such date.

 

Letter of Credit Sublimit shall have the meaning specified in Section 2.9.1
[Issuance of Letters of Credit].

 

LIBOR Rate shall mean, with respect to the Loans comprising any Borrowing
Tranche to which the LIBOR Rate Option applies for any Interest Period, the
interest rate per annum determined by the Administrative Agent by dividing (the
resulting quotient rounded upwards, if necessary, to the nearest 1/100th of 1%
per annum) (i) the rate which appears on the Bloomberg Page BBAM1 (or on such
other substitute Bloomberg page that displays rates at which US dollar deposits
are offered by leading banks in the London interbank deposit market), or the
rate which is quoted by another source selected by the Administrative Agent as
an authorized information vendor for the purpose of displaying rates at which US
dollar deposits are offered by leading banks in the London interbank deposit
market (for purposes of this definition, an “Alternate Source”), at
approximately 11:00 a.m., London time, two (2) Business Days prior to the
commencement of such Interest Period as the London interbank offered rate for
U.S. Dollars for an amount comparable to such Borrowing Tranche and having a
borrowing date and a maturity comparable to such Interest Period (or if there
shall at any time, for any reason, no longer exist a Bloomberg Page BBAM1 (or
any substitute page) or any Alternate Source, a comparable replacement rate
determined by the Administrative Agent and the Borrower at such time (which
determination shall be conclusive absent manifest error)), by (ii) a number
equal to 1.00 minus the LIBOR Reserve Percentage.  Notwithstanding the
foregoing, if the LIBOR Rate as determined under any method above would be less
than zero (0.00), such rate shall be deemed to be zero (0.00) for purposes of
this Agreement.

 

The LIBOR Rate shall be adjusted with respect to any Loan to which the LIBOR
Rate Option applies that is outstanding on the effective date of any change in
the LIBOR Reserve Percentage as of such effective date.  The Administrative
Agent shall give prompt notice to the Borrower of the LIBOR Rate as determined
or adjusted in accordance herewith, which determination shall be conclusive
absent manifest error.

 

LIBOR Rate Option shall mean the option of the Borrower to have Loans bear
interest at the rate and under the terms set forth in
Section 4.1.1(ii) [Revolving Credit LIBOR Rate Option].

 

LIBOR Reserve Percentage shall mean as of any day the maximum percentage in
effect on such day, as prescribed by the Board of Governors of the Federal
Reserve System (or any successor) for determining the reserve requirements
(including supplemental, marginal and emergency reserve requirements) with
respect to eurocurrency funding (currently referred to as “eurocurrency
liabilities”).

 

27

--------------------------------------------------------------------------------


 

LIBOR Termination Date shall have the meaning specified in Section 4.4.4
[Successor LIBOR Rate Index].

 

Lien means any mortgage, pledge, security interest, encumbrance, lien or charge
of any kind (including any conditional sale or other title retention agreement
or Capital Lease).

 

Liquidity means, as of any date of determination, the sum of (a) Unrestricted
Cash on such date, (b) cash and Cash Equivalents in cash collateral accounts
held by the Administrative Agent or any Issuing Bank on such date pursuant to
the Credit Agreement to cash collateralize the LC Exposure or Defaulting
Lender’s exposure, and (c) Availability on such date.

 

Loan Documents means this Agreement, the Administrative Agent’s Letter, the
Security Agreement, the Intercompany Subordination Agreement, the Notes and the
other Security Documents.

 

Loan Financing Transactions means the execution, delivery and performance by
each Credit Party of the Loan Documents to which it is to be a party, the
borrowing of Loans, the use of the proceeds thereof and the issuance of Letters
of Credit hereunder.

 

Loan Request shall have the meaning specified in Section 2.5 [Revolving Credit
Loan Requests; Swing Loan Requests].

 

Loans shall mean Revolving Credit Loans and Swing Loans, or any Revolving Credit
Loan or Swing Loan.

 

Maturity Date shall mean May 24, 2021.

 

Master Separation Agreement means the Master Separation Agreement by and among
Rio Tinto America Inc., a Delaware corporation, RTEA, Kennecott Management
Services Company, Holdings, the Borrower and the subsidiaries listed on the
signature pages thereto to be entered into on or prior to the Effective Date.

 

Material Adverse Effect means any event or circumstance, either individually or
in the aggregate, that has had or would reasonably be expected to have a
material (a) adverse effect on (i) the business, assets, operations or condition
(financial or otherwise) of the Credit Parties and their Restricted Subsidiaries
taken as a whole, or (ii) the ability of the Credit Parties (taken as a whole)
to perform any of their payment obligations under any Loan Document or
(b) impairment of the rights of or benefits available to any Lender Party under
any Loan Document.

 

Material Debt means Debt (other than obligations in respect of the Loans and
Letters of Credit), or obligations in respect of one or more Hedging Agreements,
of the Credit Parties in an aggregate principal amount exceeding $15,000,000. 
For purposes of determining Material Debt, the “principal amount” of the
obligations of the Credit Parties in respect of any Hedging Agreement at any
time will be the maximum aggregate amount (after giving effect to any netting
agreements) that the Credit Parties would be required to pay if such Hedging
Agreement were terminated at such time; provided, however, that Material Debt
shall not include any guarantees or Letters of Credit in respect of any
performance, surety, reclamation or similar bonds securing obligations of the
Borrower or any of its Subsidiaries.

 

28

--------------------------------------------------------------------------------


 

Material Real Property means (i) any Mining Lease (other than a Mining Lease
(1) that is of immaterial value, as determined by the Borrower in good faith,
(2) that does not have Mining Permits in place, (3) that is not part of any
Credit Party’s mine plan, and (4) under which neither the Borrower nor any
Subsidiary is conducting any operations) and (ii) any fee-owned Real Property of
the Credit Parties having a net book value in excess of $5,000,000 other than
that certain Real Property located in Sequatchie Valley Tennessee; provided that
a Flood Structure which is not necessary or integral in order to recover coal
from any Mine (such as, for example, storage sheds) shall not constitute
Material Real Property unless such Flood Structure has a net book value in
excess of $5,000,000.

 

Mine means any excavation or opening into the earth now and hereafter made from
which coal is or can be extracted from any of the Real Properties.

 

Mining Laws means any and all applicable federal, state, local and foreign
statutes, laws, regulations, legally-binding guidance, ordinances, rules,
judgments, orders, decrees or common law causes of action relating to mining
operations and activities under the Mineral Leasing Act of 1920, the Federal
Coal Leasing Amendments Act or the Surface Mining Control and Reclamation Act,
each as amended or its replacement, and their state and local counterparts or
equivalents.

 

Mining Lease means a lease, license or other use agreement which provides the
Borrower or any Subsidiary the real property and water rights, other interests
in land, including coal, mining and surface rights, easements, rights of way and
options, and rights to timber and natural gas (including coalbed methane and gob
gas) necessary or integral in order to recover coal from any Mine.  Leases
(other than Capital Leases or operating leases of personal property even if such
personal property would become fixtures) which provide Borrower or any other
Subsidiary the right to construct and operate a conveyor, crusher plant, silo,
load out facility, rail spur, shops, offices and related facilities on the
surface of the Real Property containing such reserves shall also be deemed a
Mining Lease.

 

Mining Permits means any and all material permits, licenses, registrations,
certifications, exemptions and any other authorization required under any
applicable Mining Law or otherwise necessary to recover coal from any Mine being
operated by the Borrower or any other Subsidiary.

 

Month, with respect to an Interest Period under the LIBOR Rate Option, shall
mean the interval between the days in consecutive calendar months numerically
corresponding to the first day of such Interest Period.  If any LIBOR Rate
Interest Period begins on a day of a calendar month for which there is no
numerically corresponding day in the month in which such Interest Period is to
end, the final month of such Interest Period shall be deemed to end on the last
Business Day of such final month.

 

Moody’s means Moody’s Investors Service, Inc.

 

Mortgage means a mortgage, deed of trust, assignment of leases and rents,
leasehold mortgage, amendment thereto or other security document granting a Lien
on any Mortgaged Property, Fixture or As-Extracted Collateral (as such terms are
defined in the UCC)

 

29

--------------------------------------------------------------------------------


 

to secure the Secured Obligations.  Each Mortgage must be reasonably
satisfactory in form and substance to the Administrative Agent.

 

Mortgaged Property means any Material Real Property that is either
(i) identified as a Mortgaged Property on Schedule 6.1.5(e) or (ii) subject to a
Transaction Lien granted after the Effective Date pursuant to Section 8.1.10 or
Section 8.1.11.

 

Multiemployer Plan means a multiemployer plan as defined in
Section 4001(a)(3) of ERISA.

 

Non-Consenting Lender shall have the meaning specified in Section 11.1
[Modifications, Amendments or Waivers].

 

Non-Qualifying Party shall mean any Credit Party that fails for any reason to
qualify as an Eligible Contract Participant on the Effective Date of the
applicable Swap.

 

Non-Recourse Debt means Debt (i) as to which neither the Borrower nor any other
Credit Party provides a Guarantee or other support in the form of keep-well and
(ii) as to which the holders of such Debt do not otherwise have recourse to the
stock or assets of the Borrower or any other Credit Party (other than the Equity
Interests of an Excluded Subsidiary that are not required to be pledged as
Collateral).

 

Notes shall mean the promissory notes in the form of
Exhibit 1.1(N)(1) evidencing the Revolving Credit Loans and in the form of
Exhibit 1.1(N)(2) evidencing the Swing Loan.

 

NYFRB shall mean the Federal Reserve Bank of New York.

 

Other Connection Taxes shall mean, with respect to any Recipient, Taxes imposed
as a result of a present or former connection between such Recipient (or an
agent or affiliate thereof) and the jurisdiction imposing such Tax (other than
connections arising solely from such Recipient having executed, delivered,
become a party to, performed its obligations under, received payments under,
received or perfected a security interest under, engaged in any other
transaction pursuant to or enforced any Loan Document, or sold or assigned an
interest in any Loan or Loan Document).

 

Other Lender Provided Financial Service Product shall mean agreements or other
arrangements under which any Lender or Affiliate of a Lender provides any of the
following products or services to any of the Credit Parties: (a) credit cards,
(b) credit card processing services, (c) debit cards, (d) purchase cards,
(e) ACH transactions, or (f) cash management, including controlled disbursement,
accounts or services.

 

Other Taxes shall mean all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to, any Loan Document, except any such Taxes that are Other
Connection Taxes imposed with respect to an assignment (other than an assignment
made pursuant to Section 5.6.2 [Replacement of a Lender]).

 

30

--------------------------------------------------------------------------------


 

Overnight Bank Funding Rate shall mean, for any day, the rate comprised of both
overnight federal funds and overnight Eurocurrency borrowings by U.S.-managed
banking offices of depository institutions, as such composite rate shall be
determined by the NYFRB, as set forth on its public website from time to time,
and as published on the next succeeding Business Day as the overnight bank
funding rate by the NYFRB (or by such other recognized electronic source (such
as Bloomberg) selected by the Administrative Agent for the purpose of displaying
such rate); provided, that if such day is not a Business Day, the Overnight Bank
Funding Rate for such day shall be such rate on the immediately preceding
Business Day; provided, further, that if such rate shall at any time, for any
reason, no longer exist, a comparable replacement rate determined by the
Administrative Agent at such time (which determination shall be conclusive
absent manifest error). If the Overnight Bank Funding Rate determined as above
would be less than zero, then such rate shall be deemed to be zero. The rate of
interest charged shall be adjusted as of each Business Day based on changes in
the Overnight Bank Funding Rate without notice to the Borrower.

 

Participant has the meaning specified in Section 11.8.4 [Participations].

 

Participant Register shall have the meaning specified in Section 11.8.4
[Participations].

 

Participation Advance shall have the meaning specified in Section 2.9.3
[Disbursements, Reimbursement].

 

Payment Date shall mean (a) with respect to Letter of Credit Fees and Commitment
Fees, the third Business Day after the last day of each March, June, September,
and December, (b) with respect to any Base Rate Loan (other than a Swingline
Loan), (x) the third Business Day after the last day of each March, June,
September and December and (y) any day on which an Base Rate Loan is converted
to a LIBOR Rate Loan, (c) with respect to any LIBOR Rate, the last day of the
Interest Period applicable to the Loan of which such Loan is a part and, in the
case of a LIBOR Rate Loan with an Interest Period of more than three months’
duration, each day prior to the last day of such Interest Period that occurs at
intervals of three months’ duration after the first day of such Interest Period,
(d) with respect to any Swingline Loan, the day that such Loan is required to be
repaid, and (e) with respect to any principal of the Loans, on the Maturity Date
or upon acceleration of the Notes.

 

Payment in Full and Paid in Full shall mean the payment in full in cash or
immediately available funds of the Loans and other Secured Obligations hereunder
(other than contingent reimbursement or indemnification obligations for which no
claim has been made), termination of the Commitments and expiration or
termination of all Letters of Credit.

 

PBGC means the Pension Benefit Guaranty Corporation referred to and defined in
ERISA and any successor entity performing similar functions.

 

Perfection Certificate means a certificate in the form of Exhibit E to the
Security Agreement or any other form approved by the Administrative Agent.

 

Permit Area means, with respect to any Mine, all land covered by the Mining
Permits with respect to such Mine.

 

31

--------------------------------------------------------------------------------


 

Permitted Business means any of the following, whether domestic or foreign: the
mining, production, marketing, sale, trading and transportation (including,
without limitation, any business related to terminals) of natural resources
including coal, ancillary natural resources and mineral products, exploration of
natural resources, any acquired business activity so long as a material portion
of such Acquisition’s business was otherwise a Permitted Business, and any
business that is ancillary or complementary to the foregoing.

 

Permitted Hedging Agreements means Hedging Agreements entered into in the
ordinary course of business of the Consolidated Entities to hedge interest rate,
foreign currency or commodity risk or otherwise for non-speculative purposes
(regardless of whether such agreement or instrument is classified as a
“derivative” pursuant to SFAS 133 and required to be marked-to-market).

 

Permitted Liens means:

 

(a)           Liens imposed by law for taxes that are not yet due or are being
contested in compliance with Section 8.1.2;

 

(b)           carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s
and other like Liens imposed by law, arising in the ordinary course of business
and securing obligations that are not overdue by more than 30 days or are being
contested in compliance with Section 8.1.12;

 

(c)           pledges or deposits made in the ordinary course of business (i) in
compliance with workers’ compensation, unemployment insurance and other social
security laws or regulations or to secure liabilities to insurance carriers
under insurance arrangements in respect of such obligations, (ii) to secure
payment of reclamation liabilities or (iii) in support of obligations under
existing coal sales contracts (and extensions or renewals thereof on similar
terms);

 

(d)           existing or future grants of coal bed methane leases or oil and
gas or other hydrocarbon leases granted by any Governmental Entity or other
third party and associated pipelines, collection facilities, accessways and
easements pertaining to the same;

 

(e)           surface use agreements, easements, zoning restrictions, rights of
way, encroachments, pipelines, leases (other than Capital Lease Obligations),
licenses, special assessments, trackage rights, transmission and transportation
lines related to Mining Leases or mineral right and/or other Real Property
including any reconveyance obligations to a surface owner following mining,
royalty payments, and other obligations under surface owner purchase or
leasehold arrangements necessary to obtain surface disturbance rights to access
the subsurface coal deposits and similar encumbrances on Real Property imposed
by law or arising in the ordinary course of business that do not secure any
monetary obligation and do not materially detract from the value of the affected
property or interfere with the ordinary conduct of business of the Borrower or
any Subsidiary;

 

(f)            pledges, deposits or non-exclusive licenses to use intellectual
property rights of the Borrower or its Subsidiaries to secure the performance of
bids, tenders, trade contracts, leases, public or statutory obligations, surety
and appeal bonds, reclamation bonds, performance bonds and other obligations of
a like nature, in each case in the ordinary course of business;

 

32

--------------------------------------------------------------------------------


 

(g)           judgment liens in respect of judgments that do not constitute an
Event of Default under Section 9.1.11;

 

(h)           Production Payments, royalties, dedication of reserves under
supply agreements, Liens in favor of the owner in connection with any Mining
Leases, or similar rights or interests granted, taken subject to, or otherwise
imposed on properties consistent with normal practices in the mining industry
and any precautionary UCC financing statement filing in respect of leases (and
not any Debt) entered into the ordinary course of business;

 

(i)            rights of owners of interests in overlying, underlying or
intervening strata and/or mineral interests not owned by Borrower or one of its
Subsidiaries, with respect to Real Property where the Borrower or applicable
Subsidiary’s ownership is only surface or severed mineral or is otherwise
subject to mineral severances in favor of one or more third parties;

 

(j)            layback arrangements, joint operation arrangements and similar
arrangements with adjoining coal operators;

 

(k)           Liens for Specified Coal Agreements arising as a result of
Specified Coal Agreement Obligations or obligations to grant surface or water
rights;

 

(l)            Liens on joint venture interests in favor of joint venture
partners to secure obligations arising under the respective joint venture
agreements;

 

(m)          with respect to water rights, Liens imposed by the doctrine of
prior appropriation (including seniority of water rights), the necessity to put
the water to a beneficial use, restrictions imposed by the applicable
Governmental Entity and the actual availability of water (including restrictions
on the use of ground water);

 

(n)           farm, grazing, hunting, recreational and residential leases with
respect to which the Borrower or any Subsidiary is a lessor encumbering portions
of the Real Properties to the extent such leases would be granted or permitted
by a prudent operator of mining properties similar in use and configuration to
Real Properties;

 

(o)           encumbrances typically found upon Real Property used for mining
purposes in the applicable jurisdiction in which the applicable Real Property is
located to the extent such encumbrances would be permitted or granted by a
prudent operator of mining property similar in use and configuration to such
Real Property (e.g., surface rights agreements, wheelage agreements and
reconveyance agreements);

 

(p)           rights and easements of owners (i) of undivided interests in any
of the Real Property where the Borrower or its Subsidiaries own less than 100%
of the fee interest, (ii) of interests in the surface of any Real Property where
the Borrower or its Subsidiaries do not own or lease such surface interest,
(iii) and lessees, if any, of coal or other minerals (including oil, gas and
coalbed methane) where the Borrower or its Subsidiaries do not own such coal or
other minerals, and (iv) and lessees of other coal seams and other minerals
(including oil, gas and coalbed methane) not owned or leased by the Borrower or
its Subsidiaries;

 

33

--------------------------------------------------------------------------------


 

(q)           with respect to any Real Property in which Borrower or any
Subsidiary holds a leasehold interest, terms, agreements, provisions,
conditions, and limitations (other than royalty and other payment obligations
which are otherwise permitted hereunder) contained in the leases granting such
leasehold interest and the rights of lessors thereunder (and their heirs,
executors, administrators, successors, and assigns);

 

(r)            rights of others to subjacent or lateral support and absence of
subsidence rights or to the maintenance of barrier pillars or restrictions on
mining within certain areas as provided by any Mining Lease, unless in each case
waived by such other person; and

 

(s)            Liens securing obligations in respect of trade-related letters of
credit permitted under Section 8.2.1(xi) covering only the goods (or the
documents of title in respect of such goods) financed by such letters of credit
and the proceeds and products thereof;

 

provided, that the term “Permitted Liens” shall not include any Lien that
secures Debt for borrowed money or other Funded Debt and such Liens, in the
aggregate, do not have a Material Adverse Effect on the operation of the
business in the ordinary course of the Credit Parties as currently conducted.

 

Permitted Receivables Financing means any receivables financing facility or
arrangement pursuant to which a Securitization Subsidiary purchases or otherwise
acquires Receivables of any Consolidated Entity and enters into a third party
financing thereof on terms that Holdings has concluded are customary and market
terms fair to the Consolidated Entities.

 

Person means any natural person, corporation, limited liability company, trust,
joint venture, association, company, partnership, Governmental Entity or other
entity.

 

Plan means any employee pension benefit plan (except a Multiemployer Plan)
subject to the provisions of Title IV of ERISA or Section 412 of the Code or
Section 302 of ERISA, and in respect of which the Borrower or any ERISA
Affiliate is (or, if such plan were terminated, would under Section 4069 of
ERISA be deemed to be) a “contributing sponsor” as defined in
Section 4001(a)(13) of ERISA.

 

Plan Asset Regulations means 29 CFR §2510.3-101 et seq., as modified by
Section 3(42) of ERISA, as amended from time to time.

 

PNC shall mean PNC Bank, National Association, its successors and assigns.

 

Prime Rate shall mean the interest rate per annum announced from time to time by
the Administrative Agent at its Principal Office as its then prime rate, which
rate may not be the lowest or most favorable rate then being charged commercial
borrowers or others by the Administrative Agent.  Any change in the Prime Rate
shall take effect at the opening of business on the day such change is
announced.

 

Principal Office shall mean the main banking office of the Administrative Agent
in Pittsburgh, Pennsylvania.

 

34

--------------------------------------------------------------------------------


 

Private Coal Agreement means an agreement between the Borrower and/or one or
more of its Subsidiaries, on the one hand, and a seller or lessee (in each case,
that is not an Governmental Entity) (the “Transferee”) under which the Borrower
and its Subsidiaries acquire coal through (i) a lease from such Transferee,
(ii) the purchase of one or more coal deposit or other assets from such
Transferee or (iii) the exchange of coal assets between the Borrower and its
Subsidiaries, on the one hand, and such Transferee, on the other.

 

Production Payments means with respect to any Person, all production payment
obligations and other similar obligations with respect to coal and other natural
resources of such Person that are recorded as a liability or deferred revenue on
the financial statements of such Person in accordance with GAAP.

 

Pro Forma Basis shall mean:

 

(a)            any material Investment or Acquisition permitted by Section 8.2.4
of this Agreement or disposition of all or substantially all of the assets or
Equity Interests of any Restricted Subsidiary or of any division or product line
or coal or other mine or mineral reserves permitted by Section 8.2.5 of this
Agreement, and any dividend or distribution on, or re-purchases of, Equity
Interests of Holdings made or to be made by any Credit Party permitted by
Sections 8.2.4 and 8.2.7 of this Agreement during the applicable reference
period or subsequent to such reference period and on or prior to the date of
determination will be given pro forma effect as if it had occurred on the first
day of the applicable reference period;

 

(b)           any Person that is a Restricted Subsidiary on the date of
determination will be deemed to have been a Restricted Subsidiary at all times
during such reference period;

 

(c)         any Person that is not a Restricted Subsidiary on the date of
determination will be deemed not to have been a Restricted Subsidiary at any
time during such reference period;

 

(d)         Fixed Charges and capital expenditures shall be calculated after
giving pro forma effect to incurrences and repayments of Debt (other than
ordinary course working capital borrowings and repayments under revolving credit
facilities) during the applicable reference period or subsequent to such
reference period and on or prior to the date of determination to the extent in
connection with any transaction referred to in clause (a) above as if it had
occurred on the first day of the applicable reference period; and

 

(e)            if any Debt bears a floating rate of interest, the interest
expense on such Debt will be calculated as if the rate in effect on the
calculation date had been the applicable rate for the entire period (taking into
account the effect on such interest rate of any Lender Provided Interest Rate
Hedge and/or Lender Provided Foreign Currency Hedge applicable to such Debt).

 

For purposes of this definition, whenever pro forma effect is given to a
transaction, the pro forma calculations shall be made in good faith by an
Authorized Officer of the Borrower and in a manner consistent with Article 11 of
Regulation S-X of the Securities Act; provided that, if the Borrower is required
to demonstrate pro forma compliance with the

 

35

--------------------------------------------------------------------------------


 

covenants hereunder, the Borrower shall have provided the Administrative Agent
with a pro forma Compliance Certificate setting forth such calculations with any
corrections or clarifications thereto as the Administrative Agent may reasonably
request (it being agreed that no such corrections or clarifications are required
if the Administrative Agent has not made such request within three (3) Business
Days of receiving such certificate from the Borrower).  For purposes of making
the computation referred to above, interest on any Debt under a revolving credit
facility (to the extent required to be computed on a pro forma basis) shall be
computed based upon the average daily balance of such Debt during the applicable
period.  Interest on Debt that may optionally be determined at an interest rate
based upon a factor of a prime or similar rate, a eurocurrency interbank offered
rate, or other rate shall be deemed to have been based upon the rate actually
chosen, or, if none, then based upon such optional rate chosen as the Borrower
may designate.

 

PTE shall mean a prohibited transaction class exemption issued by the U.S.
Department of Labor, as any such exemption may be amended from time to time.

 

Published Rate shall mean the rate of interest published each Business Day in
The Wall Street Journal “Money Rates” listing under the caption “London
Interbank Offered Rates” for a one month period (or, if no such rate is
published therein for any reason, then the Published Rate shall be the rate at
which U.S. dollar deposits are offered by leading banks in the London interbank
deposit market for a one month period as published in another publication
selected by the Administrative Agent).

 

Qualified ECP Credit Party shall mean each Credit Party that on the Eligibility
Date is (a) a corporation, partnership, proprietorship, organization, trust, or
other entity other than a “commodity pool” as defined in Section 1a(10) of the
CEA and CFTC regulations thereunder that has total assets exceeding $10,000,000,
or (b) an Eligible Contract Participant that can cause another person to qualify
as an Eligible Contract Participant on the Eligibility Date under
Section 1a(18)(A)(v)(II) of the CEA by entering into or otherwise providing a
“letter of credit or keepwell, support, or other agreement” for purposes of
Section 1a(18)(A)(v)(II) of the CEA.

 

Ratable Share shall mean:

 

(i)            with respect to a Lender’s obligation to make Revolving Credit
Loans, participate in Letters of Credit and other Letter of Credit Obligations,
and receive payments, interest, and fees related thereto, the proportion that
such Lender’s Revolving Credit Commitment bears to the Revolving Credit
Commitments of all of the Lenders, provided however that if the Revolving Credit
Commitments have terminated or expired, the Ratable Shares for purposes of this
clause shall be determined based upon the Revolving Credit Commitments most
recently in effect, giving effect to any assignments, and

 

(ii)           with respect to all other matters as to a particular Lender, the
percentage obtained by dividing (i) such Lender’s Revolving Credit Commitment,
by (ii) the sum of the aggregate amount of the Revolving Credit Commitments;
provided however that if the Revolving Credit Commitments have terminated or
expired, the computation in this clause shall be determined based upon the
Revolving Credit Commitments most recently in effect, giving

 

36

--------------------------------------------------------------------------------


 

effect to any assignments, and not on the current amount of the Revolving Credit
Commitments and provided further in the case of Section 2.10 [Defaulting
Lenders] when a Defaulting Lender shall exist, “Ratable Share” shall mean the
percentage of the aggregate Commitments (disregarding any Defaulting Lender’s
Commitment) represented by such Lender’s Commitment.

 

Real Property shall mean, collectively, all right, title and interest of the
Borrower or any other Subsidiary (including any leasehold or mineral estate) in
and to any and all parcels of real property owned or operated by the Borrower or
any other Subsidiary, whether by lease, license or other use agreement,
including but not limited to, coal leases and surface use agreements, together
with, in each case, all Improvements and appurtenant fixtures (including all
conveyors, preparation plants or other coal processing facilities, silos, shops
and load out and other transportation facilities), easements and other property
and rights incidental to the ownership, lease or operation thereof, including
but not limited to, access rights, water rights and extraction rights for
minerals.

 

Receivables means accounts receivable (including all rights to payment) created
by or arising from the sale of goods, leases of goods or the rendition of
services, no matter how evidenced (including in the form of a chattel paper).

 

Recipient shall mean (i) the Administrative Agent, (ii) any Lender and (iii) any
Issuing Bank, as applicable.

 

Reimbursement Obligation shall have the meaning specified in Section 2.9.3
[Disbursements, Reimbursement].

 

Related Parties shall mean with respect to any specified Person, such Person’s
Affiliates and the respective directors, officers, members, partners, employees,
agents and advisors of such Person and its Affiliates.

 

Reportable Compliance Event shall mean that any Covered Entity becomes a
Sanctioned Person, or is charged by indictment, criminal complaint or similar
charging instrument, arraigned, or custodially detained in connection with any
Anti-Terrorism Law or any predicate crime to any Anti-Terrorism Law, or has
actual knowledge of facts or circumstances to the effect that it is reasonably
likely that any aspect of its operations is in actual violation of any
Anti-Terrorism Law.

 

Required Lenders means, at any time, Lenders having Revolving Credit Exposures
and unused Commitments representing more than 50% of the sum of the total
Revolving Credit Exposures and unused Commitments at such time; provided that
the unused Commitment of, and the portion of the total Revolving Credit
Exposures held or deemed held by, any Defaulting Lender shall be excluded for
purposes of making a determination of Required Lenders.

 

Required Share shall have the meaning assigned to such term in Section 5.11
[Settlement Date Procedures].

 

Restricted Payment means any (i) dividend or other distribution (whether in
cash, securities or other property) with respect to any Equity Interest in the
Borrower or any of its

 

37

--------------------------------------------------------------------------------


 

Subsidiaries, or any payment or other distribution (whether in cash, securities
or other property), including any sinking fund or similar deposit, on account of
the purchase, redemption, retirement, acquisition, cancellation or termination
of any Equity Interest in the Borrower or any of its Subsidiaries or (ii) any
prepayment, purchase, repurchase redemption of, or other payment in respect of,
Subordinated Debt other than payments of interest when due and principal when
due in accordance with the scheduled maturity thereof; provided that indemnity
payments under the Master Separation Agreement shall not be deemed to be
Restricted Payments even if calculated with reference to percentage equity
ownership of the Borrower or Holdings.

 

Restricted Subsidiary of a Person means any Subsidiary of the Borrower other
than an Excluded Subsidiary; provided that Subsidiaries that are Excluded
Subsidiaries pursuant to clauses (iii) and (iv) of the definition of “Excluded
Subsidiary” shall be Restricted Subsidiaries.  Schedule 1.1(B) sets forth all
Restricted Subsidiaries as of the Effective Date.

 

Retiree Medical Plan shall mean certain post-retirement medical coverage for
eligible employees as detailed in Note 16 of the Fiscal Year ended December 31,
2017 Form 10-K.

 

Revolving Credit Commitment shall mean, as to any Lender at any time, the amount
initially set forth opposite its name on Schedule 1.1(A) in the column labeled
“Amount of Commitment for Revolving Credit Loans,” as such Commitment is
thereafter assigned or modified and Revolving Credit Commitments shall mean the
aggregate Revolving Credit Commitments of all of the Lenders.

 

Revolving Credit Exposure means, with respect to any Lender at any time, the sum
of the outstanding principal amount of such Lender’s Revolving Credit Loans and
its LC Exposure and Swingline Exposure at such time.

 

Revolving Credit Loans shall mean the Revolving Credit Loans made by the Lenders
or one of the Lenders to the Borrower pursuant to Section 2.1 [Revolving Credit
Commitments] or Section 2.9.3 [Disbursements, Reimbursement].

 

Revolving Facility Usage shall mean at any time the sum of the outstanding
Revolving Credit Loans, the outstanding Swing Loans, and the Letter of Credit
Obligations.

 

RTEA means Rio Tinto Energy America Inc., a Delaware corporation.

 

S&P means Standard & Poor’s Ratings Services, a division of The McGraw-Hill
Companies, Inc.

 

Sanctioned Country shall mean a country subject to a sanctions program
maintained under any Anti-Terrorism Law.

 

Sanctioned Person shall mean any individual person, group, regime, entity or
thing listed or otherwise recognized as a specially designated, prohibited,
sanctioned or debarred person, group, regime, entity or thing, or subject to any
limitations or prohibitions (including but not limited to the blocking of
property or rejection of transactions), under any Anti-Terrorism Law.

 

38

--------------------------------------------------------------------------------


 

SEC means the Securities and Exchange Commission.

 

Second Lien Intercreditor Agreement means that certain First Lien/Second Lien
Intercreditor Agreement in the form attached hereto as Exhibit 1.1(T) or such
other terms and conditions satisfactory to the Administrative Agent and the
Borrower, each in their sole discretion.

 

Second Lien Senior Secured Notes means the 2021 Second Lien Notes and any other
notes issued by the Credit Parties under the Second Lien Senior Secured Note
Documents, secured by Liens on the Collateral on a junior basis pursuant to a
second lien intercreditor agreement substantially on terms set forth in the
Second Lien Intercreditor Agreement.

 

Second Lien Senior Secured Notes Documents means an indenture or other similar
document that is substantially similar to the Second Lien Senior Secured Notes
Indenture and all such other instruments, agreements and other documents
evidencing or governing the Second Lien Senior Secured Notes or providing for
any Guarantee or other right in respect thereof, each of which is substantially
similar to such other instruments, agreement or other documents evidencing the
2021 Second Lien Notes.

 

Second Lien Senior Secured Notes Indenture means that certain Indenture dated as
of October 17, 2016, among the Borrower and Cloud Peak Energy Finance Corp., as
issuers, the guarantors party thereto, and Wilmington Trust Company, as trustee
and collateral agent.

 

Secured Guarantee has the meaning specified in Section 1 of the Security
Agreement.

 

Secured Hedge Obligations means all Foreign Currency Hedge Liabilities; Interest
Rate Hedge Liabilities; and Commodity Hedge Liabilities.

 

Secured Obligations means “Secured Obligations”, as defined in Section 1 of the
Security Agreement and/or, as the context may require, provided, however, under
no circumstances shall Secured Obligations include any Excluded Hedge
Liabilities.

 

Secured Parties has the meaning specified in [Section 1] of the Security
Agreement.

 

Securitization Subsidiary means a Subsidiary of the Borrower (a) that is
designated a “Securitization Subsidiary” by the managing member of the Borrower,
(b) that does not engage in, and whose charter prohibits it from engaging in,
any activities other than Permitted Receivables Financings and any activity
necessary, incidental or related thereto, (c) no portion of the Debt or any
other obligation, contingent or otherwise, of which (x) is Guaranteed by the
Borrower or any Restricted Subsidiary of the Borrower, (y) is recourse to or
obligates the Borrower or any Restricted Subsidiary of the Borrower in any way,
or (z) subjects any property or asset of the Borrower or any Restricted
Subsidiary of the Borrower, directly or indirectly, contingently or otherwise,
to the satisfaction thereof, and (d) with respect to which neither the Borrower
nor any Restricted Subsidiary of the Borrower (other than an Excluded Subsidiary
that is not a Restricted Subsidiary) has any obligation to maintain or preserve
its financial condition or cause it to achieve certain levels of operating
results, other than, in respect of clauses (c) and

 

39

--------------------------------------------------------------------------------


 

(d), pursuant to customary representations, warranties, covenants and
indemnities entered into in connection with a Permitted Receivables Financing.

 

Security Agreement means the Guarantee and Security Agreement among the Credit
Parties and the Administrative Agent, dated as of February 21, 2014 and
substantially in the form of Exhibit 1.1(S).

 

Security Documents means the Security Agreement, the Mortgages and each other
security agreement, instrument or document executed and delivered pursuant to
Section 8.1.10 or Section 8.1.11 to secure any of the Secured Obligations.

 

Senior Unsecured Notes means the 6.375% senior unsecured notes of the Borrower
and Cloud Peak Energy Finance Corp. due 2024, issued on March 11, 2014 pursuant
to the Senior Unsecured Notes Indenture.

 

Senior Unsecured Notes Indenture means that certain Indenture dated as of
November 25, 2009, among the Borrower and Cloud Peak Energy Finance Corp., as
issuers, the guarantors party thereto, Wilmington Trust Company, as trustee, and
Citibank, N.A., as securities administrator.

 

Senior Unsecured Notes Documents means the Senior Unsecured Notes Indenture and
all other instruments, agreements and other documents evidencing or governing
the Senior Unsecured Notes or providing for any Guarantee or other right in
respect thereof.

 

Settlement Date shall mean the Business Day on which the Administrative Agent
elects to effect settlement pursuant Section 5.11 [Settlement Date Procedures].

 

Solvent and Solvency mean, with respect to any Person on any date of
determination, that on such date (a) the fair value of the property of such
Person is greater than the total amount of liabilities, including, without
limitation, contingent liabilities, of such Person, (b) the present fair salable
value of the assets of such Person is not less than the amount that will be
required to pay the probable liability of such Person on its debts as they
become absolute and matured, (c) such Person does not intend to, and does not
believe that it will, incur debts or liabilities beyond such Person’s ability to
pay such debts and liabilities as they mature and (d) such Person is not engaged
in business or a transaction, and is not about to engage in business or a
transaction, for which such Person’s property would constitute an unreasonably
small capital.  The amount of contingent liabilities at any time shall be
computed as the amount that, in light of all the facts and circumstances
existing at such time, represents the amount that can reasonably be expected to
become an actual or matured liability.

 

Specified Coal Agreement Obligations means installment or deferred payment
obligations or royalty payment obligations or obligations in connection with the
acquisition of related surface rights, in each case, in connection with a
Specified Coal Agreement owed solely to the seller or lessor thereunder (and not
to a bank or other third-party financer), but excluding, in any event, any
Funded Debt.

 

Specified Coal Agreements means any LBA, LBM, State Coal Lease and Private Coal
Agreements.

 

40

--------------------------------------------------------------------------------


 

State Coal Lease means the acquisition of coal owned by a State in accordance
with the coal leasing regulations of such State.

 

Subordinated Debt means Debt of any Credit Party that, by its terms, is
subordinated in right of payment to the obligations hereunder in respect of the
Loans (but not including Second Lien Senior Secured Notes that is subordinated
only in respect of the security interest on the Collateral).

 

subsidiary means, with respect to any Person (the “parent”) at any date, (a) any
corporation, joint venture, limited liability company, partnership or other
entity the accounts of which would be consolidated with those of the parent in
the parent’s consolidated financial statements if such financial statements were
prepared in accordance with GAAP as of such date and (b) any other corporation,
limited liability company, partnership or other entity of which securities or
other ownership interests representing more than 50% of the equity or more than
50% of the ordinary voting power or, in the case of a partnership, more than 50%
of the general partnership interests are, as of such date, owned, controlled or
held by the parent and/or one or more of its subsidiaries.

 

Subsidiary means any subsidiary of the Borrower.

 

Swap shall mean any “swap” as defined in Section 1a(47) of the Commodity
Exchange Act and regulations thereunder, other than (a) a swap entered into, or
subject to the rules of, a board of trade designated as a contract market under
Section 5 of the Commodity Exchange Act, or (b) a commodity option entered into
pursuant to Commodity Futures Trading Commission Regulation 32.3(a).

 

Swap Obligation means, with respect to any Guarantor, any obligation to pay or
perform under any agreement, contract or transaction that constitutes a Swap.

 

Swing Loan Commitment shall mean the Swingline Lender’s commitment to make Swing
Loans to the Borrower pursuant to Section 2.1.2 [Swing Loan Commitment] hereof
in an aggregate principal amount up to $10,000,000.

 

Swingline Exposure means, at any time, the aggregate outstanding principal
amount of the Swingline Loans at such time.  The Swingline Exposure of any
Lender at any time will be its Applicable Percentage of the total Swingline
Exposure at such time.

 

Swingline Lender shall mean PNC, in its capacity as a lender of Swing Loans, and
its successors and assigns, in its capacity as the swingline lender hereunder.

 

Swing Loan Note shall mean the Swing Loan Note of the Borrower in the form of
Exhibit 1.1(N)(2) evidencing the Swing Loans, together with all amendments,
extensions, renewals, replacements, refinancings or refundings thereof in whole
or in part.

 

Swing Loan Request shall mean a request for Swing Loans made in accordance with
Section 2.5.2 [Swing Loan Requests] hereof.

 

41

--------------------------------------------------------------------------------


 

Swing Loans shall mean the Swing Loans made by the Swingline Lender to the
Borrower pursuant to Section 2.1.2 [Swing Loan Commitment] hereof.

 

Syndication Agent means The Huntington National Bank, in its capacity as
syndication agent under this Agreement.

 

Taxes means any present or future tax, levy, import, duty, charge, deduction,
withholding, assessment or fee of any nature (including interest, penalties, and
additions thereto) that is imposed by any Governmental Entity or other taxing
authority.

 

Total Net Leverage Ratio shall mean on any day, the ratio of (a) (i) Funded Debt
as of such day (including Funded Debt incurred under this Agreement) plus
(ii) Aggregate Capital with respect to any Permitted Receivables Financings on
such date (as defined, or comparable terms as defined, in the definitive
documentation for the Permitted Receivables Financings) less (iii) the
Unrestricted Cash as of such day to (b) EBITDA of the Consolidated Entities for
the period of four consecutive Fiscal Quarters ended on such day (or, if such
day is not the last day of a Fiscal Quarter, ended on the last day of the Fiscal
Quarter most recently ended before such day) for which financial statements are
available.

 

Transaction Documents means, collectively, the Acquisition Documents, the Senior
Unsecured Notes Documents, Second Lien Senior Secured Notes Documents, and the
Loan Documents.

 

Transaction Liens means the Liens on Collateral granted by the Credit Parties
under the Security Documents.

 

Transactions means the execution, delivery and performance by the Credit Parties
of this Agreement, the other Loan Documents, and the payment of the fees and
expenses incurred in connection therewith.

 

UCP shall have the meaning specified in Section 11.11.1 [Governing Law].

 

Unfunded Pension Liability means the excess of a Plan’s benefit liabilities
under Section 4001(a)(16) of ERISA, over the current value of that Plan’s
assets, determined in accordance with the assumptions used for funding the Plan
pursuant to Section 412 of the Code for the applicable plan year.

 

United States means the United States of America.

 

Unrestricted Cash shall mean cash or Cash Equivalents of any Consolidated Entity
that would not appear as “restricted” on a consolidated balance sheet of the
Consolidated Entities.

 

U.S. Dollars or $ refers to lawful money of the United States.

 

U.S. Government Obligations means obligations issued or directly and fully
guaranteed or insured by the United States or by any agent or instrumentality
thereof, provided that the full faith and credit of the United States is pledged
in support thereof.

 

42

--------------------------------------------------------------------------------


 

U.S. Person shall mean any Person that is a “United States Person” as defined in
Section 7701(a)(30) of the Code.

 

U.S. Tax Compliance Certificate shall have the meaning specified in
Section 5.9.7 [Status of Lenders].

 

USA Patriot Act shall mean the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001,
Public Law 107-56, as the same has been, or shall hereafter be, renewed,
extended, amended or replaced.

 

Voting Stock means with respect to any Person, Equity Interests of any class or
kind ordinarily having the power to vote for the election of directors, managers
or other voting members of the governing body of such Person.

 

Wholly-Owned Restricted Subsidiary means at any time a Restricted Subsidiary all
of the outstanding Equity Interests of which (other than directors’ qualifying
shares) are at such time owned by the Borrower and/or one or more Wholly-Owned
Restricted Subsidiaries of the Borrower.

 

Withholding Agent shall mean any Credit Party and the Administrative Agent.

 

Withdrawal Liability means liability to a Multiemployer Plan as a result of a
complete or partial withdrawal from such Multiemployer Plan, as such terms are
defined in Part I of Subtitle E of Title IV of ERISA.

 

Write-Down and Conversion Powers means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.

 

1.2          Construction.  Unless the context of this Agreement otherwise
clearly requires, the following rules of construction shall apply to this
Agreement and each of the other Loan Documents: (i) references to the plural
include the singular, the plural, the part and the whole and the words
“include,” “includes” and “including” shall be deemed to be followed by the
phrase “without limitation”; (ii) the words “hereof,” “herein,” “hereunder,”
“hereto” and similar terms in this Agreement or any other Loan Document refer to
this Agreement or such other Loan Document as a whole; (iii) article, section,
subsection, clause, schedule and exhibit references are to this Agreement or
other Loan Document, as the case may be, unless otherwise specified;
(iv) reference to any Person includes such Person’s successors and assigns;
(v) reference to any agreement, including this Agreement and any other Loan
Document together with the schedules and exhibits hereto or thereto, document or
instrument means such agreement, document or instrument as amended, modified,
replaced, substituted for, superseded or restated; (vi) relative to the
determination of any period of time, “from” means “from and including,” “to”
means “to but excluding,” and “through” means “through and including”; (vii) the
words “asset” and “property” shall be construed to have the same meaning and
effect and to refer to any and all tangible and intangible assets and
properties, including cash, securities, accounts and contract rights,
(viii) section headings herein and in each other Loan Document are included for
convenience and shall not affect the interpretation of this Agreement or such
Loan Document,

 

43

--------------------------------------------------------------------------------


 

and (ix) unless otherwise specified, all references herein to times of day shall
constitute references to Eastern Time.

 

1.3          Accounting Principles; Changes in GAAP.  Except as otherwise
expressly provided herein, all terms of an accounting or financial nature shall
be construed in accordance with GAAP.  If at any time any change in GAAP would
affect the computation or determination of any financial ratio, covenant or
requirement set forth in any Loan Document, and either the Borrower or the
Required Lenders shall so request, the Administrative Agent, the Lenders and the
Borrower shall negotiate in good faith to amend such ratio, covenant or
requirement to preserve the original intent thereof in light of such change in
GAAP (subject to the approval of the Borrower and the Required Lenders);
provided that, until so amended, (i) such ratio, covenant or requirement shall
continue to be computed in accordance with GAAP prior to such change therein and
(ii) at the Administrative Agent’s request, the Borrower shall provide to the
Administrative Agent and the Lenders financial statements and other documents
required under this Agreement or as reasonably requested hereunder setting forth
a reconciliation between calculations of such ratio, covenant or requirement
made before and after giving effect to such change in GAAP.  Notwithstanding the
foregoing, any lease that was treated as an operating lease under GAAP at the
time it was entered into and that later becomes a Capital Lease (or is treated
for accounting purposes in a manner substantially similar to that of a Capital
Lease) as a result of the change in GAAP  that occurs upon a conversion to
International Financial Reporting Standards during the life of such lease,
including any renewals, shall be treated as an operating lease for all purposes
under this Agreement.

 

1.4      Limitation on Credit Support With Respect to Obligations of the Credit
Parties Under the Loan Documents.  Notwithstanding anything herein or in any
other Loan Document to the contrary, in no event shall any Subsidiary referred
to in clause (iv) of the definition of “Excluded Subsidiary”, (a) pledge,
guarantee or, directly or indirectly, provide any collateral or security in
respect of any Secured Obligation of any Credit Party under any Loan Document or
(b) be liable or otherwise responsible for the failure of any Credit Party to
make any payment under any Loan Document.

 

2.             REVOLVING CREDIT AND SWING LOAN FACILITIES

 

2.1      Revolving Credit Commitments.

 

2.1.1            Revolving Credit Loans.  Subject to the terms and conditions
hereof and relying upon the representations and warranties herein set forth,
each Lender severally agrees to make Revolving Credit Loans to the Borrower at
any time or from time to time on or after the date hereof to the Maturity Date;
provided that after giving effect to each such Loan (i) the aggregate amount of
Revolving Credit Loans from such Lender shall not exceed such Lender’s Revolving
Credit Commitment minus such Lender’s Ratable Share of the outstanding Swing
Loans and Letter of Credit Obligations and (ii) the Revolving Facility Usage
shall not exceed the Revolving Credit Commitments.  Within such limits of time
and amount and subject to the other provisions of this Agreement, the Borrower
may borrow, repay and reborrow pursuant to this Section 2.1.

 

44

--------------------------------------------------------------------------------


 

2.1.2            Swing Loan Commitment.  Subject to the terms and conditions
hereof and relying upon the representations and warranties herein set forth, and
in order to facilitate loans and repayments between Settlement Dates, the
Swingline Lender may, at its option, cancelable at any time for any reason
whatsoever, make swing loans (the “Swing Loans”) to the Borrower at any time or
from time to time after the date hereof to, but not including, the Maturity
Date, in an aggregate principal amount up to but not in excess of the Swing Loan
Commitment, provided that after giving effect to such Loan, the Revolving
Facility Usage shall not exceed the aggregate Revolving Credit Commitments of
the Lenders.  Within such limits of time and amount and subject to the other
provisions of this Agreement, the Borrower may borrow, repay and reborrow
pursuant to this Section 2.1.2.

 

2.2      Nature of Lenders’ Obligations with Respect to Revolving Credit Loans. 
Each Lender shall be obligated to participate in each request for Revolving
Credit Loans pursuant to Section 2.5 [Revolving Credit Loan Requests; Swing Loan
Requests] in accordance with its Ratable Share.  The aggregate of each Lender’s
Revolving Credit Loans outstanding hereunder to the Borrower at any time shall
never exceed its Revolving Credit Commitment minus its Ratable Share of the
outstanding Swing Loans and Letter of Credit Obligations.  The obligations of
each Lender hereunder are several.  The failure of any Lender to perform its
obligations hereunder shall not affect the Secured Obligations of the Borrower
to any other party nor shall any other party be liable for the failure of such
Lender to perform its obligations hereunder.  The Lenders shall have no
obligation to make Revolving Credit Loans hereunder on or after the Maturity
Date.

 

2.3      Commitment Fees.  Accruing from the date hereof until the Maturity
Date, the Borrower agrees to pay to the Administrative Agent for the account of
each Lender according to its Ratable Share, a nonrefundable commitment fee (the
“Commitment Fee”) equal to the Applicable Commitment Fee Rate (computed on the
basis of a year of 365 or 366 days, as the case may be, and actual days elapsed)
multiplied by the average daily difference between the amount of (i) the
Revolving Credit Commitments and (ii) the Revolving Facility Usage (provided
however, that solely in connection with determining the share of each Lender in
the Commitment Fee, the Revolving Facility Usage with respect to the portion of
the Commitment Fee allocated to the Lender that is the Swingline Lender shall
include the full amount of the outstanding Swing Loans, and with respect to the
portion of the Commitment Fee allocated by the Administrative Agent to all of
the Lenders other than the Lender that is the Swingline Lender, such portion of
the Commitment Fee shall be calculated (according to each such Lender’s Ratable
Share) as if the Revolving Facility Usage excludes the outstanding Swing Loans);
provided, further, that any Commitment Fee accrued with respect to the Revolving
Credit Commitment of a Defaulting Lender during the period prior to the time
such Lender became a Defaulting Lender and unpaid at such time shall not be
payable by the Borrower so long as such Lender shall be a Defaulting Lender
except to the extent that such Commitment Fee shall otherwise have been due and
payable by the Borrower prior to such time; and provided further that no
Commitment Fee shall accrue with respect to the Revolving Credit Commitment of a
Defaulting Lender so long as such Lender shall be a Defaulting Lender.  Subject
to the proviso in the directly preceding sentence, all Commitment Fees shall be
payable in arrears on each Payment Date.

 

45

--------------------------------------------------------------------------------


 

2.4      Termination or Reduction of Revolving Credit Commitments.  The Borrower
shall have the right, upon not less than three (3) Business Days’ notice to the
Administrative Agent, to terminate the Revolving Credit Commitments or, from
time to time, to reduce the aggregate amount of the Revolving Credit Commitments
(ratably among the Lenders in proportion to their Ratable Shares); provided that
no such termination or reduction of Revolving Credit Commitments shall be
permitted if, after giving effect thereto and to any prepayments of the
Revolving Credit Loans made on the effective date thereof, the Revolving
Facility Usage would exceed the aggregate Revolving Credit Commitments of the
Lenders.  Any such reduction shall be in an amount that is an integral multiple
of $5,000,000 and not less than $10,000,000, and shall reduce permanently the
Revolving Credit Commitments then in effect.  Any such reduction or termination
shall be accompanied by prepayment of the Notes, together with outstanding
Commitment Fees, and the full amount of interest accrued on the principal sum to
be prepaid (and all amounts referred to in Section 5.10 [Indemnity] hereof) to
the extent necessary to cause the aggregate Revolving Facility Usage after
giving effect to such prepayments to be equal to or less than the Revolving
Credit Commitments as so reduced or terminated.  Any notice to reduce the
Revolving Credit Commitments under this Section 2.4 shall be irrevocable;
provided that a notice of termination of the Commitments delivered by the
Borrower may state that such notice is conditioned upon the effectiveness of
other credit facilities, in which case such notice may be revoked by the
Borrower (by notice to the Administrative Agent on or prior to the specified
effective date) if such condition is not satisfied.

 

2.5      Revolving Credit Loan Requests; Swing Loan Requests.

 

2.5.1            Revolving Credit Loan Requests.  Except as otherwise provided
herein, the Borrower may from time to time prior to the Maturity Date request
the Lenders to make Revolving Credit Loans, or renew or convert the Interest
Rate Option applicable to existing Revolving Credit Loans pursuant to
Section 4.2 [Interest Periods], by delivering to the Administrative Agent, not
later than (i) 1:00 p.m., three (3) Business Days prior to the proposed
Borrowing Date with respect to the making of Revolving Credit Loans to which the
LIBOR Rate Option applies or the conversion to or the renewal of the LIBOR Rate
Option for any Loans; and (ii) 1:00 p.m. on the same Business Day of the
proposed Borrowing Date with respect to the making of a Revolving Credit Loan to
which the Base Rate Option applies or the last day of the preceding Interest
Period with respect to the conversion to the Base Rate Option for any Loan, of a
duly completed request therefor substantially in the form of Exhibit 2.5.1 or a
request by telephone immediately confirmed in writing by letter, facsimile or
telex in such form (each, a “Loan Request”), it being understood that the
Administrative Agent may rely on the authority of any individual making such a
telephonic request without the necessity of receipt of such written
confirmation.  Each Loan Request shall be irrevocable and shall specify the
aggregate amount of the proposed Loans comprising each Borrowing Tranche, and,
if applicable, the Interest Period, which amounts shall be in (x) integral
multiples of $1,000,000 and not less than $5,000,000 for each Borrowing Tranche
under the LIBOR Rate Option, and (y) integral multiples of 1,000,000 and not
less than $5,000,000 for each Borrowing Tranche under the Base Rate Option.

 

2.5.2            Swing Loan Requests.  Except as otherwise provided herein, the
Borrower may from time to time prior to the Maturity Date request the Swingline
Lender to make Swing Loans by delivery to the Swingline Lender not later than
1:00 p.m. on the proposed Borrowing Date of a duly completed request therefor
substantially in the form of Exhibit 2.5.2

 

46

--------------------------------------------------------------------------------


 

hereto or a request by telephone immediately confirmed in writing by letter,
facsimile or telex (each, a “Swing Loan Request”), it being understood that the
Administrative Agent may rely on the authority of any individual making such a
telephonic request without the necessity of receipt of such written
confirmation.  Each Swing Loan Request shall be irrevocable and shall specify
the proposed Borrowing Date and the principal amount of such Swing Loan, which
shall be not less than $500,000.

 

2.6      Making Revolving Credit Loans and Swing Loans; Presumptions by the
Administrative Agent; Repayment of Revolving Credit Loans; Borrowings to Repay
Swing Loans.

 

2.6.1            Making Revolving Credit Loans.  The Administrative Agent shall,
promptly after receipt by it of a Loan Request pursuant to Section 2.5
[Revolving Credit Loan Requests; Swing Loan Requests], notify the Lenders of its
receipt of such Loan Request specifying the information provided by the Borrower
and the apportionment among the Lenders of the requested Revolving Credit Loans
as determined by the Administrative Agent in accordance with Section 2.1.2
[Nature of Lenders’ Obligations with Respect to Revolving Credit Loans].  Each
Lender shall remit the principal amount of each Revolving Credit Loan to the
Administrative Agent such that the Administrative Agent is able to, and the
Administrative Agent shall, to the extent the Lenders have made funds available
to it for such purpose and subject to Section 7.2 [Each Loan or Letter of
Credit], fund such Revolving Credit Loans to the Borrower in U.S. Dollars and
immediately available funds at the Principal Office prior to 3:00 p.m., on the
applicable Borrowing Date; provided that if any Lender fails to remit such funds
to the Administrative Agent in a timely manner, the Administrative Agent may
elect in its sole discretion to fund with its own funds the Revolving Credit
Loans of such Lender on such Borrowing Date, and such Lender shall be subject to
the repayment obligation in Section 2.6.2 [Presumptions by the Administrative
Agent].

 

2.6.2            Presumptions by the Administrative Agent.  Unless the
Administrative Agent shall have received notice from a Lender prior to the
proposed time of any Loan that such Lender will not make available to the
Administrative Agent such Lender’s share of such Loan, the Administrative Agent
may assume that such Lender has made such share available on such date in
accordance with Section 2.6.1 [Making Revolving Credit Loans] and may, in
reliance upon such assumption, make available to the Borrower a corresponding
amount.  In such event, if a Lender has not in fact made its share of the
applicable Loan available to the Administrative Agent, then the applicable
Lender and the Borrower severally agree to pay to the Administrative Agent
forthwith on demand such corresponding amount with interest thereon, for each
day from and including the date such amount is made available to the Borrower to
but excluding the date of payment to the Administrative Agent, at (i) in the
case of a payment to be made by such Lender, the greater of the Federal Funds
Effective Rate and a rate determined by the Administrative Agent in accordance
with banking industry rules on interbank compensation and (ii) in the case of a
payment to be made by the Borrower, the interest rate applicable to such Loans. 
If such Lender pays its share of the applicable Loan to the Administrative
Agent, then the amount so paid shall constitute such Lender’s Loan (and the
Borrower’s obligation to make such payments under the preceding clause
(ii) shall cease as to such Loan).  Any payment by the Borrower shall be without
prejudice to any claim the Borrower may have against a Lender that shall have
failed to make such payment to the Administrative Agent.

 

47

--------------------------------------------------------------------------------


 

2.6.3            Making Swing Loans.  So long as the Swingline Lender elects to
make Swing Loans, the Swingline Lender shall, after receipt by it of a Swing
Loan Request pursuant to Section 2.5.2, [Swing Loan Requests] fund such Swing
Loan to the Borrower in U.S. Dollars and immediately available funds at the
Principal Office prior to 4:00 p.m. on the Borrowing Date.

 

2.6.4            Repayment of Revolving Credit Loans.  The Borrower shall repay
the Revolving Credit Loans together with all outstanding interest thereon on the
Maturity Date.

 

2.6.5            Borrowings to Repay Swing Loans.  The Swingline Lender may, at
its option, exercisable at any time for any reason whatsoever, demand repayment
of the Swing Loans, and each Lender shall make a Revolving Credit Loan in an
amount equal to such Lender’s Ratable Share of the aggregate principal amount of
the outstanding Swing Loans, plus, if the Swingline Lender so requests, accrued
interest thereon, provided that no Lender shall be obligated in any event to
make Revolving Credit Loans in excess of its Revolving Credit Commitment minus
its Ratable Share of Letter of Credit Obligations.  Revolving Credit Loans made
pursuant to the preceding sentence shall initially bear interest at the Base
Rate Option and shall be deemed to have been properly requested  by the
Swingline Lender in accordance with Section 2.5.1 [Revolving Credit Loan
Requests] without regard to any of the requirements of that provision.  The
Swingline Lender shall provide notice to the Lenders (which may be telephonic or
written notice by letter, facsimile or telex) that such Revolving Credit Loans
are to be made under this Section 2.6.5 and of the apportionment among the
Lenders, and the Lenders shall be unconditionally obligated to fund such
Revolving Credit Loans (whether or not the conditions specified in Section 2.5.1
[Revolving Credit Loan Requests] are then satisfied) by the time the Swingline
Lender so requests, which shall not be earlier than 3:00 p.m. on the Business
Day next after the date the Lenders receive such notice from the Swingline
Lender.

 

2.6.6            Swing Loans Under Cash Management Agreements.  In addition to
making Swing Loans pursuant to the foregoing provisions of Section 2.6.2 [Making
Swing Loans], without the requirement for a specific request from the Borrower
pursuant to Section 2.5.2 [Swing Loan Requests], the Swingline Lender may make
Swing Loans to the Borrower in accordance with the provisions of the agreements
between the Borrower and such Swingline Lender relating to the Borrower’s
deposit, sweep and other accounts at such Swingline Lender and related
arrangements and agreements regarding the management and investment of the
Borrower’s cash assets as in effect from time to time (the “Cash Management
Agreements”) to the extent of the daily aggregate net negative balance in the
Borrower’s accounts which are subject to the provisions of the Cash Management
Agreements.  Swing Loans made pursuant to this Section 2.6.6 in accordance with
the provisions of the Cash Management Agreements shall (i) be subject to the
limitations as to aggregate amount set forth in Section 2.1.2 [Swing Loan
Commitment], (ii) not be subject to the limitations as to individual amount set
forth in Section 2.5.2 [Swing Loan Requests], (iii) be payable by the Borrower,
both as to principal and interest, at the rates and times set forth in the Cash
Management Agreements (but in no event later than the Maturity Date), (iv) not
be made at any time after such Swingline Lender has received written notice of
the occurrence of an Event of Default and so long as such shall continue to
exist, or, unless consented to by the Required Lenders, a Default and so long as
such shall continue to exist, (v) if not repaid by the Borrower in accordance
with the provisions of the Cash Management Agreements, be subject to each
Lender’s obligation pursuant to Section 2.6.5

 

48

--------------------------------------------------------------------------------


 

[Borrowings to Repay Swing Loans], and (vi) except as provided in the foregoing
subsections (i) through (v), be subject to all of the terms and conditions of
this Section 2.

 

2.7      Notes.  The Secured Obligation of the Borrower to repay the aggregate
unpaid principal amount of the Revolving Credit Loans and Swing Loans made to it
by each Lender, together with interest thereon, shall be evidenced by a
revolving credit Note and a swing Note, dated the Effective Date payable to such
Lender in a face amount equal to the Revolving Credit Commitment or Swing Loan
Commitment, as applicable, of such Lender.

 

2.8      [Reserved].

 

2.9      Letter of Credit Subfacility.

 

2.9.1            Issuance of Letters of Credit.  On the Effective Date, the
outstanding letters of credit previously issued by any Lender under the Existing
Credit Agreement that are set forth on Schedule 2.9 (the “Existing Letters of
Credit”) will automatically, without any action on the part of any Person, be
deemed to be Letters of Credit issued hereunder for the account of the Borrower
for all purposes of this Agreement and the other Loan Documents.  The Borrower
or any Credit Party may at any time prior to the Maturity Date request the
issuance of a standby letter of credit (each a “Letter of Credit”) for its own
account or the account of another Credit Party, or the amendment or extension of
an existing Letter of Credit, by delivering or transmitting electronically, or
having such other Credit Party deliver or transmit electronically to the
applicable Issuing Bank (with a copy to the Administrative Agent) a completed
application for letter of credit, or request for such amendment or extension, as
applicable, in such form as the applicable Issuing Bank may specify from time to
time by no later than 10:00 a.m. at least four (4) Business Days, or such
shorter period as may be agreed to by the applicable Issuing Bank, in advance of
the proposed date of issuance.  The Borrower or any Credit Party shall authorize
and direct the applicable Issuing Bank to name the Borrower or any Credit Party
as the “Applicant” or “Account Party” of each Letter of Credit.  Promptly after
receipt of any letter of credit application, the applicable Issuing Bank shall
confirm with the Administrative Agent (by telephone or in writing) that the
Administrative Agent has received a copy of such Letter of Credit application
and if not, such Issuing Bank will provide the Administrative Agent with a copy
thereof.

 

2.9.1.1                    Unless the applicable Issuing Bank has received
notice from any Lender, the Administrative Agent or any Credit Party, at least
one day prior to the requested date of issuance, amendment or extension of the
applicable Letter of Credit, that one or more applicable conditions in Section 7
[Conditions of Lending and Issuance of Letters of Credit] is not satisfied,
then, subject to the terms and conditions hereof and in reliance on the
agreements of the other Lenders set forth in this Section 2.9, such Issuing Bank
or any of such Issuing Bank’s Affiliates will issue the proposed Letter of
Credit or agree to such amendment or extension, provided that each Letter of
Credit shall (A) have a maximum maturity of twelve (12) months from the date of
issuance (or such longer period acceptable to the applicable Issuing Bank), and
(B) in no event expire later than the close of business on the date that is five
(5) Business Days prior to the Maturity Date unless, in each case, within 90
days of the Maturity Date, such Letters of Credit are cash collateralized or
backstopped by a letter of credit, in any event, in a manner reasonably
acceptable to the relevant Issuing Bank in an amount equal to at

 

49

--------------------------------------------------------------------------------


 

least 105% of the face amount of such Letter of Credit and provided further that
in no event shall (i) the Letter of Credit Obligations exceed, at any one time,
$70,000,000 (the “Letter of Credit Sublimit”) or (ii) the Revolving Facility
Usage exceed, at any one time, the Revolving Credit Commitments.  Each request
by the Borrower for the issuance, amendment or extension of a Letter of Credit
shall be deemed to be a representation by the Borrower that it shall be (or will
be) in compliance with the preceding sentence and with Section 7 [Conditions of
Lending and Issuance of Letters of Credit] after giving effect to the requested
issuance, amendment or extension of such Letter of Credit.  Promptly after its
delivery of any Letter of Credit or any amendment to a Letter of Credit to the
beneficiary thereof, the applicable Issuing Bank will also deliver to the
Borrower and the Administrative Agent a true and complete copy of such Letter of
Credit or amendment.

 

2.9.1.2                    Notwithstanding Section 2.9.1.1, no Issuing Bank
shall be under any obligation to issue any Letter of Credit if (i) any order,
judgment or decree of any Governmental Entity or arbitrator shall by its terms
purport to enjoin or restrain such Issuing Bank from issuing the Letter of
Credit, or any Law applicable to such Issuing Bank or any request or directive
(whether or not having the force of law) from any Governmental Entity with
jurisdiction over such Issuing Bank shall prohibit, or request that such Issuing
Bank refrain from, the issuance of letters of credit generally or the Letter of
Credit in particular or shall impose upon such Issuing Bank with respect to the
Letter of Credit any restriction, reserve or capital requirement (for which such
Issuing Bank is not otherwise compensated hereunder) not in effect on the
Effective Date, or shall impose upon such Issuing Bank any unreimbursed loss,
cost or expense which was not applicable on the Effective Date and which such
Issuing Bank in good faith deems material to it, or (ii) the issuance of the
Letter of Credit would violate one or more policies of such Issuing Bank
applicable to letters of credit generally.

 

2.9.2            Letter of Credit Fees.  The Borrower shall pay (i) to the
Administrative Agent for the ratable account of the Lenders a fee (the “Letter
of Credit Fee”) equal to the Applicable Letter of Credit Fee Rate on the daily
amount available to be drawn under each Letter of Credit, and (ii) to the
applicable Issuing Bank for its own account a fronting fee equal to 0.125% per
annum on the daily amount available to be drawn under each Letter of Credit. 
All Letter of Credit Fees and fronting fees shall be computed on the basis of a
year of 360 days and actual days elapsed and shall be payable quarterly in
arrears on each Payment Date following issuance of each Letter of Credit.  The
Borrower shall also pay to the applicable Issuing Bank for such Issuing Bank’s
sole account such Issuing Bank’s then in effect standard and customary fees and
administrative expenses payable with respect to the Letters of Credit as the
Issuing Bank may generally charge or incur from time to time in connection with
the issuance, maintenance, amendment (if any), assignment or transfer (if any),
negotiation, and administration of Letters of Credit.

 

2.9.3            Disbursements, Reimbursement.  Immediately upon the issuance of
each Letter of Credit, each Lender shall be deemed to, and hereby irrevocably
and unconditionally agrees to, purchase from the applicable Issuing Bank a
participation in such Letter of Credit (including the Existing Letters of
Credit) and each drawing thereunder in an amount equal to such Lender’s Ratable
Share of the maximum amount available to be drawn under such Letter of Credit
and the amount of such drawing, respectively.

 

50

--------------------------------------------------------------------------------


 

2.9.3.1                    In the event of any request for a drawing under a
Letter of Credit by the beneficiary or transferee thereof, the applicable
Issuing Bank will promptly notify the Borrower and the Administrative Agent
thereof.  Provided that it shall have received such notice, the Borrower shall
reimburse (such obligation to reimburse such Issuing Bank shall sometimes be
referred to as a “Reimbursement Obligation”) such Issuing Bank by paying to the
Administrative Agent for the account of such Issuing Bank an amount equal to the
amount so paid by such Issuing Bank (a) prior to 5:00 p.m. on each date that an
amount is paid by such Issuing Bank under any Letter of Credit (each such date,
a “Drawing Date”) if the Borrower shall have received notice of such payment by
such Issuing Bank prior to 11:00 a.m. on such Drawing Date, or (b) if such
notice has not been received by the Borrower prior to such time on such date,
then not later than 5:00 p.m. on (i) the Business Day that the Borrower receives
such notice, if such Borrower shall have received notice of such payment by such
Issuing Bank prior to 11:00 a.m. on such date, or (ii) the Business Day
immediately following the day that the Borrower receives such notice, if such
notice is not received prior to such time on the day of receipt; provided that,
notwithstanding the amount requirements otherwise set forth in  Section 2.5.1,
the Borrower may, subject to the conditions to borrowing set forth herein,
request that such payment be financed with Revolving Credit Loans under the Base
Rate Option in an equivalent amount and, to the extent so financed, the
Borrower’s obligation to make such payment shall be discharged and replaced by
the resulting Revolving Credit Loans. In the event the Borrower fails to
reimburse such Issuing Bank (through the Administrative Agent) for the full
amount of any drawing under any Letter of Credit by the required times set forth
above, the Administrative Agent will promptly notify each Lender thereof, and
the Borrower shall be deemed to have requested that Revolving Credit Loans be
made by the Lenders under the Base Rate Option to be disbursed on the required
payment date, subject to the amount of the unutilized portion of the Revolving
Credit Commitment and subject to the conditions set forth in Section 7.2 [Each
Loan or Letter of Credit] other than any notice requirements.  Any notice given
by the Administrative Agent or Issuing Bank pursuant to this Section 2.9.3.1 may
be oral if immediately confirmed in writing; provided that the lack of such an
immediate confirmation shall not affect the conclusiveness or binding effect of
such notice.

 

2.9.3.2                    Each Lender shall upon any notice pursuant to
Section 2.9.3.1 make available to the Administrative Agent for the account of
the applicable Issuing Bank an amount in immediately available funds equal to
its Ratable Share of the amount of the drawing, whereupon the participating
Lenders shall (subject to Section 2.9.3 [Disbursements; Reimbursement]) each be
deemed to have made a Revolving Credit Loan under the Base Rate Option to the
Borrower in that amount.  If any Lender so notified fails to make available to
the Administrative Agent for the account of such Issuing Bank the amount of such
Lender’s Ratable Share of such amount by no later than 2:00 p.m. on the Drawing
Date, then interest shall accrue on such Lender’s obligation to make such
payment, from the Drawing Date to the date on which such Lender makes such
payment (i) at a rate per annum equal to the Federal Funds Effective Rate during
the first three (3) days following the Drawing Date and (ii) at a rate per annum
equal to the rate applicable to Revolving Credit Loans under the Base Rate
Option on and after the fourth day following the Drawing Date.  The
Administrative Agent and such Issuing Bank will promptly give notice (as
described in Section 2.9.3.1 above) of the occurrence of the Drawing Date, but
failure of the Administrative Agent or any Issuing Bank to give any such notice
on the Drawing Date or in sufficient time to enable any Lender to effect

 

51

--------------------------------------------------------------------------------


 

such payment on such date shall not relieve such Lender from its obligation
under this Section 2.9.3.2.

 

2.9.3.3                    With respect to any unreimbursed drawing that is not
converted into Revolving Credit Loans under the Base Rate Option to the Borrower
in whole or in part as contemplated by Section 2.9.3.1, because of the
Borrower’s failure to satisfy the conditions set forth in Section 7.2 [Each Loan
or Letter of Credit] other than any notice requirements, or for any other
reason, the Borrower shall be deemed to have incurred from the applicable
Issuing Bank a borrowing (each a “Letter of Credit Borrowing”) in the amount of
such drawing.  Such Letter of Credit Borrowing shall be due and payable on
demand (together with interest) and shall bear interest at the rate per annum
applicable to the Revolving Credit Loans under the Base Rate Option.  Each
Lender’s payment to the Administrative Agent for the account of the applicable
Issuing Bank pursuant to Section 2.9.3 [Disbursements, Reimbursement] shall be
deemed to be a payment in respect of its participation in such Letter of Credit
Borrowing (each a “Participation Advance”) from such Lender in satisfaction of
its participation obligation under this Section 2.9.3.

 

2.9.4            Repayment of Participation Advances.

 

2.9.4.1                    Upon (and only upon) receipt by the Administrative
Agent for the account of the applicable Issuing Bank of immediately available
funds from the Borrower (i) in reimbursement of any payment made by such Issuing
Bank under the Letter of Credit with respect to which any Lender has made a
Participation Advance to the Administrative Agent, or (ii) in payment of
interest on such a payment made by such Issuing Bank under such a Letter of
Credit, the Administrative Agent on behalf of such Issuing Bank will pay to each
Lender, in the same funds as those received by the Administrative Agent, the
amount of such Lender’s Ratable Share of such funds, except the Administrative
Agent shall retain for the account of such Issuing Bank the amount of the
Ratable Share of such funds of any Lender that did not make a Participation
Advance in respect of such payment by such Issuing Bank.

 

2.9.4.2                    If the Administrative Agent is required at any time
to return to any Credit Party, or to a trustee, receiver, liquidator, custodian,
or any official in any Insolvency Proceeding, any portion of any payment made by
any Credit Party to the Administrative Agent for the account of any Issuing Bank
pursuant to this Section in reimbursement of a payment made under any Letter of
Credit or interest or fees thereon, each Lender shall, on demand of the
Administrative Agent, forthwith return to the Administrative Agent for the
account of such Issuing Bank the amount of its Ratable Share of any amounts so
returned by the Administrative Agent plus interest thereon from the date such
demand is made to the date such amounts are returned by such Lender to the
Administrative Agent, at a rate per annum equal to the Federal Funds Effective
Rate in effect from time to time.

 

2.9.5            Documentation.  Each Credit Party agrees to be bound by, in all
material respects, the terms of the applicable Issuing Bank’s application and
agreement for letters of credit and the Issuing Bank’s written regulations and
customary practices relating to letters of credit (in each case, to the extent
the Credit Parties have been informed of the terms of such application,
agreement, regulation and customary practices), though such interpretation may
be different from such Credit Party’s own.  In the event of a conflict between
such application or

 

52

--------------------------------------------------------------------------------


 

agreement and this Agreement, this Agreement shall govern.  It is understood and
agreed that, except in the case of gross negligence or willful misconduct, no
Issuing Bank shall be liable for any error, negligence and/or mistakes, whether
of omission or commission, in following any Credit Party’s instructions or those
contained in the Letters of Credit issued by it or any modifications, amendments
or supplements thereto.

 

2.9.6            Determinations to Honor Drawing Requests.  In determining
whether to honor any request for drawing under any Letter of Credit by the
beneficiary thereof, the applicable Issuing Bank shall be responsible only to
determine that the documents and certificates required to be delivered under
such Letter of Credit have been delivered and that they comply on their face
with the requirements of such Letter of Credit.

 

2.9.7            Nature of Participation and Reimbursement Obligations.  Each
Lender’s obligation in accordance with this Agreement to make the Revolving
Credit Loans or Participation Advances, as contemplated by Section 2.9.3
[Disbursements, Reimbursement], as a result of a drawing under a Letter of
Credit, and the Secured Obligations of the Borrower to reimburse the applicable
Issuing Bank upon a draw under a Letter of Credit, shall be absolute,
unconditional and irrevocable, and shall be performed strictly in accordance
with the terms of this Section 2.9 under all circumstances, including the
following circumstances:

 

(i)            any set-off, counterclaim, recoupment, defense or other right
which such Lender may have against such Issuing Bank or any of its Affiliates,
the Borrower or any other Person for any reason whatsoever, or which any Credit
Party may have against such Issuing Bank or any of its Affiliates, any Lender or
any other Person for any reason whatsoever;

 

(ii)           the failure of any Credit Party or any other Person to comply, in
connection with a Letter of Credit Borrowing, with the conditions set forth in
Sections 2.1 [Revolving Credit Commitments], 2.5 [Revolving Credit Loan
Requests; Swing Loan Requests], 2.6 [Making Revolving Credit Loans and Swing
Loans; Etc.] or 7.2 [Each Loan or Letter of Credit] or as otherwise set forth in
this Agreement for the making of a Revolving Credit Loan, it being acknowledged
that such conditions are not required for the making of a Letter of Credit
Borrowing and the obligation of the Lenders to make Participation Advances under
Section 2.9.3 [Disbursements, Reimbursement];

 

(iii)          any lack of validity or enforceability of any Letter of Credit;

 

(iv)         any claim of breach of warranty that might be made by any Credit
Party or any Lender against any beneficiary of a Letter of Credit, or the
existence of any claim, set-off, recoupment, counterclaim, crossclaim, defense
or other right which any Credit Party or any Lender may have at any time against
a beneficiary, successor beneficiary any transferee or assignee of any Letter of
Credit or the proceeds thereof (or any Persons for whom any such transferee may
be acting), such Issuing Bank or its Affiliates or any Lender or any other
Person, whether in connection with this Agreement, the transactions contemplated
herein or any unrelated transaction (including any underlying transaction
between any Credit Party or Subsidiaries of a Credit Party and the beneficiary
for which any Letter of Credit was procured);

 

53

--------------------------------------------------------------------------------


 

(v)          the lack of power or authority of any signer of (or any defect in
or forgery of any signature or endorsement on) or the form of or lack of
validity, sufficiency, accuracy, enforceability or genuineness of any draft,
demand, instrument, certificate or other document presented under or in
connection with any Letter of Credit, or any fraud or alleged fraud in
connection with any Letter of Credit, or the transport of any property or
provision of services relating to a Letter of Credit, in each case even if such
Issuing Bank or any of its Affiliates has been notified thereof;

 

(vi)         payment by such Issuing Bank or any of its Affiliates under any
Letter of Credit against presentation of a demand, draft or certificate or other
document which does not comply with the terms of such Letter of Credit;

 

(vii)        the solvency of, or any acts or omissions by, any beneficiary of
any Letter of Credit, or any other Person having a role in any transaction or
obligation relating to a Letter of Credit, or the existence, nature, quality,
quantity, condition, value or other characteristic of any property or services
relating to a Letter of Credit;

 

(viii)       any failure by any Issuing Bank or any of its Affiliates to issue
any Letter of Credit in the form requested by any Credit Party, unless such
Issuing Bank has received written notice from such Credit Party of such failure
within three Business Days after the Issuing Bank shall have furnished such
Credit Party and the Administrative Agent a copy of such Letter of Credit and
such error is material and no drawing has been made thereon prior to receipt of
such notice;

 

(ix)         any adverse change in the business, operations, properties, assets,
condition (financial or otherwise) or prospects of any Credit Party or
Subsidiaries of a Credit Party;

 

(x)          any breach of this Agreement or any other Loan Document by any
party thereto;

 

(xi)         the occurrence or continuance of an Insolvency Proceeding with
respect to any Credit Party;

 

(xii)        the fact that an Event of Default or a Default shall have occurred
and be continuing;

 

(xiii)       the fact that the Maturity Date shall have passed or this Agreement
or the Commitments hereunder shall have been terminated; and

 

(xiv)       any other circumstance or happening whatsoever, whether or not
similar to any of the foregoing.

 

2.9.8            Indemnity.  Without limiting the foregoing, it is expressly
agreed that the absolute, unconditional and irrevocable obligation of the
Borrower to reimburse or pay the relevant Issuing Bank pursuant to this
Agreement will not be excused by ordinary negligence, gross negligence, wrongful
conduct or willful misconduct (as finally determined by a court of competent
jurisdiction) of such Issuing Bank.  However, neither the foregoing sentence nor
any

 

54

--------------------------------------------------------------------------------


 

other provision herein shall excuse the relevant Issuing Bank from liability to
the Borrower in any independent action or proceeding brought by the Borrower
against such Issuing Bank following such reimbursement or payment by the
Borrower to the extent of any unavoidable direct damages suffered by the
Borrower that are caused directly by such Issuing Bank’s gross negligence or
willful misconduct; provided that (i) such Issuing Bank shall be deemed to have
acted with due diligence and reasonable care if it acts in accordance with
standard letter of credit practice of commercial banks located in New York City;
and (ii) the Borrower’s aggregate remedies against such Issuing Bank for
wrongfully honoring a presentation or wrongfully retaining honored documents
Lender in no event exceed the aggregate amount paid by the Borrower to such
Issuing Bank with respect to the honored presentation, plus interest.

 

2.9.9            Liability for Acts and Omissions.  As between any Credit Party
and an Issuing Bank, or an Issuing Bank’s Affiliates, such Credit Party assumes
all risks of the acts and omissions of, or misuse of the Letters of Credit by,
the respective beneficiaries of such Letters of Credit.  In furtherance and not
in limitation of the foregoing, such Issuing Bank shall not be responsible for
any of the following, including any losses or damages to any Credit Party or
other Person or property relating therefrom:  (i) the validity, sufficiency,
accuracy, genuineness or legal effect of any document submitted by any party in
connection with the application for an issuance of any such Letter of Credit,
even if it should in fact prove to be in any or all respects invalid,
insufficient, inaccurate, fraudulent or forged (even if such Issuing Bank or its
Affiliates shall have been notified thereof); (ii) the validity or sufficiency
of any instrument transferring or assigning or purporting to transfer or assign
any such Letter of Credit or the rights or benefits thereunder or proceeds
thereof, in whole or in part, which may prove to be invalid or ineffective for
any reason; (iii) the failure of the beneficiary of any such Letter of Credit,
or any other party to which such Letter of Credit may be transferred, to comply
fully with any conditions required in order to draw upon such Letter of Credit
or any other claim of any Credit Party against any beneficiary of such Letter of
Credit, or any such transferee, or any dispute between or among any Credit Party
and any beneficiary of any Letter of Credit or any such transferee; (iv) errors,
omissions, interruptions or delays in transmission or delivery of any messages,
by mail, cable, telegraph, telex or otherwise, whether or not they be in cipher;
(v) errors in interpretation of technical terms; (vi) any loss or delay in the
transmission or otherwise of any document required in order to make a drawing
under any such Letter of Credit or of the proceeds thereof; (vii) the
misapplication by the beneficiary of any such Letter of Credit of the proceeds
of any drawing under such Letter of Credit; or (viii) any consequences arising
from causes beyond the control of any Issuing Bank or its Affiliates, as
applicable, including any act or omission of any Governmental Entity, and none
of the above shall affect or impair, or prevent the vesting of, any of such
Issuing Bank’s or its Affiliates rights or powers hereunder.  Nothing in the
preceding sentence shall relieve such Issuing Bank from liability for such
Issuing Bank’s or such Issuing Bank’s Affiliate’s gross negligence or willful
misconduct in connection with actions or omissions described in such clauses
(i) through (vii) of such sentence.  In no event shall any Issuing Bank or its
Affiliates be liable to any Credit Party for any indirect, consequential,
incidental, punitive, exemplary or special damages or expenses (including
attorneys’ fees), or for any damages resulting from any change in the value of
any property relating to a Letter of Credit.

 

Without limiting the generality of the foregoing, each Issuing Bank and each of
its Affiliates (i) may rely on any oral or other communication believed in good
faith by such Issuing Bank or such Affiliate to have been authorized or given by
or on behalf of the applicant for a

 

55

--------------------------------------------------------------------------------


 

Letter of Credit, (ii) may honor any presentation if the documents presented
appear on their face substantially to comply with the terms and conditions of
the relevant Letter of Credit; (iii) may honor a previously dishonored
presentation under a Letter of Credit, whether such dishonor was pursuant to a
court order, to settle or compromise any claim of wrongful dishonor, or
otherwise, and shall be entitled to reimbursement to the same extent as if such
presentation had initially been honored, together with any interest paid by such
Issuing Bank or its Affiliate; (iv) may honor any drawing that is payable upon
presentation of a statement advising negotiation or payment, upon receipt of
such statement (even if such statement indicates that a draft or other document
is being delivered separately), and shall not be liable for any failure of any
such draft or other document to arrive, or to conform in any way with the
relevant Letter of Credit; (v) may pay any paying or negotiating bank claiming
that it rightfully honored under the laws or practices of the place where such
bank is located; and (vi) may settle or adjust any claim or demand made on any
Issuing Bank or its Affiliate in any way related to any order issued at the
applicant’s request to an air carrier, a letter of guarantee or of indemnity
issued to a carrier or any similar document (each an “Order”) and honor any
drawing in connection with any Letter of Credit that is the subject of such
Order, notwithstanding that any drafts or other documents presented in
connection with such Letter of Credit fail to conform in any way with such
Letter of Credit.

 

In furtherance and extension and not in limitation of the specific provisions
set forth above, any action taken or omitted by any Issuing Bank or its
Affiliates under or in connection with the Letters of Credit issued by it or any
documents and certificates delivered thereunder, if taken or omitted in good
faith and without gross negligence or willful misconduct (as determined by a
court of competent jurisdiction in a final non-appealable judgment), shall not
put any Issuing Bank or its Affiliates under any resulting liability to the
Borrower or any Lender.

 

2.9.10         Issuing Bank Reporting Requirements.  Each Issuing Bank shall, on
the first Business Day of each month, provide to Administrative Agent and
Borrower a schedule of the Letters of Credit issued by it, in form and substance
reasonably satisfactory to Administrative Agent, showing the date of issuance of
each Letter of Credit, the account party, the original face amount (if any), and
the Maturity Date of any Letter of Credit outstanding at any time during the
preceding month, and any other information relating to such Letter of Credit
that the Administrative Agent may request.

 

2.9.11         Cash Collateralization Prior to the Maturity Date.  If any Letter
of Credit has an expiration date which is beyond five (5) Business Days prior to
the Maturity Date or will have an expiration date beyond five (5) Business Days
prior to the Maturity Date based upon an automatic renewal, then the Borrower
shall, on or before the date that is (ninety) 90 calendar days prior to the
Maturity Date, deposit and pledge Cash Collateral for each such Letter of Credit
in an amount equal to 105% of the face value of such outstanding Letter of
Credit.  Such Cash Collateral shall be deposited pursuant to documentation
reasonably satisfactory to the Administrative Agent and such Issuing Bank and
the Borrower and shall be maintained in blocked deposit accounts at such Issuing
Bank.  The Borrower hereby grants to the applicable Issuing Bank a security
interest in all Cash Collateral pledged to such Issuing Bank pursuant to this
Section or otherwise under this Agreement.  The Cash Collateral related to a
particular Letter of Credit shall be released by the applicable Issuing Bank
upon (a) the extension of the Maturity Date to a date beyond the date ninety
(90) day date referenced above, or the termination or expiration of such Letter
of Credit and the reimbursement by the Credit Parties of all amounts

 

56

--------------------------------------------------------------------------------


 

drawn thereon and the payment in full of all fees accrued thereon through the
date of such expiration or termination and (b) to the extent outstanding undrawn
amount of such Letter of Credit decreases.  After the Maturity Date, the
Borrower shall pay any and all fees associated with any such Letter of Credit
with an expiration date that extends beyond the Maturity Date directly to the
applicable Issuing Bank.

 

2.10    Defaulting Lenders.  Notwithstanding any provision of this Agreement to
the contrary, if any Lender becomes a Defaulting Lender, then the following
provisions shall apply for so long as such Lender is a Defaulting Lender:

 

(i)            fees shall cease to accrue on the unfunded portion of the
Commitment of such Defaulting Lender pursuant to Section 2.3 [Commitment Fees];

 

(ii)           the Commitment and outstanding Loans of such Defaulting Lender
shall not be included in determining whether the Required Lenders have taken or
may take any action hereunder (including any consent to any amendment, waiver or
other modification pursuant to Section 11.1 [Modifications, Amendments or
Waivers]); provided, that this clause (ii) shall not apply to the vote of a
Defaulting Lender in the case of an amendment, waiver or other modification
requiring the consent of such Lender or each Lender directly affected thereby;

 

(iii)          if any Swing Loans are outstanding or any Letter of Credit
Obligations exist at the time such Lender becomes a Defaulting Lender, then:

 

(a)            all or any part of the outstanding Swing Loans and Letter of
Credit Obligations of such Defaulting Lender shall be reallocated among the
non-Defaulting Lenders in accordance with their respective Ratable Shares but
only to the extent that (x) the Revolving Facility Usage does not exceed the
total of all non-Defaulting Lenders’ Revolving Credit Commitments, (y) such
reallocation does not, as to any non-Defaulting Lender, cause such
non-Defaulting Lender’s Revolving Credit Exposure to exceed its Commitment, and
(z) no Default or Event of Default has occurred and is continuing at such time;

 

(b)            if the reallocation described in clause (a) above cannot, or can
only partially, be effected, the Borrower shall within one Business Day
following notice by the Administrative Agent (x) first, prepay such outstanding
Swing Loans, and (y) second, cash collateralize for the benefit of the
applicable Issuing Bank the Borrower’s obligations corresponding to such
Defaulting Lender’s Letter of Credit Obligations (after giving effect to any
partial reallocation pursuant to clause (a) above) in a deposit account held at
the Administrative Agent for so long as such Letter of Credit Obligations are
outstanding;

 

(c)            if the Borrower cash collateralizes any portion of such
Defaulting Lender’s Letter of Credit Obligations pursuant to clause (b) above,
the Borrower shall not be required to pay any fees to such Defaulting Lender
pursuant to Section 2.9.2 [Letter of Credit Fees] with respect to such
Defaulting Lender’s Letter of Credit Obligations during the period such
Defaulting Lender’s Letter of Credit Obligations are cash collateralized;

 

(d)            if the Letter of Credit Obligations of the non-Defaulting Lenders
are reallocated pursuant to clause (a) above, then the fees payable to the
Lenders

 

57

--------------------------------------------------------------------------------


 

pursuant to Section 2.9.2 [Letter of Credit Fees] shall be adjusted in
accordance with such non-Defaulting Lenders’ Ratable Share; and

 

(e)            if all or any portion of such Defaulting Lender’s Letter of
Credit Obligations are neither reallocated nor cash collateralized pursuant to
clause (a) or (b) above, then, without prejudice to any rights or remedies of
any Issuing Bank or any other Lender hereunder, all Letter of Credit Fees
payable under Section 2.9.2 [Letter of Credit Fees] with respect to such
Defaulting Lender’s Letter of Credit Obligations shall be payable to the
applicable Issuing Bank (and not to such Defaulting Lender) until and to the
extent that such Letter of Credit Obligations are reallocated and/or cash
collateralized;

 

(iv)         so long as such Lender is a Defaulting Lender, the Swingline Lender
shall not be required to fund any Swing Loans and no Issuing Bank shall be
required to issue, amend or increase any Letter of Credit, unless such Issuing
Bank is satisfied that the related exposure and the Defaulting Lender’s then
outstanding Letter of Credit Obligations will be 100% covered by the Revolving
Credit Commitments of the non-Defaulting Lenders and/or cash collateral will be
provided by the Borrower in accordance with Section 2.10(iii), and participating
interests in any newly made Swing Loan or any newly issued or increased Letter
of Credit shall be allocated among non-Defaulting Lenders in a manner consistent
with Section 2.10(iii)(a) (and such Defaulting Lender shall not participate
therein); and

 

(v)          any payment of principal, interest, fees or other amounts received
by the Administrative Agent for the account of such Defaulting Lender (whether
voluntary or mandatory, at maturity, pursuant to Section 9.2.5 or otherwise) or
received by the Administrative Agent from a Defaulting Lender pursuant to
Section 9.2.3 shall be applied at such time or times as may be determined by the
Administrative Agent as follows:  first, to the payment of any amounts owing by
such Defaulting Lender to the Administrative Agent hereunder; second, to the
payment on a pro rata basis of any amounts owing by such Defaulting Lender to
any Issuing Bank or Swingline Lender hereunder; third, to cash collateralize the
Borrower’s obligations corresponding to such Defaulting Lender’s Letter of
Credit Obligations in accordance with this Section; fourth, as the Borrower may
request (so long as no Default or Event of Default exists), to the funding of
any Loan in respect of which such Defaulting Lender has failed to fund its
portion thereof as required by this Agreement, as determined by the
Administrative Agent; fifth, if so determined by the Administrative Agent and
the Borrower, to be held in a deposit account and released pro rata in order to
(x) satisfy such Defaulting Lender’s potential future funding obligations with
respect to Loans under this Agreement and (y) cash collateralize the Borrower’s
obligations corresponding to such Defaulting Lender’s Letter of Credit
Obligations with respect to future Letters of Credit issued under this
Agreement, in accordance with this Section; sixth, to the payment of any amounts
owing to the Lenders, the Issuing Banks or Swingline Lenders as a result of any
judgment of a court of competent jurisdiction obtained by any Lender, the
Issuing Banks or Swingline Lenders against such Defaulting Lender as a result of
such Defaulting Lender’s breach of its obligations under this Agreement or under
any other Loan Document; seventh, so long as no Default or Event of Default
exists, to the payment of any amounts owing to the Borrower as a result of any
judgment of a court of competent jurisdiction obtained by the Borrower against
such Defaulting Lender as a result of such Defaulting Lender’s breach of its
obligations under this Agreement or under any other Loan Document; and eighth,
to such Defaulting Lender or as otherwise directed by a court

 

58

--------------------------------------------------------------------------------


 

of competent jurisdiction; provided that if (x) such payment is a payment of the
principal amount of any Loans or LC Disbursements in respect of which such
Defaulting Lender has not fully funded its appropriate share, and (y) such Loans
were made or the related Letters of Credit were issued at a time when the
conditions set forth in Section 7.2 were satisfied or waived, such payment shall
be applied solely to pay the Loans of, and LC Disbursements owed to, all
non-Defaulting Lenders on a pro rata basis prior to being applied to the payment
of any Loans of, or LC Disbursements owed to, such Defaulting Lender until such
time as all Loans and funded and unfunded participations in the Borrower’s
obligations corresponding to such Defaulting Lender’s LC Exposure and Swingline
Loans are held by the Lenders pro rata in accordance with the Commitments
without giving effect to clause (d) below.  Any payments, prepayments or other
amounts paid or payable to a Defaulting Lender that are applied (or held) to pay
amounts owed by a Defaulting Lender or to post cash collateral pursuant to this
Section shall be deemed paid to and redirected by such Defaulting Lender, and
each Lender irrevocably consents hereto.

 

If (i) a Bankruptcy Event or a Bail-In Action with respect to a parent company
of any Lender shall occur following the date hereof and for so long as such
event shall continue, or (ii) the Swingline Lender or an Issuing Bank has a good
faith belief that any Lender has defaulted in fulfilling its obligations under
one or more other agreements in which such Lender commits to extend credit, the
Swingline Lender shall not be required to fund any Swing Loan and such Issuing
Bank shall not be required to issue, amend or increase any Letter of Credit,
unless the Swingline Lender or such Issuing Bank, as the case may be, shall have
entered into arrangements with the Borrower or such Lender, satisfactory to the
Swingline Lender or such Issuing Bank, as the case may be, to defease any risk
to it in respect of such Lender hereunder.

 

In the event that the Administrative Agent, the Borrower, the Swingline Lender
and the Issuing Banks agree in writing that a Defaulting Lender has adequately
remedied all matters that caused such Lender to be a Defaulting Lender, then the
Administrative Agent will so notify the parties hereto, and the Ratable Share of
the Swing Loans and Letter of Credit Obligations of the Lenders shall be
readjusted to reflect the inclusion of such Lender’s Commitment, and on such
date such Lender shall purchase at par such of the Loans of the other Lenders
(other than Swing Loans) as the Administrative Agent shall determine may be
necessary in order for such Lender to hold such Loans in accordance with its
Ratable Share.

 

3.             [INTENTIONALLY OMITTED]

 

4.             INTEREST RATES

 

4.1      Interest Rate Options.  The Borrower shall pay interest in respect of
the outstanding unpaid principal amount of the Loans as selected by it from the
Base Rate Option or LIBOR Rate Option set forth below applicable to the Loans,
it being understood that, subject to the provisions of this Agreement, the
Borrower may select different Interest Rate Options and different Interest
Periods to apply simultaneously to the Loans comprising different Borrowing
Tranches and may convert to or renew one or more Interest Rate Options with
respect to all or any portion of the Loans comprising any Borrowing Tranche;
provided that there shall not be at any one time outstanding more than ten
(10) Borrowing Tranches in the aggregate among all of the Loans and provided
further that if an Event of Default or Default exists and is continuing, the
Borrower may not request, convert to, or renew the LIBOR Rate Option for any
Loans and all

 

59

--------------------------------------------------------------------------------


 

existing Borrowing Tranches bearing interest under the LIBOR Rate Option shall
be automatically converted to the Base Rate Option at the end of the applicable
Interest Periods if a Default or Event of Default exists at such time.  If at
any time the designated rate applicable to any Loan made by any Lender exceeds
such Lender’s highest lawful rate, the rate of interest on such Lender’s Loan
shall be limited to such Lender’s highest lawful rate.

 

4.1.1            Revolving Credit Interest Rate Options; Swing Line Interest
Rate.  The Borrower shall have the right to select from the following Interest
Rate Options applicable to the Revolving Credit Loans:

 

(i)            Revolving Credit Base Rate Option:  A fluctuating rate per annum
(computed on the basis of a year of 365 or 366 days, as the case may be, and
actual days elapsed) equal to the Base Rate plus the Applicable Margin, such
interest rate to change automatically from time to time effective as of the
effective date of each change in the Base Rate; or

 

(ii)           Revolving Credit LIBOR Rate Option:  A rate per annum (computed
on the basis of a year of 360 days and actual days elapsed) equal to the LIBOR
Rate as determined for each applicable Interest Period plus the Applicable
Margin.

 

Subject to Section 4.3 [Interest After Default], only the Base Rate Option
applicable to Revolving Credit Loans shall apply to the Swing Loans.

 

4.1.2            Rate Quotations.  The Borrower may call the Administrative
Agent on or before the date on which a Loan Request is to be delivered to
receive an indication of the rates then in effect, but it is acknowledged that
such projection shall not be binding on the Administrative Agent or the Lenders
nor affect the rate of interest which thereafter is actually in effect when the
election is made.

 

4.2      Interest Periods.  At any time when the Borrower shall select, convert
to or renew a LIBOR Rate Option, the Borrower shall notify the Administrative
Agent thereof at least three (3) Business Days prior to the effective date of
such LIBOR Rate Option by delivering a Loan Request.  The notice shall specify
an Interest Period during which such Interest Rate Option shall apply. 
Notwithstanding the preceding sentence, the following provisions shall apply to
any selection of, renewal of, or conversion to a LIBOR Rate Option:

 

4.2.1            Amount of Borrowing Tranche.  Each Borrowing Tranche of Loans
under the LIBOR Rate Option shall be in integral multiples of, and not less
than, the respective amounts set forth in Section 2.5.1 [Revolving Credit Loan
Requests]; and

 

4.2.2            Renewals.  In the case of the renewal of a LIBOR Rate Option at
the end of an Interest Period, the first day of the new Interest Period shall be
the last day of the preceding Interest Period, without duplication in payment of
interest for such day.

 

4.3      Interest After Default.  To the extent permitted by Law, upon the
occurrence of an Event of Default and until such time such Event of Default
shall have been cured or waived, at the discretion of the Administrative Agent
or upon written demand by the Required Lenders to the Administrative Agent:

 

60

--------------------------------------------------------------------------------


 

4.3.1            Letter of Credit Fees.  In the case of outstanding Letter of
Credit Fees not paid when due, at a rate of 2.0% above the rate otherwise
applicable to Letter of Credit Fees;

 

4.3.2            Loan Principal.  In the case of outstanding Loans not paid when
due, at a rate 2.0% above the interest rate otherwise applicable to such Loans.

 

4.3.3            Other Obligations.  Each other obligation hereunder if not paid
when due shall bear interest at a rate per annum equal to the sum of the rate of
interest applicable to Revolving Credit Loans under the Base Rate Option plus an
additional 2.0% per annum; and

 

4.3.4            Acknowledgment.  The Borrower acknowledges that the increase in
rates referred to in this Section 4.3 reflects, among other things, the fact
that such Loans or other amounts have become a substantially greater risk given
their default status and that the Lenders are entitled to additional
compensation for such risk; and all such interest shall be payable by Borrower
upon demand by Administrative Agent.

 

4.4      LIBOR Rate Unascertainable; Illegality; Increased Costs; Deposits Not
Available.

 

4.4.1            Unascertainable.  If on any date on which a LIBOR Rate would
otherwise be determined, the Administrative Agent shall have determined that:

 

(i)            adequate and reasonable means do not exist for ascertaining such
LIBOR Rate, or

 

(ii)           a contingency has occurred which materially and adversely affects
the London interbank eurodollar market relating to the LIBOR Rate,

 

then the Administrative Agent shall have the rights specified in Section 4.4.3
[Administrative Agent’s and Lender’s Rights].

 

4.4.2            Illegality; Increased Costs; Deposits Not Available.  If at any
time:

 

(i)            any Lender shall have determined that the making, maintenance or
funding of any Loan to which a LIBOR Rate Option applies has been made
impracticable or unlawful by compliance by such Lender in good faith with any
Law or any interpretation or application thereof by any Governmental Entity or
with any request or directive of any such Governmental Entity (whether or not
having the force of Law), or

 

(ii)           the Required Lenders shall have determined that such LIBOR Rate
Option will not adequately and fairly reflect the cost to such Lenders of the
establishment or maintenance of any such Loan, or

 

(iii)          any Lender shall have determined that after making all reasonable
efforts, deposits of the relevant amount in Dollars for the relevant Interest
Period for a Loan, or to banks generally, to which a LIBOR Rate Option applies,
respectively, are not available to such Lender with respect to such Loan, or to
banks generally, in the interbank eurodollar market,

 

61

--------------------------------------------------------------------------------


 

then the Administrative Agent shall have the rights specified in Section 4.4.3
[Administrative Agent’s and Lender’s Rights].

 

4.4.3            Administrative Agent’s and Lender’s Rights.  In the case of any
event specified in Section 4.4.1 [Unascertainable] above, the Administrative
Agent shall promptly so notify the Lenders and the Borrower thereof, and in the
case of an event specified in Section 4.4.2 [Illegality; Increased Costs;
Deposits Not Available] above, such Lender shall promptly so notify the
Administrative Agent and endorse a certificate to such notice as to the specific
circumstances of such notice, and the Administrative Agent shall promptly send
copies of such notice and certificate to the other Lenders and the Borrower. 
Upon such date as shall be specified in such notice (which shall not be earlier
than the date such notice is given), the obligation of (A) the Lenders, in the
case of such notice given by the Administrative Agent, or (B) such Lenders, in
the case of such notice given by such Lender or the Required Lenders, to allow
the Borrower to select, convert to or renew a LIBOR Rate Option shall be
suspended until the Administrative Agent shall have later notified the Borrower,
or such Lender or the Required Lenders shall have later notified the
Administrative Agent, of the Administrative Agent’s or such Lender’s or Required
Lenders’, as the case may be, determination that the circumstances giving rise
to such previous determination no longer exist.  If at any time the
Administrative Agent makes a determination under Section 4.4.1 [Unascertainable]
and the Borrower has previously notified the Administrative Agent of its
selection of, conversion to or renewal of a LIBOR Rate Option and such Interest
Rate Option has not yet gone into effect, such notification shall be deemed to
provide for selection of, conversion to or renewal of the Base Rate Option
otherwise available with respect to such Loans.  If the Required Lenders or a
Lender notifies the Administrative Agent of a determination under Section 4.4.2
[Illegality; Increased Costs; Deposits Not Available], the Borrower shall on the
last day of the applicable Interest Period for Loans then under the LIBOR Rate
Option, convert such Loans to be Loans under the Base Rate Option.  Absent due
notice from the Borrower of conversion or prepayment, such Loan shall
automatically be converted to the Base Rate Option otherwise available with
respect to such Loan upon such specified date.

 

4.4.4            Successor LIBOR Rate Index.

 

(i)            If the Administrative Agent determines (which determination shall
be final and conclusive, absent manifest error) that either (a) (i) the
circumstances set forth in Section 4.4.1 have arisen and are unlikely to be
temporary, or (ii) the circumstances set forth in Section 4.4.1 have not arisen
but the applicable supervisor or administrator (if any) of the LIBOR Rate or an
Governmental Entity having jurisdiction over the Administrative Agent has made a
public statement identifying the specific date after which the LIBOR Rate shall
no longer be used for determining interest rates for loans (either such date, a
“LIBOR Termination Date”), or (b) a rate other than the LIBOR Rate has become a
widely recognized benchmark rate for newly originated loans in Dollars in the
U.S. market, then the Administrative Agent may (with the prior consent of the
Borrower) choose a replacement index for the LIBOR Rate and make adjustments to
applicable margins and related amendments to this Agreement as agreed to by the
Borrower as referred to below such that, to the extent practicable, the all-in
interest rate based on the replacement index will be substantially equivalent to
the all-in LIBOR Rate-based interest rate in effect prior to its replacement.

 

62

--------------------------------------------------------------------------------


 

(ii)           The Administrative Agent and the Borrower shall enter into an
amendment to this Agreement to reflect the replacement index, the adjusted
margins and such other related amendments as may be appropriate, as agreed to by
the Administrative Agent and the Borrower, for the implementation and
administration of the replacement index-based rate.  Notwithstanding anything to
the contrary in this Agreement or the other Loan Documents (including, without
limitation, Section 11.1 [Modifications, Amendments or Waivers]), such amendment
shall become effective without any further action or consent of any party (other
than the Administrative Agent and the Borrower) to this Agreement at 5:00
p.m. Eastern Time on the tenth (10th) Business Day after the date a draft of the
amendment is provided to the Lenders, unless the Administrative Agent receives,
on or before such tenth (10th) Business Day, a written notice from the Required
Lenders stating that such Lenders object to such amendment.

 

(iii)          Selection of the replacement index, adjustments to the applicable
margins, and amendments to this Agreement (i) will be determined with due
consideration to the then-current market practices for determining and
implementing a rate of interest for newly originated loans in the United States
and loans converted from a LIBOR Rate-based rate to a replacement index-based
rate, and (ii) may also reflect adjustments to account for (x) the effects of
the transition from the LIBOR Rate to the replacement index and (y) yield- or
risk-based differences between the LIBOR Rate and the replacement index.

 

(iv)          Until an amendment reflecting a new replacement index in
accordance with this Section 4.4.4 is effective, each advance, conversion and
renewal of a Loan under the LIBOR Rate Option will continue to bear interest
with reference to the LIBOR Rate; provided however, that if the Administrative
Agent determines (which determination shall be final and conclusive, absent
manifest error) that a LIBOR Termination Date has occurred, then following the
LIBOR Termination Date, all Loans as to which the LIBOR Rate Option would
otherwise apply shall automatically be converted to the Base Rate Option until
such time as an amendment reflecting a replacement index and related matters as
described above is implemented.

 

(v)           Notwithstanding anything to the contrary contained herein, if at
any time the replacement index is less than zero, at such times, such index
shall be deemed to be zero for purposes of this Agreement.

 

4.5      Selection of Interest Rate Options.  If the Borrower fails to select a
new Interest Period to apply to any Borrowing Tranche of Loans under the LIBOR
Rate Option at the expiration of an existing Interest Period applicable to such
Borrowing Tranche in accordance with the provisions of Section 4.2 [Interest
Periods], the Borrower shall be deemed to have requested an Interest Period of
one Month.

 

5.             PAYMENTS

 

5.1      Payments.  All payments and prepayments to be made in respect of
principal, interest, Commitment Fees, Letter of Credit Fees, Administrative
Agent’s Fee or other fees or amounts due from the Borrower hereunder shall be
payable prior to 3:00 p.m. on the date when due without presentment, demand,
protest or notice of any kind, all of which are hereby expressly waived by the
Borrower, and without set-off, counterclaim or other deduction of any nature,
and an action therefor shall immediately accrue.  Such payments shall be made to
the

 

63

--------------------------------------------------------------------------------


 

Administrative Agent at the Principal Office for the account of the Swingline
Lender with respect to the Swing Loans and for the ratable accounts of the
Lenders with respect to the Revolving Credit Loans in U.S. Dollars and in
immediately available funds, and the Administrative Agent shall promptly
distribute such amounts to the Lenders in immediately available funds; provided
that in the event payments are received by 3:00 p.m. by the Administrative Agent
with respect to the Loans and such payments are not distributed to the Lenders
on the same day received by the Administrative Agent, the Administrative Agent
shall pay the Lenders interest at the Federal Funds Effective Rate with respect
to the amount of such payments for each day held by the Administrative Agent and
not distributed to the Lenders.  The Administrative Agent’s and each Lender’s
statement of account, ledger or other relevant record shall, in the absence of
manifest error, be conclusive as the statement of the amount of principal of and
interest on the Loans and other amounts owing under this Agreement.

 

5.2      Pro Rata Treatment of Lenders.  Each borrowing of Revolving Credit
Loans shall be allocated to each Lender according to its Ratable Share, and each
selection of, conversion to or renewal of any Interest Rate Option and each
payment or prepayment by the Borrower with respect to principal, interest,
Commitment Fees and Letter of Credit Fees (but excluding the Administrative
Agent’s Fee and the Issuing Bank’s fronting fee) shall (except as otherwise may
be provided with respect to a Defaulting Lender and except as provided in
Sections 4.4.3 [Administrative Agent’s and Lender’s Rights] in the case of an
event specified in Section 4.4 [LIBOR Rate Unascertainable; Etc.], 5.6.2
[Replacement of a Lender] or 5.8 [Increased Costs]) be payable ratably among the
Lenders entitled to such payment in accordance with the amount of principal,
interest, Commitment Fees and Letter of Credit Fees, as set forth in this
Agreement.  Notwithstanding any of the foregoing, each borrowing or payment or
prepayment by the Borrower of principal, interest, fees or other amounts from
the Borrower with respect to Swing Loans shall be made by or to the Swingline
Lender according to Section 2.6.5 [Borrowings to Repay Swing Loans].

 

5.3      Sharing of Payments by Lenders.  If any Lender shall, by exercising any
right of setoff, counterclaim or banker’s lien, by receipt of voluntary payment,
by realization upon security, or by any other non-pro rata source, obtain
payment in respect of its Secured Obligations or other obligations hereunder
resulting in such Lender’s receiving payment of a proportion of the aggregate
amount of its Loans and accrued interest thereon or other such obligations
greater than the pro-rata share of the amount such Lender is entitled thereto,
then the Lender receiving such greater proportion shall (a) notify the
Administrative Agent of such fact, and (b) purchase (for cash at face value)
participations in the Loans, such other Secured Obligations, and such other
obligations of the other Lenders, or make such other adjustments as shall be
equitable, so that the benefit of all such payments shall be shared by the
Lenders ratably in accordance with the aggregate amount of principal of and
accrued interest on their respective Secured Obligations and other amounts owing
them, provided that:

 

(i)            if any such participations are purchased and all or any portion
of the payment giving rise thereto is recovered, such participations shall be
rescinded and the purchase price restored to the extent of such recovery,
together with interest or other amounts, if any, required by Law (including
court order) to be paid by the Lender or the holder making such purchase; and

 

64

--------------------------------------------------------------------------------


 

(ii)           the provisions of this Section 5.3 shall not be construed to
apply to (x) any payment made by the Credit Parties pursuant to and in
accordance with the express terms of the Loan Documents or (y) any payment
obtained by a Lender as consideration for the assignment of or sale of a
participation in any of its Loans or Participation Advances to any assignee or
participant, other than to the Borrower or any Subsidiary thereof (as to which
the provisions of this Section 5.3 shall apply).

 

Each Credit Party consents to the foregoing and agrees, to the extent it may
effectively do so under applicable Law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against each
Credit Party rights of setoff and counterclaim with respect to such
participation as fully as if such Lender were a direct creditor of each Credit
Party in the amount of such participation.

 

5.4      Presumptions by Administrative Agent.  Unless the Administrative Agent
shall have received notice from the Borrower prior to the date on which any
payment is due to the Administrative Agent for the account of the Lenders or the
applicable Issuing Bank hereunder that the Borrower will not make such payment,
the Administrative Agent may assume that the Borrower has made such payment on
such date in accordance herewith and may, in reliance upon such assumption,
distribute to the Lenders or the applicable Issuing Bank, as the case may be,
the amount due.  In such event, if the Borrower has not in fact made such
payment, then each of the Lenders or the Issuing Banks, as the case may be,
severally agrees to repay to the Administrative Agent forthwith on demand the
amount so distributed to such Lender or such Issuing Bank, with interest
thereon, for each day from and including the date such amount is distributed to
it to but excluding the date of payment to the Administrative Agent, at the
greater of the Federal Funds Effective Rate and a rate determined by the
Administrative Agent in accordance with banking industry rules on interbank
compensation.

 

5.5      Interest Payment Dates.  Interest on Loans shall be due and payable in
arrears on each Payment Date.  Interest on the principal amount of each Loan or
other monetary obligation hereunder shall be due and payable on demand after
such principal amount or other monetary obligation becomes due and payable
hereunder (whether on the stated Maturity Date, upon acceleration or otherwise).

 

5.6      Voluntary Prepayments.

 

5.6.1            Right to Prepay.  The Borrower shall have the right at its
option from time to time to prepay the Loans in whole or part without premium or
penalty (except as provided in Section 5.6.2 [Replacement of a Lender] below, in
Section 5.8 [Increased Costs] and Section 5.10 [Indemnity]).  Whenever the
Borrower desires to prepay any part of the Loans, it shall provide a prepayment
notice to the Administrative Agent by 1:00 p.m. at least one (1) Business Day
prior to the date of prepayment of the Revolving Credit Loans or no later than
1:00 p.m. on the date of prepayment of Swing Loans, setting forth the following
information:

 

(w)          the date, which shall be a Business Day, on which the proposed
prepayment is to be made;

 

65

--------------------------------------------------------------------------------


 

(x)           a statement indicating the application of the prepayment between
the Revolving Credit Loans and Swing Loans;

 

(y)           a statement indicating the application of the prepayment between
Loans to which the Base Rate Option applies and Loans to which the LIBOR Rate
Option applies; and

 

(z)           the total principal amount of such prepayment, which shall not be
less than the lesser of (i) the Revolving Facility Usage or the sum of the
outstanding Swing Loans, as applicable or (ii) $1,000,000 or an integral
multiple of $500,000 in excess thereof.

 

All prepayment notices shall be irrevocable; provided that, if a notice of
prepayment is given in connection with a conditional notice of termination of
the Commitments as contemplated in Section 2.4, then such notice of prepayment
may be revoked if such notice of termination is revoked in accordance with
Section 2.4.  Except as provided in Section 4.4.3 [Administrative Agent’s and
Lender’s Rights], if the Borrower prepays a Loan but fails to specify the
applicable Borrowing Tranche which the Borrower is prepaying, the prepayment
shall be applied (i) first to Revolving Credit Loans; and (ii) after giving
effect to the allocations in clause (i) above and in the preceding sentence,
first to Loans to which the Base Rate Option applies, then to Loans to which the
LIBOR Rate Option applies.  Any prepayment under this Section 5.6.1 shall
include the interest due on such prepaid principal amount and shall be subject
to the Borrower’s Secured Obligation to indemnify the Lenders under Section 5.10
[Indemnity].

 

5.6.2            Replacement of a Lender.  In the event any Lender (i) gives
notice under Section 4.4 [LIBOR Rate Unascertainable, Etc.], (ii) requests
compensation under Section 5.8 [Increased Costs], or requires the Borrower to
pay any Indemnified Taxes or additional amount to any Lender or any Governmental
Entity for the account of any Lender pursuant to Section 5.9 [Taxes], (iii) is a
Defaulting Lender, (iv) becomes subject to the control of an Governmental Entity
(other than normal and customary supervision), or (v) is a Non-Consenting Lender
referred to in Section 11.1 [Modifications, Amendments or Waivers], then in any
such event the Borrower may, at its sole expense, upon notice to such Lender and
the Administrative Agent, require such Lender to assign and delegate, without
recourse (in accordance with and subject to the restrictions contained in, and
consents required by, Section 11.8 [Successors and Assigns]), all of its
interests, rights (other than existing rights to payments pursuant to Sections
5.8 [Increased Costs] or 5.9 [Taxes]) and obligations under this Agreement and
the related Loan Documents to an assignee that shall assume such obligations
(which assignee may be another Lender, if a Lender accepts such assignment),
provided that:

 

(i)            the Borrower shall have paid to the Administrative Agent the
assignment fee specified in Section 11.8 [Successors and Assigns] (unless
otherwise waived by the Administrative Agent);

 

(ii)           such Lender shall have received payment of an amount equal to the
outstanding principal of its Loans and Participation Advances, accrued interest
thereon, accrued fees and all other amounts payable to it hereunder and under
the other Loan Documents (including any amounts under Section 5.10 [Indemnity])
from the assignee (to the extent of such

 

66

--------------------------------------------------------------------------------


 

outstanding principal and accrued interest and fees) or the Borrower (in the
case of all other amounts);

 

(iii)          in the case of any such assignment resulting from a claim for
compensation under Section 5.8.1 [Increased Costs Generally] or payments
required to be made pursuant to Section 5.9 [Taxes], such assignment will result
in a reduction in such compensation or payments thereafter; and

 

(iv)         such assignment does not conflict with applicable Law.

 

A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Borrower to require such assignment and delegation
cease to apply.  Each Lender agrees that, if Borrower elects to replace a Lender
in accordance with this Section 5.6.2 [Replacement of a Lender], the assignee
shall promptly execute and deliver to the Administrative Agent an Assignment and
Assumption Agreement to evidence the assignment and shall deliver to the
Administrative Agent any Note (if Notes have been issued in respect of such
Lender’s Loans) subject to the Assignment and Assumption Agreement; provided
that the failure of any such Lender to execute an Assignment and Assumption
Agreement shall not render such assignment invalid, and such assignment shall be
recorded in the register maintained by the Administrative Agent so long as  all
other requirements for an assignee and an assignment as provided herein have
been satisfied.

 

5.6.3            Designation of a Different Lending Office.  If any Lender
requests compensation under Section 5.8 [Increased Costs], or the Borrower is or
will be required to pay any Indemnified Taxes or additional amounts to any
Lender or any Governmental Entity for the account of any Lender pursuant to
Section 5.9 [Taxes], then such Lender shall (at the request of the Borrower) use
reasonable efforts to designate a different lending office for funding or
booking its Loans hereunder or to assign its rights and obligations hereunder to
another of its offices, branches or affiliates, if, in the reasonable judgment
of such Lender, such designation or assignment (i) would eliminate or reduce
amounts payable pursuant to Section 5.8 [Increased Costs] or Section 5.9
[Taxes], as the case may be, in the future, and (ii) would not subject such
Lender to any material unreimbursed cost or expense and would not otherwise be
materially disadvantageous to such Lender.  The Borrower hereby agrees to pay
all reasonable costs and expenses incurred by any Lender in connection with any
such designation or assignment

 

5.7      [Intentionally Omitted]

 

5.8      Increased Costs.

 

5.8.1            Increased Costs Generally.  If any Change in Law shall:

 

(i)            impose, modify or deem applicable any reserve, special deposit,
compulsory loan, insurance charges, liquidity, or similar requirement against
assets of, deposits with or for the account of, or credit extended or
participated in by, any Lender or any Issuing Bank (except any reserve
requirement reflected in the LIBOR Rate);

 

(ii)           subject any Recipient to any Taxes (other than (A) Indemnified
Taxes, (B) Taxes described in clauses (ii) through (iv) of the definition of
Excluded Taxes and

 

67

--------------------------------------------------------------------------------


 

(C) Connection Income Taxes) on its loans, loan principal, letters of credit,
commitments, or other obligations, or its deposits, reserves, other liabilities
or capital attributable thereto; or

 

(iii)          impose on any Lender or any Issuing Bank, or the London interbank
market any other condition, cost or expense (other than Taxes) affecting this
Agreement or Loans made by such Lender or any Letter of Credit or participation
therein;

 

and the result of any of the foregoing shall be to increase the cost to such
Lender or such other Recipient of making, converting to, continuing or
maintaining any Loan under the LIBOR Rate Option or of maintaining its
obligation to make any such Loan, or to increase the cost to such Lender, or
such other Recipient of participating in, issuing or maintaining any Letter of
Credit (or of maintaining its obligation to participate in or to issue any
Letter of Credit), or to reduce the amount of any sum received or receivable by
such Lender, or other Recipient hereunder (whether of principal, interest or any
other amount) then, upon request of such Lender, or other Recipient, the
Borrower will pay to such Lender, or other Recipient, as the case may be, such
additional amount or amounts as will compensate such Lender, as the case may be,
for such additional costs incurred or reduction suffered.

 

5.8.2            Capital Requirements.  If any Lender or any Issuing Bank
determines that any Change in Law affecting such Lender or such Issuing Bank or
such Lender’s or such Issuing Bank’s holding company, if any, regarding capital
or liquidity requirements has or would have the effect of reducing the rate of
return on such Lender’s or such Issuing Bank’s capital or on the capital of such
Lender’s or such Issuing Bank’s holding company, if any, as a consequence of
this Agreement, the Commitments of such Lender or the Loans made by, or
participations in Letters of Credit or Swing Loans held by, such Lender, or the
Letters of Credit issued by such Issuing Bank, to a level below that which such
Lender or such Issuing Bank or such Lender’s or such Issuing Bank’s holding
company could have achieved but for such Change in Law (taking into
consideration such Lender’s or such Issuing Bank’s policies and the policies of
such Lender’s or such Issuing Bank’s holding company with respect to capital
adequacy), then from time to time the Borrower will pay to such Lender or such
Issuing Bank, as the case may be, such additional amount or amounts as will
compensate such Lender or such Issuing Bank or such Lender’s or such Issuing
Bank’s holding company for any such reduction suffered.

 

5.8.3            Certificates for Reimbursement; Repayment of Outstanding Loans;
Borrowing of New Loans.  A certificate of a Lender or an Issuing Bank setting
forth the amount or amounts necessary to compensate such Lender or such Issuing
Bank or its holding company, as the case may be, as specified in Sections 5.8.1
[Increased Costs Generally] or 5.8.2 [Capital Requirements] and delivered to the
Borrower shall be conclusive absent manifest error.  The Borrower shall pay such
Lender or such Issuing Bank, as the case may be, the amount shown as due on any
such certificate within ten (10) days after receipt thereof.

 

5.8.4            Delay in Requests.  Failure or delay on the part of any Lender
or any Issuing Bank to demand compensation pursuant to this Section shall not
constitute a waiver of such Lender’s or such Issuing Bank’s right to demand such
compensation, provided that the Borrower shall not be required to compensate a
Lender or any Issuing Bank pursuant to this Section for any increased costs
incurred or reductions suffered more than 180 days prior to the date that such
Lender or such Issuing Bank, as the case may be, notifies the Borrower of the

 

68

--------------------------------------------------------------------------------


 

Change in Law giving rise to such increased costs or reductions and of such
Lender’s or such Issuing Bank’s intention to claim compensation therefor (except
that, if the Change in Law giving rise to such increased costs or reductions is
retroactive, then the 180 day period referred to above shall be extended to
include the period of retroactive effect thereof).

 

5.9      Taxes.

 

5.9.1            Issuing Bank.  For purposes of this Section 5.9, the term
“Lender” includes the Issuing Banks and the term “applicable Law” includes
FATCA.

 

5.9.2            Payments Free of Taxes.  Any and all payments by or on account
of any obligation of any Credit Party under any Loan Document shall be without
deduction or withholding for any Taxes, except as required by applicable Law. 
If any applicable Law (as determined in the good faith discretion of an
applicable Withholding Agent) requires the deduction or withholding of any Tax
from any such payment by a Withholding Agent, then the applicable Withholding
Agent shall be entitled to make such deduction or withholding and shall timely
pay the full amount deducted or withheld to the relevant Governmental Entity in
accordance with applicable Law and, if such Tax is an Indemnified Tax, then the
sum payable by the applicable Credit Party shall be increased as necessary so
that after such deduction or withholding has been made (including such
deductions and withholdings applicable to additional sums payable under this
Section 5.9 [Taxes]) the applicable Recipient receives an amount equal to the
sum it would have received had no such deduction or withholding been made.

 

5.9.3            Payment of Other Taxes by the Credit Parties.  Without
duplication of any obligation under 5.9.2 or 5.9.4 or otherwise in this
Section 5.9, the Credit Parties shall timely pay to the relevant Governmental
Entity in accordance with applicable Law, or at the option of the Administrative
Agent timely reimburse it for the payment of, any Other Taxes.

 

5.9.4            Indemnification by the Credit Parties.  Without duplication of
any obligation under 5.9.2 or 5.9.3 or otherwise in this Section 5.9, the Credit
Parties shall  indemnify each Recipient, within fifteen (15) days after demand
therefor, for the full amount of any Indemnified Taxes (including Indemnified
Taxes imposed or asserted on or attributable to amounts payable under this
Section 5.9 [Taxes]) payable or paid by such Recipient or required to be
withheld or deducted from a payment to such Recipient on account of any
obligation of a Credit Party hereunder and any reasonable expenses arising
therefrom or with respect thereto, whether or not such Indemnified Taxes were
correctly or legally imposed or asserted by the relevant Governmental Entity.  A
certificate as to the amount of such payment or liability (that provides a
summary calculation of such Indemnified Taxes) delivered to the Borrower by a
Lender (with a copy to the Administrative Agent), or by the Administrative Agent
on its own behalf or on behalf of a Lender, shall be conclusive absent manifest
error; provided, however, that the relevant Credit Party shall not be required
to indemnify a Recipient pursuant to this Section 5.9 for incremental
indemnifiable amounts resulting from the failure of such Recipient to provide
such certificate within nine months of the earlier of (x) the date on which the
relevant Governmental Entity makes written demand upon the Recipient for payment
of such Indemnified taxes and (y) the date on which such Recipient has made
payment of such Indemnified Taxes.

 

69

--------------------------------------------------------------------------------


 

5.9.5            Indemnification by the Lenders.  Each Lender shall severally
indemnify the Administrative Agent, within ten (10) days after demand therefor,
for (i) any Indemnified Taxes attributable to such Lender (but only to the
extent that any Credit Party is obligated to pay such Taxes under Section 5.9.4
and has not already indemnified the Administrative Agent for such Indemnified
Taxes and without limiting the obligation of any of the Credit Parties to do
so), (ii) any Taxes attributable to such Lender’s failure to comply with the
provisions of Section 11.8.4 [Participations] relating to the maintenance of a
Participant Register, and (iii) any Excluded Taxes attributable to such Lender,
in each case, that are payable or paid by the Administrative Agent in connection
with any Loan Document, and any reasonable expenses arising therefrom or with
respect thereto, whether or not such Taxes were correctly or legally imposed or
asserted by the relevant Governmental Entity (it being understood and agreed
that, notwithstanding anything herein to the contrary, no Credit Party will be
obligated to indemnify or otherwise reimburse or pay such Lender for any
payments to the Administrative Agent as required under this Section 5.9.5).  A
certificate as to the amount of such payment or liability delivered to any
Lender by the Administrative Agent shall be conclusive absent manifest error. 
Each Lender hereby authorizes the Administrative Agent to set off and apply any
and all amounts at any time owing to such Lender under any Loan Document or
otherwise payable by the Administrative Agent to the Lender from any other
source against any amount due to the Administrative Agent under this
Section 5.9.5 [Indemnification by the Lenders].

 

5.9.6            Evidence of Payments.  As soon as practicable after any payment
of Taxes by any Credit Party to an Governmental Entity pursuant to this
Section 5.9 [Taxes], such Credit Party shall deliver to the Administrative Agent
the original or a certified copy of a receipt issued by such Governmental Entity
evidencing such payment, a copy of the return reporting such payment or other
evidence of such payment reasonably satisfactory to the Administrative Agent.

 

5.9.7            Status of Lenders.

 

(i)            Any Lender that is entitled to an exemption from or reduction of
withholding Tax under the law of the jurisdiction in which either the Borrower
is located, or any treaty to which such jurisdiction is a party, with respect to
payments made under any Loan Document shall deliver to the Borrower and the
Administrative Agent, at the time or times prescribed by applicable law or
reasonably requested by the Borrower or the Administrative Agent, such properly
completed and executed documentation prescribed by applicable law or reasonably
requested by the Borrower or the Administrative Agent as will permit such
payments to be made without withholding or at a reduced rate of withholding.  In
addition, any Lender, if reasonably requested by the Borrower or the
Administrative Agent, shall deliver such other documentation prescribed by
applicable Law or reasonably requested by the Borrower or the Administrative
Agent as will enable the Borrower or the Administrative Agent to determine
whether or not such Lender is subject to backup withholding or information
reporting requirements.  Notwithstanding anything to the contrary in the
preceding two sentences, the completion, execution and submission of such
documentation (other than such documentation set forth in Section 5.9.7(ii)(A),
(ii)(B) and (ii)(C) below) shall not be required if in the Lender’s reasonable
judgment such completion, execution or submission would subject such Lender to
any material unreimbursed cost or expense or would materially prejudice the
legal or commercial position of such Lender.

 

70

--------------------------------------------------------------------------------


 

(ii)           Without limiting the generality of the foregoing, in the event
that the Borrower is a U.S. Borrower,

 

(A)          any Lender that is a U.S. Person shall deliver to the Borrower and
the Administrative Agent on or prior to the date on which such Lender becomes a
Lender under this Agreement (and from time to time thereafter upon the
expiration or invalidity of any of the certificates or IRS forms described below
or upon the reasonable request of the Borrower or the Administrative Agent),
executed originals of IRS Form W-9 certifying that such Lender is exempt from
U.S. federal backup withholding tax;

 

(B)          any Foreign Lender shall, to the extent it is legally entitled to
do so, deliver to the Borrower and the Administrative Agent (in such number of
copies as shall be requested by the recipient) on or prior to the date on which
such Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), whichever of the following is applicable:

 

(i)            in the case of a Foreign Lender claiming the benefits of an
income tax treaty to which the United States is a party (x) with respect to
payments of interest under any Loan Document, executed originals of IRS Form
W-8BEN or W-8BEN-E (or any successor forms), as applicable, establishing an
exemption from, or reduction of, U.S. federal withholding Tax pursuant to the
“interest” article of such tax treaty and (y) with respect to any other
applicable payments under any Loan Document, IRS Form W-8BEN or W-8BEN-E (or any
successor forms), as applicable, establishing an exemption from, or reduction
of, U.S. federal withholding Tax pursuant to the “business profits” or “other
income” article of such tax treaty;

 

(ii)           duly completed and executed originals of IRS Form W-8ECI (or any
successor forms) establishing that such party is not subject to deduction or
withholding of the United States federal income Tax;

 

(iii)          in the case of a Foreign Lender claiming the benefits of the
exemption for portfolio interest under Section 881(c) of the Code, (x) a
certificate substantially in the form of Exhibit 5.9.7(A) to the effect that
such Foreign Lender is not (A) a “bank” within the meaning of Section
881(c)(3)(A) of the Code, (B) a “10 percent shareholder” of the Borrower within
the meaning of Section 881(c)(3)(B) of the Code, or (C) a “controlled foreign
corporation” described in Section 881(c)(3)(C) of the Code and no payments in
connection with the Loan Documents are effectively connected with such Lender’s
conduct of a U.S. trade or business (a “U.S. Tax Compliance Certificate”) and
(y) duly completed and executed originals of IRS Form W-8BEN or W-8BEN-E (or any
successor forms), as applicable; or

 

(iv)          to the extent a Foreign Lender is not the beneficial owner,
executed originals of IRS Form W-8IMY (or any applicable successor form),
accompanied by IRS Form W-8ECI, IRS Form W-8BEN, a U.S. Tax Compliance
Certificate substantially in the form of Exhibit 5.9.7(B) or Exhibit

 

71

--------------------------------------------------------------------------------


 

5.9.7(C), IRS Form W-9, and/or other certification documents from each
beneficial owner, as applicable; provided that if the Foreign Lender is a
partnership and one or more direct or indirect partners of such Foreign Lender
are claiming the portfolio interest exemption, such Foreign Lender may provide a
U.S. Tax Compliance Certificate substantially in the form of Exhibit 5.9.7(D) on
behalf of each such direct and indirect partner;

 

(C)          any Foreign Lender shall, to the extent it is legally entitled to
do so, deliver to the Borrower and the Administrative Agent (in such number of
copies as shall be requested by the recipient) on or prior to the date on which
such Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), executed originals of any other form prescribed by applicable Law as a
basis for claiming exemption from or a reduction in U.S. federal withholding Tax
on any payments to such Foreign Lender under the Loan Documents, duly completed,
together with such supplementary documentation as may be prescribed by
applicable Law to permit the Borrower or the Administrative Agent to determine
the withholding or deduction required to be made; and

 

(D)          if a payment made to a Recipient under any Loan Document would be
subject to U.S. federal withholding Tax imposed by FATCA if such Recipient were
to fail to comply with the applicable reporting requirements of FATCA (including
those contained in Section 1471(b) or 1472(b) of the Code, as applicable), such
Lender shall deliver to the Borrower and the Administrative Agent at the time or
times prescribed by law and at such time or times reasonably requested by the
Borrower or the Administrative Agent such documentation prescribed by applicable
law (including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by the Borrower or the
Administrative Agent as may be necessary for the Borrower and the Administrative
Agent to comply with their obligations under FATCA and to determine that such
Lender has complied with such Lender’s obligations under FATCA or to determine
the amount to deduct and withhold from such payment.  Solely for purposes of
this clause (D), “FATCA” shall include any amendments made to FATCA after the
date of this Agreement.

 

Each Lender agrees that if any form or certification it previously delivered
expires or becomes obsolete or inaccurate in any respect, it shall update such
form or certification or promptly notify the Borrower and the Administrative
Agent in writing of its legal inability to do so.

 

5.9.8            Treatment of Certain Refunds.  If any party determines, in its
sole discretion exercised in good faith, that it has received a refund of any
Taxes as to which it has been indemnified pursuant to this Section 5.9 [Taxes]
(including by the payment of additional amounts pursuant to this Section 5.9
[Taxes]), it shall pay to the indemnifying party an amount equal to such refund
(but only to the extent of indemnity payments made under this Section 5.9
[Taxes] with respect to the Taxes giving rise to such refund), net of all
out-of-pocket expenses (including Taxes) of such indemnified party and without
interest (other than any interest paid by the relevant Governmental Entity with
respect to such refund).  Such indemnifying party, upon the request of such
indemnified party incurred in connection with obtaining such refund, shall repay
to such indemnified party the amount paid over pursuant to this Section 5.9.8
[Treatment

 

72

--------------------------------------------------------------------------------


 

of Certain Refunds] (plus any penalties, interest or other charges imposed by
the relevant Governmental Entity) in the event that such indemnified party is
required to repay such refund to such Governmental Entity.  Notwithstanding
anything to the contrary in this Section 5.9.8 [Treatment of Certain Refunds]),
in no event will the indemnified party be required to pay any amount to an
indemnifying party pursuant to this Section 5.9.8 [Treatment of Certain Refunds]
the payment of which would place the indemnified party in a less favorable net
after-Tax position than the indemnified party would have been in if the Tax
subject to indemnification and giving rise to such refund had not been deducted,
withheld or otherwise imposed and the indemnification payments or additional
amounts with respect to such Tax had never been paid.  This paragraph shall not
be construed to require any indemnified party to make available its Tax returns
(or any other information relating to its Taxes that it deems confidential) to
the indemnifying party or any other Person.

 

5.9.9            Status of Administrative Agent.  The Administrative Agent (in
its capacity as Administrative Agent) shall, to the extent it is legally
eligible to do so, deliver to the Borrower on or prior to the date on which the
Administrative Agent becomes the Administrative Agent under this Agreement (and
from time to time thereafter upon the reasonable request of the U.S. Borrower)
two properly completed and duly executed copies of IRS Form W-9.

 

5.9.10         Cooperation with Borrower.  At Borrower’s request and at
Borrower’s cost, each Recipient shall take reasonable steps to cooperate with
the Borrower to contest such Recipient’s liability for Taxes if such steps would
not subject such Recipient to any unreimbursed cost or expense and would not
otherwise be disadvantageous to such Recipient.

 

5.10    Indemnity.  In addition to the compensation or payments required by
Section 5.8 [Increased Costs]or Section 5.9 [Taxes], the Borrower shall
indemnify each Lender against all liabilities, losses or expenses (including
loss of anticipated profits, any foreign exchange losses and any loss or expense
arising from the liquidation or reemployment of funds obtained by it to maintain
such Loan, from fees payable to terminate the deposits from which such funds
were obtained or from the performance of any foreign exchange contract) which
such Lender sustains or incurs as a consequence of any:

 

(i)            payment, prepayment, conversion or renewal of any Loan to which a
LIBOR Rate Option applies on a day other than the last day of the corresponding
Interest Period (whether or not such payment or prepayment is mandatory,
voluntary or automatic and whether or not such payment or prepayment is then
due), or

 

(ii)           attempt by the Borrower to revoke (expressly, by later
inconsistent notices or otherwise) in whole or part any Loan Requests under
Section 2.5 [Revolving Credit Loan Requests; Swing Loan Requests] or Section 4.2
[Interest Periods] or notice relating to prepayments under Section 5.6
[Voluntary Prepayments].

 

If any Lender sustains or incurs any such loss, cost or expense, it shall from
time to time notify the Borrower of the amount determined in good faith by such
Lender (which determination may include such assumptions, allocations of costs
and expenses and averaging or attribution methods as such Lender shall deem
reasonable) to be necessary to indemnify such Lender for such loss, cost or
expense.  Such notice shall set forth in reasonable detail the basis

 

73

--------------------------------------------------------------------------------


 

for such determination.  Such amount shall be due and payable by the Borrower to
such Lender ten (10) Business Days after such notice is given.

 

5.11    Settlement Date Procedures.  In order to minimize the transfer of funds
between the Lenders and the Administrative Agent, the Borrower may borrow, repay
and reborrow Swing Loans and the Swingline Lender may make Swing Loans as
provided in Section 2.1.2 [Swing Loan Commitments] hereof during the period
between Settlement Dates.  The Administrative Agent shall notify each Lender of
its Ratable Share of the total of the Revolving Credit Loans and the Swing Loans
(each a “Required Share”).  On such Settlement Date, each Lender shall pay to
the Administrative Agent the amount equal to the difference between its Required
Share and its Revolving Credit Loans, and the Administrative Agent shall pay to
each Lender its Ratable Share of all payments made by the Borrower to the
Administrative Agent with respect to the Revolving Credit Loans.  The
Administrative Agent shall also effect settlement in accordance with the
foregoing sentence on the proposed Borrowing Dates for Revolving Credit Loans
and on any mandatory prepayment date as provided for herein and may at its
option effect settlement on any other Business Day.  These settlement procedures
are established solely as a matter of administrative convenience, and nothing
contained in this Section 5.11 shall relieve the Lenders of their obligations to
fund Revolving Credit Loans on dates other than a Settlement Date pursuant to
Section 2.1.2 [Swing Loan Commitment].  The Administrative Agent may at any time
at its option for any reason whatsoever require each Lender to pay immediately
to the Administrative Agent such Lender’s Ratable Share of the outstanding
Revolving Credit Loans and each Lender may at any time require the
Administrative Agent to pay immediately to such Lender its Ratable Share of all
payments made by the Borrower to the Administrative Agent with respect to the
Revolving Credit Loans.

 

6.             REPRESENTATIONS AND WARRANTIES

 

6.1      Representations and Warranties.  Borrower and, as to itself only, each
other Credit Party represents and warrants to the Lender Parties that:

 

6.1.1            Organization; Powers.  Each Consolidated Entity is duly
organized, validly existing and in good standing under the laws of the
jurisdiction of its organization, has all requisite power and authority to carry
on its business as now conducted and, except where failures to do so, in the
aggregate, could not reasonably be expected to result in a Material Adverse
Effect, is qualified to do business in, and is in good standing in, every
jurisdiction where such qualification is required.

 

6.1.2            Authorization; Enforceability.  The Loan Documents that have
been or are to be entered into by the applicable Credit Party are within its
corporate or limited liability company powers and have been duly authorized by
all necessary corporate or limited liability company action and, if required,
stockholder or member action.  Each Loan Document to which the applicable Credit
Party is a party constitutes (or, in the case of any Loan Document entered into
after the Effective Date, when executed and delivered by such Person, will
constitute) a legal, valid and binding obligation of such Credit Party, in each
case enforceable against such Credit Party in accordance with its terms, subject
to applicable bankruptcy, insolvency, reorganization, moratorium and other laws
affecting creditors’ rights generally and subject to general principles of
equity, regardless of whether considered in a proceeding in equity or at law.

 

74

--------------------------------------------------------------------------------


 

6.1.3            Governmental Approvals; No Conflicts.  The entry into the Loan
Documents and the performance of the Loan Financing Transactions contemplated
thereunder (a) do not require any consent or approval of, registration or filing
with, or other action by, any Governmental Entity, except (i) such as have been
obtained or made and are in full force and effect in all material respects, (ii)
filings, consents and notices necessary to perfect or acknowledge, or for the
exercise of remedies under, the Transaction Liens and (iii) notices required
under the Mining Permits (including to the Bureau of Alcohol, Tobacco and
Firearms) and Environmental Permits regarding a change in control solely to the
extent required for the exercise of remedies under the Security Documents, which
will be given to the applicable Governmental Entity on or prior to the date by
which such notices are due, (b) will not violate any charter, by-laws or
organizational documents of the Borrower or any other Credit Party, (c) will not
violate any applicable law or regulation (including any Environmental Law or
Mining Law) or any order of any Governmental Entity (including any Environmental
Permit or Mining Permit), (d) will not violate or result in a default under any
indenture, lease (including any Mining Lease), agreement or other instrument
binding upon the Borrower or any other Consolidated Entity or any of their
respective properties, or give rise to a right thereunder to require the
Borrower or any other Consolidated Entity to make any payment, except in each
case referred to in clause (c) or (d) to the extent that failure to do so would
not reasonably be expected to have a Material Adverse Effect and (e) will not
result in the creation or imposition of any Lien (other than the Transaction
Liens) on any property of the Borrower or any of other Consolidated Entity.

 

6.1.4            Financial Statements; No Material Adverse Change.

 

6.1.4.1                    The Borrower has heretofore furnished to the Lenders
(i) the consolidated balance sheet as of December 31, 2017 of Holdings and the
related consolidated statements of income, stockholders’ equity and cash flows
for the Fiscal Year then ended, reported on by Pricewaterhouse Coopers LLP,
Independent Registered Public Accounting Firm, and (ii) the related consolidated
statements of income, stockholders’ equity and cash flows for each of the Fiscal
Quarters then ended and for the portion of the Fiscal Year then ended, all
certified by Holdings’ chief financial officer.  Such financial statements
present fairly, in all material respects, the financial position of Holdings and
its consolidated Subsidiaries as of such dates and their results of operations
and cash flows for such periods in accordance with GAAP, subject to normal
year-end adjustments and the absence of footnotes in the case of the statements
referred to in clause (ii) above.

 

6.1.4.2                    After giving effect to the Transactions, neither
Holdings, the Borrower, nor any of their Subsidiaries has, as of the Effective
Date, any material contingent liabilities, unusual material long term
commitments or unrealized losses, except as disclosed in the financial
statements referred to above or the notes thereto and except for the Disclosed
Matters. Since December 31, 2017, there has been no Material Adverse Effect.

 

75

--------------------------------------------------------------------------------


 

6.1.5            Properties.

 

6.1.5.1                    Subject to the Liens expressly permitted by Section
8.2.2, the Borrower and each other Consolidated Entity is the sole owner of, and
has good record title to, the Material Real Property described in Schedule
6.1.5(e) as of the Effective Date and is the sole owner of and has good and
valid title to, all other real and personal property material to its business,
in each case except where the failure to have such title or interest does not or
would not reasonably be expected to have, individually or in the aggregate, a
Material Adverse Effect.  The Borrower and each other Consolidated Entity owns
and has maintained, in all material respects and in accordance with normal coal
mining industry practice, all of the machinery, equipment, vehicles, preparation
plants or other coal processing facilities, loadouts and other transportation
facilities and other tangible personal property now owned or leased by the
Borrower and the other Consolidated Entities that is necessary to conduct their
business as it is now conducted, except where the failure to do so in the
aggregate does not or would not reasonably be expected to have a Material
Adverse Effect.  All Material Real Property described in Schedule 6.1.5(e)
(other than as a result of a Disposition permitted hereunder) and all other
properties and assets comprising the Collateral are free and clear of Liens,
other than Liens expressly permitted by Section 8.2.2.

 

6.1.5.2                    The Borrower and each other Consolidated Entity has
complied with all obligations under all leases (including Mining Leases) to
which it is a party, except where the failure to comply does not or would not
have a Material Adverse Effect, and all such leases are in full force and
effect, except leases in respect of which the failure to be in full force and
effect does not or would not reasonably be expected to have a Material Adverse
Effect.  Subject to the Liens expressly permitted by Section 8.2.2, the Borrower
and each Consolidated Entity enjoys peaceful and undisturbed possession under
all such Mining Leases, other than leases in respect of which the failure to
enjoy peaceful and undisturbed possession would not reasonably be expected to
have, in the aggregate, a Material Adverse Effect.

 

6.1.5.3                    Except as set forth on Schedule 6.1.5(c), and except
for such claims that do not and would not reasonably be expected to cause a
Material Adverse Effect, neither the Borrower nor any other Consolidated Entity
has received written or, to the knowledge of the Borrower and the Consolidated
Entities, other notice of material claims, which are still outstanding or
unresolved, that the Borrower or any other Consolidated Entity has mined any
coal that it did not have the right to mine or mined any coal in such a manner
as to give rise to any material claims for loss, waste or trespass, and, to the
knowledge of the Borrower and each other Consolidated Entity, no facts exist
upon which such a claim could be based.

 

6.1.5.4                    The Borrower and each of other Consolidated Entity
owns, or is licensed to use, all trademarks, tradenames, copyrights, patents and
other intellectual property necessary for use in its business, the use thereof
by the Borrower and the other Consolidated Entities does not infringe upon the
rights of any other Person, except for infringements that, in the aggregate, do
not and would not reasonably be expected to result in a Material Adverse Effect.

 

6.1.5.5                    Schedule 6.1.5(e) sets forth a brief description of
each Material Real Property (including Mining Leases), each Flood Structure and
any other material

 

76

--------------------------------------------------------------------------------


 

Improvements, and each material Mining Permit owned or controlled by the
Borrower or any Credit Party as of the Effective Date and the nature of the
Borrower’s or each other Credit Parties’ interest therein, in each case that is
material to such Credit Party.

 

6.1.5.6                    Except as disclosed in Schedule 6.1.6 or by the
Borrower in its 2017 10-K or 2018 10-Q, there are no developments affecting any
of the Mortgaged Property pending or, to the knowledge of any Credit Party
threatened, which might materially detract from the value, materially interfere
with any present or intended use or materially adversely affect the
marketability of such Mortgaged Property, other than any such developments that
do not and would not, in the aggregate, reasonably be expected to result in a
Material Adverse Effect.

 

6.1.5.7                    None of the Borrower and the other Consolidated
Entities is obligated under any right of first refusal, option or other
contractual right to sell, assign or otherwise dispose of any Mortgaged Property
or any interest therein, except for Liens permitted under Section 8.2.2 or
Section 8.2.5.

 

6.1.5.8                    With respect to each Mortgaged Property on which
significant surface Improvements are located, subject to the Liens expressly
permitted by Section 8.2.2, there are no rights or claims of parties in
possession, encroachments, overlaps, boundary line disputes or other matters
which would be disclosed by an accurate survey or inspection of the premises
except as do not and would not reasonably be expected to have, in the aggregate,
a Material Adverse Effect.

 

6.1.5.9                    As of the Effective Date, each of the Borrower and
the other Credit Parties has proven or probable reserves of coal in place on
Mining Leases for which the Borrower and such other Credit Parties either now
have (or are highly confident they will obtain in the ordinary course of
business when needed) all Mining Permits, surface use agreements and other
ancillary rights, in each case, necessary for the operation of such leases as a
Mine at levels consistent with the mining plan provided to the Lenders on or
about the Effective Date.

 

6.1.6            Litigation and Environmental Matters.

 

6.1.6.1                    Except as set forth in the Disclosed Matters or, with
respect to Section 6.1.6.1 only, as disclosed in the 2017 10-K or 2018 10-Q:

 

(i)            There are no actions, suits or proceedings by or before any
arbitrator or Governmental Entity pending against or, to the knowledge of the
Borrower, threatened against or affecting the Borrower or any Consolidated
Entity as to which there is a reasonable likelihood of adverse determinations
that, in the aggregate, would reasonably be expected to result in a Material
Adverse Effect.

 

(ii)           Neither the Borrower nor any other Consolidated Entity has been
notified in writing, or, to the knowledge of the Borrower and each other Credit
Party, otherwise notified, by the Federal Office of Surface Mining or the agency
of any state administering the Surface Mining Control and Reclamation Act of
1977, as amended, or any comparable state statute that it is: (i) ineligible to
receive additional surface mining permits; or (ii) under

 

77

--------------------------------------------------------------------------------


 

investigation to determine whether their eligibility to receive any Mining
Permit should be revoked, i.e., “permit blocked”; in each case, except as would
not reasonably be expected to have a Material Adverse Effect.  To the knowledge
of the Borrower, no facts exist that presently or upon the giving of notice or
the lapse of time or otherwise would render the Borrower or any other
Consolidated Entity ineligible to receive surface mining permits.

 

6.1.6.2                    Except for noncompliance, Environmental Liability or
claims that do not and would not reasonably be expected to result in a Material
Adverse Effect, neither the Borrower nor any other Credit Party and no Material
Real Property now or previously owned, leased or operated by any such entity (i)
has failed to comply with any Environmental Law or to obtain, maintain or comply
with any Environmental Permit, (ii) is subject to any Environmental Liability
(other than Environmental Liabilities for reclamation obligations for which
adequate reserves have been made on the financial statements of the Borrower and
the other Credit Parties in accordance with GAAP or for which no reserves are so
required), or (iii) has received written notice of any claim with respect to any
Environmental Liability.

 

6.1.7            Compliance with Laws and Agreements.  The Borrower and each
other Credit Party is in compliance with all applicable laws, regulations and
orders (including any zoning, ordinance, code or approval, Mining Law, or Mining
Permit), excluding any Environmental Law (it being understood that Environmental
Law is covered in Section 6.1.6), of any Governmental Entity, in each case
applicable to it or its property, and all indentures, agreements and other
instruments binding on it or its property, except where failures to do so, in
the aggregate, do not and would not reasonably be expected to result in a
Material Adverse Effect.

 

6.1.8            Investment Company Status; Regulatory Restrictions on
Borrowing. Neither the Borrower nor any other Consolidated Entity, nor any of
their Subsidiaries, is an “investment company” as defined in, or subject to
regulation under, the Investment Company Act of 1940.  Neither the Borrower nor
any other Consolidated Entity is subject to regulation under any law, treaty,
rule or regulation or determination of an arbitrator or court or other
Governmental Entity (other than Regulations G, U and X of the Federal Reserve
Board) which limits its ability to incur any Debt under this Agreement or any
promissory note.

 

6.1.9            Taxes.  The Borrower and each other Consolidated Entity has
timely filed or caused to be filed all Tax returns and reports required to have
been filed by it on or prior to the time when the same have become due and has
paid or caused to be paid on or prior to the time when the same have become due,
all Taxes required to have been paid by it, except (a) any Taxes that are being
contested in good faith by appropriate proceedings and for which the Borrower or
relevant Consolidated Entity has set aside on its books adequate reserves with
respect thereto in accordance with GAAP, or (b) to the extent that failures to
do so, in the aggregate, do not and would not reasonably be expected to result
in a Material Adverse Effect.

 

6.1.10         ERISA.  No ERISA Event has occurred or is reasonably expected to
occur that, when taken together with all other ERISA Events for which liability
is reasonably expected to occur, would reasonably be expected to result in a
Material Adverse Effect.  There exists no Unfunded Pension Liability with
respect to any Plan that would reasonably be expected to result in a Material
Adverse Effect.

 

78

--------------------------------------------------------------------------------


 

6.1.11         Disclosure.  Except as disclosed in the 2017 10-K or 2018 10-Q,
or otherwise pursuant to the Loan Documents, as of the Effective Date the
Borrower has disclosed to the Lenders all agreements, instruments and corporate
or other restrictions to which the Borrower or any other Consolidated Entity and
their Subsidiaries is subject that are known to Borrower, and all other matters
known to any of them, that, in the aggregate, would reasonably be expected to
result in a Material Adverse Effect.  No written reports, financial statements,
certificates or other information furnished by or on behalf of any Consolidated
Entity to the Administrative Agent or any Lender in connection with the
negotiation of this Agreement or any other Loan Document or delivered hereunder
or thereunder (as modified or supplemented by other information so furnished)
contains any material misstatement of fact or omits to state any material fact
necessary to make the statements therein, when made and in the light of the
circumstances under which they were made, not materially misleading; provided
that, with respect to projected financial information, the Borrower represents
only that such information was prepared in good faith based on assumptions
believed to be reasonable at the time.

 

6.1.12         Subsidiaries.  Schedule 6.1.12 sets forth the name of, and the
ownership interest of the Borrower in, each of its Subsidiaries and identifies
each Subsidiary that is a Guarantor, in each case as of the Effective Date.  All
of the Borrower’s Subsidiaries that are Guarantors are, and will at all times
be, fully consolidated in its consolidated financial statements.

 

6.1.13         Insurance.  As of the Effective Date, all premiums in respect of
insurance required to be maintained by the Borrower, the other Consolidated
Entities and their Subsidiaries under Section 8.1.5 have, to the extent then
required to be paid, been paid.  All insurance required to be maintained by the
Borrower, the other Consolidated Entities and their Subsidiaries under Section
8.1.5 is in effect.  No Mortgage encumbers a Flood Structure that is located in
an area that has been identified by the Secretary of Housing and Urban
Development as an area having special flood hazards within the meaning of the
National Flood Insurance Act of 1968 unless flood insurance has been obtained in
accordance with Section 8.1.5(iii).

 

6.1.14         Labor Matters.  As of the Effective Date, except as otherwise
disclosed in the 2017 10-K or 2018 10-Q, there are no strikes, lockouts or
slowdowns against the Borrower or any other Consolidated Entity pending or, to
the knowledge of the Borrower or any other Consolidated Entity, threatened.  The
hours worked by and payments made to employees of the Borrower and each other
Consolidated Entity have not violated the Fair Labor Standards Act or any other
applicable federal, state, local or foreign law dealing with such matters.  All
payments due from the Borrower or any other Consolidated Entity, or for which
any claim may be made against the Borrower or any other Consolidated Entity, on
account of wages and employee health and welfare insurance and other benefits,
have been paid or accrued as a liability on the books of the Borrower or such
other Consolidated Entity, except where the failure to make such payment would
not reasonably be expected to cause a Material Adverse Effect.  The consummation
of the Transactions will not give rise to any right of termination or right of
renegotiation on the part of any union under any collective bargaining agreement
by which the Borrower or any other Consolidated Entity is bound.

 

6.1.15         Solvency.  Immediately after the Transactions to occur on the
Effective Date are consummated, the Consolidated Entities, on a consolidated
basis, will be Solvent.

 

79

--------------------------------------------------------------------------------


 

6.1.16         Use of Proceeds.  The Borrower shall use the proceeds of the
Loans solely in accordance with Section 8.1.9.

 

6.1.17         Guarantors.  On the Effective Date, the Guarantors (other than
Holdings) identified on the signature pages hereto constitute all of the
Subsidiaries required to be Guarantors in accordance with the terms of this
Agreement, including Section 8.1.10.

 

6.1.18         Anti-Terrorism Laws.

 

(i)            No Covered Entity is a Sanctioned Person, and

 

(ii)           no Covered Entity, either in its own right or through any third
party, (a) has any of its assets in a Sanctioned Country or in the possession,
custody or control of a Sanctioned Person in violation of any Anti-Terrorism
Law, (b) does business in or with, or derives any of its income from investments
in or transactions with, any Sanctioned Country or Sanctioned Person in
violation of any Anti-Terrorism Law; or (c) engages in any dealings or
transactions prohibited by any Anti-Terrorism Law, in each case, however, with
respect to any Covered Entity that is not a Borrower, a Guarantor or a
Subsidiary, to the Borrower’s knowledge.

 

6.1.19         Margin Stock.  None of Holdings, the Borrower, or any of their
Subsidiaries is engaged principally, or as one of its important activities, in
the business of extending credit for the purpose of buying or carrying “margin
stock” (as such term is defined in Regulation U of the Federal Reserve Board).

 

6.1.20         EEA Financial Institution.  Neither the Borrower, Holdings, nor
any of their Subsidiaries are an EEA Financial Institution.

 

7.             CONDITIONS

 

7.1      Effectiveness.  This Agreement shall become effective as of the
Effective Date upon the satisfaction of the following conditions:

 

7.1.1            Deliveries.  On or prior to the Effective Date, the
Administrative Agent shall have received each of the following in form and
substance reasonably satisfactory to the Administrative Agent:

 

(i)            A certificate of Holdings signed by an Authorized Officer, dated
the Effective Date stating that (y) all representations and warranties of the
Credit Parties set forth in this Agreement are true and correct in all material
respects, and (z) no Event of Default or Default exists;

 

(ii)           A certificate dated the Effective Date and signed by the
Secretary or an Assistant Secretary of Holdings, certifying as appropriate as
to: (a) all action taken by each Credit Party in connection with this Agreement
and the other Loan Documents; (b) the names of the Authorized Officers
authorized to sign the Loan Documents and their true signatures; and (c) copies
of the organizational documents of the Credit Parties as in effect on the
Effective Date together with certificates dated as of a recent date from the
appropriate state officials as to the continued existence and good standing of
each Credit Party in each state where organized;

 

80

--------------------------------------------------------------------------------


 

(iii)          A certificate dated the Effective Date and signed by a Financial
Officer of Holdings, certifying as to the Solvency of the Consolidated Entities,
on a consolidated basis, after giving effect to the Transactions (it being
agreed that such certificate substantively in the form attached to the Existing
Credit Agreement is acceptable to the Administrative Agent);

 

(iv)         This Agreement and amendments to the Security Agreement and
amendments to Mortgages, each signed by an Authorized Officer of the Credit
Parties party hereto and thereto, as applicable;

 

(v)          A customary written opinion of (A) Bracewell LLP, as special
counsel for the Credit Parties, dated the Effective Date, and (B) Davis Wright
Tremaine LLP, as local counsel for the Credit Parties as to corporate matters in
the State of Oregon;

 

(vi)         Evidence that adequate insurance, including flood insurance, if
applicable, required to be maintained under this Agreement is in full force and
effect, with additional insured, mortgagee and lender loss payable special
endorsements attached thereto naming the Administrative Agent as additional
insured, mortgagee and lender loss payee, and evidence that the Credit Parties
have taken all actions required under the Flood Insurance Laws applicable to the
Collateral, including, but not limited to, providing the Administrative Agent
with the address and/or GPS coordinates of each Flood Structure that will be
subject to a mortgage in favor of the Administrative Agent, and, to the extent
required, obtaining flood insurance for such property, structures and contents
prior to such Flood Structure becoming collateral;

 

(vii)        A duly completed Compliance Certificate as of the last day of the
Fiscal Quarter of Borrower most recently ended prior to the Effective Date for
which a 10-K or 10-Q has been filed with the SEC, signed by a Financial Officer
of Holdings;

 

(viii)       Lien searches with respect to each Credit Party in the jurisdiction
of its formation reflecting no Liens other than those permitted hereunder;

 

(ix)         Acceptable valuation report of the Credit Parties’ and their
Subsidiaries’ assets; and

 

(x)          Execution of an amendment or an amendment and restatement of the
existing Permitted Receivables Financing reflecting an expiration date thereof
that is not earlier than April 1, 2021.

 

7.1.2            Payment of Fees.  The Borrower shall have paid all fees and
expenses of the Administrative Agent payable on or before the Effective Date as
required by this Agreement, the Administrative Agent’s Letter or any other Loan
Document.

 

7.2      Each Loan or Letter of Credit.  At the time of making any Loans (but
not including, for the avoidance of doubt, when a Loan is converted, continued
or renewed under an Interest Rate Option) or issuing, extending or increasing
any Letters of Credit and after giving effect to the proposed extensions of
credit: (i) the representations, warranties of the Credit Parties shall then be
true and correct in all material respects (except to the extent made as of an
earlier date, in which case, they shall be true and correct in all material
respects as of such earlier date),

 

81

--------------------------------------------------------------------------------


 

(ii) no Event of Default or Default shall have occurred and be continuing, and
(iii) the Borrower shall have delivered to the Administrative Agent a duly
executed and completed Loan Request or to the applicable Issuing Bank an
application for a Letter of Credit, as the case may be.

 

8.             COVENANTS

 

8.1      Affirmative Covenants. 

 

8.1.1       Existence; Conduct of Business.  The Consolidated Entities will do
or cause to be done all things reasonably necessary to preserve, renew and keep
in full force and effect its (i) legal existence and (ii) the rights, licenses,
qualifications, permits, privileges, franchises, patents, copyrights, trademarks
and trade names material to the conduct of its business, except where the
failure to do so would not reasonably be expected to result in a Material
Adverse Effect; provided that the foregoing shall not prohibit any merger,
consolidation, liquidation or dissolution permitted under Section 8.2.3 or sale,
transfer, lease or other disposal of property permitted under Section 8.2.5.

 

8.1.2            Payment of Obligations.  The Consolidated Entities will pay its
own Debt and other obligations, including its own Tax liabilities, before the
same shall become delinquent or in default, except where (a) the validity or
amount thereof is being contested in good faith by appropriate proceedings,
(b) the Borrower or relevant Restricted Subsidiary has set aside on its books
adequate reserves with respect thereto in accordance with GAAP, and (c) the
failure to make payment pending such contest would not reasonably be expected to
result in a Material Adverse Effect.

 

8.1.3            Maintenance of Real Property.  The Consolidated Entities will
maintain in good standing all of the Mining Leases and other agreements related
to Real Property and will promptly perform all material obligations thereunder,
except where the failure to do so would not reasonably be expected to result in
a Material Adverse Effect, provided that nothing in the foregoing shall be
deemed to preclude termination of the Mining Lease upon expiration or
termination of its term after completion of mining.

 

8.1.4            Maintenance of Personal Property.  The Consolidated Entities
will maintain all material personal property necessary to the conduct of its
business in good working order and condition in accordance with the standards of
a good operator in the open pit coal mining business, ordinary wear and tear
excepted and from time to time make, or cause to be made, all needful and proper
repairs, renewals, additions, improvements and replacements thereto necessary in
order that the business carried on in connection therewith, if any, may be
properly conducted at all times, except where the failure to do so would not
reasonably be expected to result in a Material Adverse Effect.

 

8.1.5            Insurance.(i)     The Consolidated Entities and their
Subsidiaries will maintain with financially sound and reputable insurance
companies selected by the Borrower and that are not Affiliates of the Borrower,
insurance with respect to its properties and business against risks (including
in any event fire and extended coverage insurance, commercial general liability
insurance and business interruption insurance) of the kinds customarily insured
against by Persons engaged in the same or similar business or required by law,
of such types and in such amounts, including with respect to self-insurance
deductible levels, as are customarily carried under similar circumstances by
such other Persons.

 

82

--------------------------------------------------------------------------------


 

(ii)           Fire and extended coverage policies (and any policies required to
be maintained pursuant to subsection (a) of this Section) maintained with
respect to any Collateral shall be endorsed or otherwise amended (subject to the
provisions of Schedule 8.1.15 to include (i) a non-contributing mortgagee clause
(regarding Improvements) and lenders’ loss payable clause (regarding personal
property), in each case in favor of the Administrative Agent and providing for
losses thereunder to be payable to the Administrative Agent or its designee as
sole loss payee, and (ii) such other provisions as the Administrative Agent may
reasonably require from time to time to protect the interests of the Secured
Parties.  Commercial general liability policies shall be endorsed to name the
Administrative Agent as an additional insured (subject to the provisions of
Schedule 8.1.15).  Each such policy referred to in this subsection also shall
provide that it shall not be canceled, modified or not renewed (i) by reason of
nonpayment of premium except upon at least 10 days’ prior written notice thereof
by the insurer to the Administrative Agent (giving the Administrative Agent the
right to cure defaults in the payment of premiums) or (ii) for any other reason
except upon at least 30 days’ prior written notice thereof by the insurer to the
Administrative Agent.  The Borrower shall deliver to the Administrative Agent,
prior to the cancellation, modification or nonrenewal of any such policy of
insurance, evidence of renewal of such policy.  For the avoidance of doubt,
unless an Event of Default has occurred and is continuing, payments made in
respect of property to the Administrative Agent as loss payee under each policy
referred to in this subsection shall be made available as soon as reasonably
practicable to the Borrower to repair or replace such damaged property.

 

(iii)          With respect to each Mortgaged Property, the Borrower shall, or
shall cause the applicable Credit Party to, obtain flood insurance in such total
amount as required under applicable law, and shall deliver to the Administrative
Agent evidence of such compliance in form and substance reasonably acceptable to
the Administrative Agent and each Lender, including, without limitation,
evidence of annual renewals of such insurance, if at any time the area in which
any Flood Structures located on any Mortgaged Property is designated a “flood
hazard area” in any Flood Insurance Rate Map published by the Federal Emergency
Management Agency (or any successor agency), and otherwise comply with the
National Flood Insurance Program as set forth in Flood Insurance Laws.

 

8.1.6            Casualty and Condemnation.  The Borrower will furnish to the
Administrative Agent and the Lenders prompt written notice of any loss or other
insured damage to any material portion of the Collateral (which, for the
avoidance of doubt, shall not include the conduct of mining operations in the
ordinary course) or the commencement of any action or proceeding for the taking
of any Collateral or any part thereof or interest therein under power of eminent
domain or by condemnation or similar proceeding, in each case to the extent that
such action would reasonably be expected to result in a Material Adverse Effect.

 

8.1.7            Proper Records; Rights to Inspect and Appraise.  The
Consolidated Entities will keep proper books of record and account in which
complete and correct entries are made of all transactions relating to its
business and activities in accordance with GAAP. The Borrower and each
Restricted Subsidiary will permit any representatives designated by the
Administrative Agent or the Required Lenders, upon reasonable prior notice, to
visit and inspect its properties, to examine and make extracts from its books
and records, and to discuss its affairs, finances and condition with its
officers and independent accountants, all at such reasonable times

 

83

--------------------------------------------------------------------------------


 

and as often as reasonably requested; provided, however, so long as no Event of
Default has occurred and is continuing, such inspections shall be limited to two
(2) per year.

 

8.1.8            Compliance with Laws.  The Consolidated Entities will comply
with all laws, rules, regulations and orders of any Governmental Entity
applicable to it or its property (owned or leased) and all Environmental Laws,
Mining Laws and all Environmental Permits and Mining Permits, except where
failures to do so, in the aggregate, do not and would not reasonably be expected
to result in a Material Adverse Effect.

 

8.1.9            Use of Proceeds and Letters of Credit.  The proceeds of the
Loans will be used to fund ongoing working capital, capital expenditures and
other general corporate purposes including, but not limited to, (i) repaying the
Existing Credit Agreement, (ii) liability management, (iii) Acquisitions
permitted by this Agreement, (iv) payment of transaction fees, costs and
expenses, (v) investments, (vi) satisfying lease obligations and (vii) any other
purpose not prohibited by the terms of the Loan Documents.

 

8.1.10         Additional Subsidiaries.  Subject to Section 1.4, if any
additional Subsidiary (other than an Excluded Subsidiary) is formed or acquired
after the Effective Date, the Borrower will, within three Business Days after
such Subsidiary is formed or acquired (or such later date acceptable to the
Administrative Agent in its sole discretion), notify the Administrative Agent
and the Lenders thereof and, cause any Equity Interest in or Debt of such
Subsidiary owned by or on behalf of any Credit Party to be added to the
Collateral.  If such Subsidiary is or subsequently becomes a Wholly-Owned
Restricted Subsidiary that is not an Excluded Subsidiary and is not prohibited
by applicable law or regulation from guaranteeing the Borrower’s obligations
hereunder, the Borrower shall cause the Collateral and Guarantee Requirement to
be satisfied with respect to such Subsidiary (x) as it relates to any Material
Real Property, within 90 days after such event and (y) otherwise, within 30 days
after such event (or, in each case, such later date as the Administrative Agent
in its sole discretion may otherwise agree). Notwithstanding the foregoing, if
such Subsidiary holds no assets whatsoever, the Borrower and such Subsidiary
shall not be required to comply with the obligations of this Section 8.1.10 (and
the time periods specified above shall not commence to run) until the date on
which such Subsidiary acquires assets sufficient in amount to not otherwise
qualify as an Excluded Subsidiary (other than a Subsidiary that is an Excluded
Subsidiary pursuant to clauses (i) and (iv) of the definition of “Excluded
Subsidiary”).  For the avoidance of doubt, the requirements set forth in this
Section 8.1.10 are subject to the limitations set forth in the Collateral and
Guarantee Requirements and in Section 1.4.

 

84

--------------------------------------------------------------------------------


 

8.1.11         Further Assurances.

 

(i)            The Credit Parties will execute and deliver any and all further
documents, financing statements, agreements and instruments, and take all such
further actions (including the filing and recording of financing statements,
fixture filings, mortgages, deeds of trust and other documents), that may be
required under any applicable law, or that the Administrative Agent or the
Required Lenders may reasonably request or require, to cause the Collateral and
Guarantee Requirement and the requirements of Section 8.1.10 to be and remain
satisfied (subject, to the extent applicable, to the time periods provided for
in Section 8.1.10 and Section 8.1.11(ii) for the type of Collateral referred to
therein), all at the Borrower’s expense.  The Borrower will provide to the
Administrative Agent, from time to time upon request, evidence reasonably
satisfactory to the Administrative Agent as to the perfection and priority of
the Transaction Liens created or intended to be created by the Security
Documents subject to the limitations set forth herein or in such Security
Document.

 

(ii)           Subject to Section 1.4, if any Material Real Property is acquired
by the Borrower or any Guarantor after the Effective Date (other than assets
constituting Collateral that become subject to Transaction Liens upon
acquisition thereof), the Borrower will notify the Administrative Agent thereof,
and, if requested by the Administrative Agent or the Required Lenders, will,
within 90 days after the acquisition thereof cause such Material Real Property
to be subjected to a Transaction Lien securing the Secured Obligations and will
take, or cause the relevant Guarantor to take, such actions as shall be
necessary or reasonably requested by the Administrative Agent to grant and
perfect (to the extent possible) or record such Transaction Lien, including
actions described in (a), all at the Borrower’s expense, provided that no Credit
Party shall be required to take such actions under this clause (b) with respect
to any newly acquired assets that it would not have been required to take
hereunder or under the Security Documents with respect to assets owned or held
by Credit Parties as of the Effective Date.

 

(iii)          Notwithstanding anything herein or in any other Security Document
or Loan Document to the contrary, (i) no Credit Party shall be required to grant
a Lien in its applicable Excluded Asset, (ii) no Credit Party shall be required
to take any action to perfect a Lien in any Excluded Perfection Collateral, and
(iii) no foreign law Security Document shall be required, including with respect
to any foreign intellectual property.

 

(iv)         For the avoidance of doubt, the requirements set forth in this
Section 8.1.11 are subject to the limitations set forth in the Collateral and
Guarantee Requirements and in Section 1.4.

 

8.1.12         Preparation of Environmental Reports.  In addition to any other
rights hereunder, not more often than once per Permit Area established after the
Effective Date during the term of this Agreement (or more frequently during the
continuance of an Event of Default), at the reasonable request of the
Administrative Agent, the Borrower will provide to the Lenders within 90 days
after such request, at the expense of the Borrower, an environmental or mining
site assessment or audit report summarizing any material Environmental
Liabilities for any of its Material Real Properties described in such request,
prepared by an environmental or mining consulting firm reasonably acceptable to
the Administrative Agent (or for so long as no Event of

 

85

--------------------------------------------------------------------------------


 

Default has occurred and is continuing, an internally prepared environmental
report consistent with the Borrower’s policies and procedures on environmental
reports), in each case showing compliance with, or the Borrower’s or applicable
Subsidiary’s plan to achieve compliance with, Environmental Laws subject to
ordinary course normal practices and procedures of the coal mining industry with
respect to such Environmental Liabilities or matters.

 

8.1.13         Operation of Mines.  The Credit Parties will, and shall cause
each of their Restricted Subsidiaries to, operate their mines in all material
respects in accordance with sound coal mining practices and Mining Laws and
Mining Permits, except where the failure to do so would not reasonably be
expected to result in a Material Adverse Effect.

 

8.1.14         Maintenance of Material Contracts.  The Credit Parties will, and
will cause each of their Restricted Subsidiaries to, comply with the provisions
of and to maintain in full force and effect all material licenses, material
permits, and material coal purchase and supply contracts to which any such
Person is a party, except where the failure to so maintain in full force and
effect a material license, material permit or a material contract would not be
reasonably expected to result in a Material Adverse Effect.

 

8.1.15         Post-Closing Actions.  Holdings shall, or shall cause the
applicable Credit Party to, complete the actions listed on Schedule 8.1.15
within the time period set forth in such Schedule 8.1.15 or by such later date
as the Administrative Agent (in its sole discretion) may otherwise agree.

 

8.1.16         Swap Obligations.

 

Subject to Section 1.4, each Qualified ECP Credit Party that is a Credit Party
jointly and severally (together with each other Qualified ECP Credit Party that
is a Credit Party) hereby absolutely unconditionally and irrevocably
(i) guarantees the prompt payment and performance of all Swap Obligations owing
by each Non-Qualifying Party (it being understood and agreed that this guarantee
is a guaranty of payment and not of collection), and (ii) undertakes to provide
such funds or other support as may be needed from time to time by any
Non-Qualifying Party to honor all of such Non Qualifying Party’s obligations
under this Agreement or any other Loan Document in respect of Swap Obligations
(provided, however, that each Qualified ECP Credit Party that is a Credit Party
shall only be liable under this Section 8.1.16 for the maximum amount of such
liability that can be hereby incurred without rendering its obligations under
this Section 8.1.16, or otherwise under this Agreement or any other Loan
Document, voidable under applicable law, including applicable law relating to
fraudulent conveyance or fraudulent transfer, and not for any greater amount). 
The obligations of each Qualified ECP Credit Party that is Credit Party under
this Section 8.1.16 shall remain in full force and effect until payment in full
of the Secured Obligations and termination of this Agreement and the other Loan
Documents.  Each Qualified ECP Credit Party that is Credit Party intends that
this Section 8.1.16 constitute, and this Section 8.1.16 shall be deemed to
constitute, a “keepwell, support, or other agreement” for the benefit of each
other Credit Party for all purposes of Section 1a(18)(A)(v)(II) of the Commodity
Exchange Act.

 

8.1.17         Anti-Terrorism Laws; International Trade Compliance.  (a) No
Covered Entity will become a Sanctioned Person, (b) no Credit Party and no
Subsidiary of any Credit

 

86

--------------------------------------------------------------------------------


 

Party, either in its own right or through any third party, will (A) have any of
its assets in a Sanctioned Country or in the possession, custody or control of a
Sanctioned Person in violation of any Anti-Terrorism Law; (B) do business in or
with, or derive any of its income from investments in or transactions with, any
Sanctioned Country or Sanctioned Person in violation of any Anti-Terrorism Law;
(C) engage in any dealings or transactions prohibited by any Anti-Terrorism Law
or (D) use the proceeds of any Loan or Letter of Credit to fund any operations
in, finance any investments or activities in, or, make any payments to, a
Sanctioned Country or Sanctioned Person in violation of any Anti-Terrorism Law,
(c) the funds used to repay the Secured Obligations will not be derived from any
activity in violation of any Anti-Terrorism Law, (d) each Credit Party and each
Subsidiary of any Credit Party shall comply with all Anti-Terrorism Laws, and
(e) the Borrower shall promptly notify the Administrative Agent in writing upon
the occurrence of a Reportable Compliance Event.  Each Credit Party shall
provide to the Administrative Agent all information and documentation reasonably
requested by the Administrative Agent or any Lender (acting through the
Administrative Agent) for purposes of compliance with applicable “know your
customer” requirements under the USA Patriot Act or other applicable anti-money
laundering laws.

 

8.1.18         Maintenance of DACA Deposit Accounts.  At all times, all Credit
Parties shall (i) establish and maintain all of its deposit accounts (other than
Excluded Accounts and subject to the terms in the following sentence) with the
institution that is either the Administrative Agent or another Lender so long as
such institution is a depository bank, subject to executed deposit account
control agreements in favor of the Administrative Agent, all in form and
substance reasonably satisfactory to the Administrative Agent and, if
applicable, such other Lender, and (ii) maintain all of its securities accounts
(other than Excluded Accounts and subject to the terms in the following
sentence) subject to executed securities account control agreements in favor of
the Administrative Agent, all in form and substance reasonably satisfactory to
the Administrative Agent. With respect to each deposit account and each
securities account that a Credit Party establishes after the Effective Date
(other than an Excluded Account or an account with the Administrative Agent and
its successors and assigns), the Credit Party shall cause such new account to be
subject to executed control agreements in favor of the Administrative Agent in
form and substance reasonably satisfactory to the Administrative Agent and, if
applicable, such other Lender within the sooner of (i) 30 days after the date
such account is established or (ii) such time as such account has any
securities, cash or Cash Equivalents deposited therein. All deposit and
securities accounts of the Credit Parties subject to control agreements in favor
of the Administrative Agent shall secure the Secured Obligations and all such
deposit and securities accounts held by any Lender shall be subject to
Section 9.2.3.

 

8.2      Negative Covenants.

 

8.2.1       Debt; Certain Equity Securities.  No Consolidated Entity will
create, incur, assume or permit to exist any Debt (including Acquired Debt), and
no Restricted Subsidiary shall issue any preferred stock, except:

 

(i)            Debt created under the Loan Documents;

 

(ii)           (x) Senior Unsecured Notes and (y) other unsecured Debt; provided
that, as to such other unsecured Debt under this clause (y), immediately prior
to and after giving effect to the incurrence, creation or assumption of such
other Senior Unsecured Notes and/or unsecured Debt, the Credit Parties are in
compliance with the Financial Covenants

 

87

--------------------------------------------------------------------------------


 

on a Pro Forma Basis as of the most recent Fiscal Quarter end for which the
financial information required under Section 8.3.1(i) or Section 8.3.1(ii) has
been delivered to the Administrative Agent;

 

(iii)          Second Lien Senior Secured Notes in an aggregate principal amount
not to exceed, at any time, $350,000,000 and extensions, renewals and
replacements of any such Debt that do not increase the outstanding principal
amount thereof in excess of $350,000,000, except in the amount of reasonable
fees incurred in connection with any such replacement of Debt or result in an
earlier maturity date or decreased weighted average life thereof, provided,
that, as to the any Second Lien Senior Secured Notes incurred after the
Effective Date and extensions, renewals and replacements of Second Lien Senior
Secured Notes effected after the Effective Date, (A) no Event of Default or
Default shall have occurred and be continuing at the time of issuance or result
therefrom, (B) such Debt has a maturity date at least 180 days beyond the
Maturity Date; (C) such Debt has covenants that are no more restrictive, unless
satisfactory to the Administrative Agent and the Borrower, than those contained
in this Agreement (as in effect at the time of such issuance or incurrence)
provided that a certificate of a Financial Officer of the Borrower delivered to
the Administrative Agent at least five Business Days prior to the incurrence or
issuance of such Second Lien Senior Secured Notes or extensions, renewals and
replacements thereof, together with a reasonably detailed description of the
material terms and conditions of such Debt or drafts of the documentation
relating thereto, stating that the Borrower has determined in good faith that
such terms and conditions satisfy the foregoing requirements shall be conclusive
evidence that such terms and conditions satisfy the foregoing requirements
unless the Administrative Agent notifies the Borrower within such five Business
Day period that it disagrees with such determination (including a reasonable
description of the basis upon which it disagrees); (D) such Debt has no
scheduled amortization of principal; (E) the interest rate (including original
issue discounts and/or any default rates) thereon is no greater than 13% per
annum; (F) the Persons obligated on, and collateral securing, such Debt shall
not be more expansive in any manner than that supporting the Secured
Obligations, and (F) immediately prior to and after giving effect to the
incurrence, creation or assumption of such Debt, the Credit Parties can
demonstrate compliance with the Financial Covenants on a Pro Forma Basis as of
the most recent Fiscal Quarter end for which the financial information required
under Section 8.3.1(i) or Section 8.3.1(ii) has been delivered to the
Administrative Agent;

 

(iv)         Debt existing on the Effective Date and listed in Schedule 8.2.1
and extensions, renewals and replacements of any such Debt that do not increase
the outstanding principal amount thereof except in the amount of reasonable fees
incurred in connection with any such replacement of Debt or result in an earlier
maturity date or decreased weighted average life thereof;

 

(v)          Debt of the Credit Parties or any Restricted Subsidiary to the
Credit Parties or any Restricted Subsidiary and Debt of any Subsidiary to the
Credit Parties or any Restricted Subsidiary; provided that (x) Debt owed by any
Restricted Subsidiary that is not a Credit Party to the Borrower or any
Guarantor shall be subject to Section 8.2.4 and (y) Debt owed by a Credit Party
to any Restricted Subsidiary that is not a Credit Party shall be subordinated to
the Secured Obligations on customary terms and conditions reasonably
satisfactory to the Administrative Agent;

 

88

--------------------------------------------------------------------------------


 

(vi)         Guarantees by the Credit Parties or any Restricted Subsidiary of
Debt of the Credit Parties or any Restricted Subsidiary and Guarantees by any
Subsidiary of Debt of the Credit Parties or any Restricted Subsidiary; provided
that Guarantees by the Borrower or any Guarantor of Debt of any Subsidiary that
is not a Credit Party shall be subject to Section 8.2.4;

 

(vii)        Guarantees by the Credit Parties or any Restricted Subsidiary of
borrowings by current or former officers, managers, directors, employees or
consultants in connection with the purchase of Equity Interests of Holdings by
any such person in an aggregate principal amount not to exceed $2,500,000 at any
one time outstanding;

 

(viii)       (A) Debt of any Consolidated Entity in existence on the date any
Person becomes a Restricted Subsidiary as a result of an Acquisition or other
acquisition by the Borrower and its other Restricted Subsidiaries, (B) Debt of
the Credit Parties or any Restricted Subsidiary incurred to finance the
acquisition, construction or improvement of any assets, including Capital Lease
Obligations and any Debt assumed in connection with the acquisition of any such
assets or secured by a Lien on any such assets before the acquisition thereof
and (C) unsecured Debt of the Credit Parties or any Restricted Subsidiary
(including unsecured Debt of any Person that becomes a Restricted Subsidiary
after the Effective Date); and extension, renewals and replacements of any such
Debt under sub-clauses (A), (B) and (C) of this clause (viii) that do not result
in an earlier maturity date or decreased weighted average life thereof; provided
that the aggregate principal amount of Debt outstanding at any time and
permitted by this clause (viii) shall not exceed $5,000,000;

 

(ix)         Debt in connection with Permitted Receivables Financings, provided
that the aggregate principal amount of all Debt at any time outstanding pursuant
to such Permitted Receivables Financings shall not exceed the greater of
$100,000,000 and 5% of Consolidated Net Tangible Assets determined at such date;

 

(x)          The issuance of preferred equity in any of the Credit Parties;
provided that, to the extent such equity is issued to a Person that is not a
Credit Party or such equity is issued to a Credit Party and subsequently
transferred to a Person that is not a Credit Party, (A) immediately prior to and
after giving effect to such issuance or transfer, the Credit Parties can
demonstrate compliance with the Financial Covenants on a Pro Forma Basis as of
the most recent Fiscal Quarter end for which the financial information required
under Section 8.3.1(i) or Section 8.3.1(ii) has been delivered to the
Administrative Agent, and (B) the terms and conditions of any such issuance have
been fully disclosed and satisfactory to the Administrative Agent;

 

(xi)         Debt under trade-related letters of credit obtained in the ordinary
course;

 

(xii)        Debt under any Permitted Hedging Agreement;

 

(xiii)       endorsements of instruments for collection in the ordinary course;

 

89

--------------------------------------------------------------------------------


 

(xiv)       performance bonds, surety bonds, statutory obligations, regulatory
obligations or with respect to workers’ compensation claims, and other  bonds or
obligations of like nature in each case incurred in the ordinary course of
business, and reimbursement obligations of such bonds or obligations in this
clause (xiv);

 

(xv)        customary cash management, cash pooling or netting or setting off
arrangements, each incurred in the ordinary course of business;

 

(xvi)       contingent earnout obligations under purchase agreements not yet
then due;

 

(xvii)      Debt to finance Acquisition, construction, or improvement of assets,
Capital Lease Obligations, mortgage financings, industrial revenue bonds or
purchase money Debt or synthetic obligations in an amount not to exceed
outstanding at any time $15,000,000; and

 

(xviii)     Guarantees of Debt otherwise permitted under this Section 8.2.1.

 

8.2.2            Liens.  No Consolidated Entity will create or permit to exist
any Lien on any property now owned or hereafter acquired by it, or assign or
sell accounts receivable or rights in respect thereof, except:

 

(i)            Transaction Liens;

 

(ii)           Permitted Liens;

 

(iii)          Liens securing Second Lien Senior Secured Notes permitted by
Section 8.2.1(iii);

 

(iv)         any Lien on any property of any Consolidated Entity existing on the
Effective Date and listed in Schedule 8.2.2 and any modifications, replacements,
renewals or extensions thereof; provided that the Lien does not (x) extend to
any additional property or (y) secure any additional obligations, in each case
other than the initial property so subject to such Lien and the Debt and other
obligations originally so secured, and any modifications, replacements,
renewals, extensions or refinancings thereof permitted hereunder;

 

(v)          Liens on assets acquired, constructed or improved by any
Consolidated Entity (including, for the avoidance of doubt, Liens existing on
assets or entities at the time of their acquisition); provided that (A) the Debt
secured by such Liens is permitted by subclauses (A) or (B) of
Section 8.2.1(viii), and (B) such Liens will not apply to any other property of
any Credit Party or any Restricted Subsidiary, and any extension, renewal or
replacements thereof;

 

(vi)         Liens on accounts receivable and related property pursuant to any
Permitted Receivables Financing;

 

(vii)        Liens securing trade-related letters of credit permitted by
Section 8.2.1(xi);

 

90

--------------------------------------------------------------------------------


 

(viii)       [Intentionally Deleted];

 

(ix)         Liens securing Debt under any Permitted Hedging Agreement permitted
by Section 8.2.1(xii);

 

(x)          Liens securing performance bonds, surety bonds, statutory
obligations, regulatory obligations or with respect to workers’ compensation
claims, and other bonds or obligations of like nature permitted by
Section 8.2.1(xiv);

 

(xi)         Lien securing Debt to finance Acquisition, construction, or
Improvement of assets, Capital Lease Obligations, mortgage financings,
industrial revenue bonds or purchase money Debt or synthetic obligations
permitted by Section 8.2.1(xvii), so long as such Liens attach only to the
property that is subject to such financing transaction and any accessions
thereto or proceeds thereof and related property;

 

(xii)        any Lien granted in favor of any Issuing Bank pursuant to the terms
under this Agreement;

 

(xiii)       Liens in favor of a banking institution arising by operation of law
or any contract, encumbering deposits (including the right of set-off) held by
such banking institutions incurred in the ordinary course of business and which
are within the general parameters customary in the banking industry;

 

(xiv)       Liens not permitted by the foregoing clauses of this Section 8.2.2
securing other obligations in an aggregate amount outstanding or, if less in
each case, on assets with an aggregate fair market value (determined immediately
prior to the incurrence of such Lien), that together do not exceed the greater
of $10,000,000; or

 

(xv)        precautionary Lien filings regarding operating leases.

 

8.2.3            Fundamental Changes.  No Consolidated Entity will merge or
amalgamate into or consolidate with any other Person, or liquidate or dissolve,
or permit any other Person to merge or amalgamate into or consolidate with it,
except that, (i) any Restricted Subsidiary may merge, amalgamate or consolidate
into or with any Credit Party or any Subsidiary in a transaction in which the
surviving entity is a Restricted Subsidiary and (if any party to such merger is
a Guarantor) is a Guarantor, (ii) any Subsidiary may merge, amalgamate or
consolidate into or with the Borrower in a transaction in which the Borrower is
the surviving entity, (iii) if at the time thereof and immediately after giving
effect thereto no Event of Default or Default shall have occurred and be
continuing (and the Borrower shall be in compliance with Section 8.2.11 [Minimum
Liquidity] immediately after giving effect thereto), any Excluded Subsidiary may
merge, amalgamate or consolidate into or with a Restricted Subsidiary in which
the surviving entity is a Restricted Subsidiary and (if any party to such merger
is a Guarantor) is a Guarantor, (iv) any Excluded Subsidiary (other than a
Subsidiary that is an Excluded Subsidiary pursuant to clauses (iii) and (iv) of
the definition of “Excluded Subsidiary”) may merge, amalgamate or consolidate
into or with any Excluded Subsidiary (other than a Subsidiary that is an
Excluded Subsidiary pursuant to clauses (iii) and (iv) of the definition of
“Excluded Subsidiary”), (v) any Subsidiary (except a Guarantor) may liquidate or
dissolve if the Borrower reasonably determines in good faith that such
liquidation or dissolution is in the best interests of

 

91

--------------------------------------------------------------------------------


 

the Borrower and is not materially disadvantageous to the Lenders, (vi) the
Borrower may merge or consolidate into or with Holdings in a transaction in
which the Borrower or Holdings is the surviving entity, and if Holdings is the
surviving entity, Holdings must expressly assume the obligations of the Borrower
hereunder, and (vii) any of Holdings, the Borrowers or their respective
subsidiaries may enter into a merger, consolidation or amalgamation to give
effect to any transaction permitted pursuant to Section 8.2.4 [Investments] or
Section 8.2.5 [Asset Sales] hereof.  The Credit Parties shall not, and shall not
permit any of their Restricted Subsidiaries to, engage in any business other
than Permitted Businesses, and at all times the Credit Parties and their
Restricted Subsidiaries, determined as a whole, shall be principally engaged in
Permitted Businesses.

 

8.2.4            Investments.  No Consolidated Entity will purchase, hold or
acquire (including pursuant to any merger with any Person that was not a
wholly-owned Restricted Subsidiary before such merger) any Investment except:

 

(i)            Cash and Cash Equivalents;

 

(ii)           Investments existing on the Effective Date and listed on Schedule
8.2.4;

 

(iii)          (A) Investments by the Credit Parties and their Restricted
Subsidiaries in Credit Parties (in each case, including immediately after giving
effect to and as a result of such Investment) and (B) Investments in Persons
other than Credit Parties; provided that, as to such Investments in Persons
other than Credit Parties:

 

(a)            such Investments must be an Acquisition;

 

(b)            immediately before and immediately after any such Acquisition, no
Event of Default shall have occurred and be continuing;

 

(c)            any Person or other property acquired in such Acquisition is in a
Permitted Business; and

 

(d)            the aggregate amount of all Investments constituting Acquisitions
does not exceed $15,000,000 after the Effective Date;

 

(iv)         Investments received in connection with the bankruptcy or
reorganization of, or settlement of delinquent accounts and disputes with,
customers and suppliers, in each case in the ordinary course of business;

 

(v)          Investments made pursuant to surety bonds, reclamation bonds,
performance bonds, bid bonds, appeal bonds and similar obligations, in each
case, to the extent such surety bonds, reclamation bonds, performance bonds, bid
bonds, appeal bonds and similar obligations are permitted under this Agreement;

 

(vi)         Investments in the Equity Interests of Holdings in connection with
certain purchases or redemptions of Equity Interests held by officers, directors
and employees or any Plan in an aggregate amount not to exceed $5,000,000 per
annum when

 

92

--------------------------------------------------------------------------------


 

combined with any purchases or redemptions of Equity Interests of Holdings or
Borrower permitted by Section 8.2.7(ii);

 

(vii)        loans and advances to current or former officers, managers,
directors, employees or consultants of any Credit Party or any Restricted
Subsidiary in an aggregate amount not to exceed $2,500,000 at any time
outstanding;

 

(viii)       Investments arising as a result of Permitted Receivables
Financings;

 

(ix)         Hedging Agreements permitted by Section 8.2.6;

 

(x)          Production Payments, royalties, dedication of reserves under supply
agreements or similar rights or interests granted, taken subject to, or
otherwise imposed on properties with normal practices in the mining industry;

 

(xi)         Investments resulting from pledges and deposits permitted under the
definition of “Permitted Liens”;

 

(xii)        additional Investments necessary for the conduct of the U.S.
Borrower’s business in the ordinary course for each of Wyoming Quality
Healthcare Coalition, Venture Fuels, and each other Person identified on
Schedule 8.2.4 (xii)  in an aggregate amount not to exceed $20,000,000 in the
aggregate after the Effective Date;

 

(xiii)       Investments consisting of indemnification obligations in respect of
performance bonds, bid bonds, appeal bonds, surety bonds, reclamation bonds and
completion guarantees and similar obligations in respect of Specified Coal
Agreements or under any Mining Law or Environmental Law or with respect to
workers’ compensation benefits, in each case entered into in the ordinary course
of business, and pledges or deposits made in the ordinary course of business in
support of obligations under existing coal sales contracts (and extensions or
renewals thereof on similar terms);

 

(xiv)       Investments to the extent they constitute the incurrence of Debt
permitted under Section 8.2.1;

 

(xv)        capital expenditures;

 

(xvi)       Investments in the form of mergers, consolidations, amalgamations,
liquidations or dissolutions to the extent permitted under Section 8.2.3;

 

(xvii)      Investments in negotiable instruments deposited for collection and
endorsements of negotiable instruments and documents;

 

(xviii)     deposits of cash and Cash Equivalents to secure performance or other
services and prepaid expenses or other prepaid obligations, in any event, made
in the ordinary course of business;

 

93

--------------------------------------------------------------------------------


 

(xix)       Investments assumed in connection with an Acquisition permitted
hereunder to the extent such Investments were not made in contemplation of such
Acquisition; and

 

(xx)        other Investments not permitted by the foregoing clauses of this
Section 8.2.4 in an aggregate amount not to exceed $5,000,000 after the
Effective Date so long as prior to and after giving effect to any such
Investment, no Event of Default or Default shall have occurred and be
continuing.

 

8.2.5            Asset Sales.  No Consolidated Entity will sell, transfer, lease
or otherwise dispose of any property, including any Equity Interest owned by it,
nor will any Restricted Subsidiary issue any additional Equity Interest in such
Restricted Subsidiary other than to a Credit Party, except:

 

(i)            sales of inventory, used, obsolete or surplus equipment or
reserves, dispositions related to the burn-off of mines and cash and Cash
Equivalents in the ordinary course of business and dispositions of surface
rights and termination of Mining Leases after the completion of mining and
reclamation, and termination or abandonment of water rights no longer needed for
mining;

 

(ii)           sales, transfers and other dispositions to a Credit Party or a
Restricted Subsidiary; provided that any such sales, transfers or dispositions
involving a Subsidiary that is not a Credit Party shall comply with
Section 8.2.8 [Transactions with Affiliates;

 

(iii)          abandonment, leases, subleases, licenses, sublicenses and
cross-licenses of intellectual property in the ordinary course, and of other
personal property that do not involve a substantial and prolonged interruption
or disruption of business activities, taken as a whole;

 

(iv)         Dispositions of assets by virtue of an asset exchange or swap with
a third party in any transaction (w) with an aggregate fair market value less
than or equal to $12,500,000, (x) involving a coal-for-coal swap, (y) to the
extent that an exchange is for fair market value and for credit against the
purchase price of similar replacement property or (z) consisting of a coal swap
involving any Real Property;

 

(v)          exchanges and relocation of easements for pipelines, oil and gas
infrastructure and similar arrangements in the ordinary course of business;

 

(vi)         the sale or other Disposition of Receivables and related property
by any Credit Party or any Restricted Subsidiary to a Securitization Subsidiary
in connection with a Permitted Receivables Financing;

 

(vii)        Dispositions not permitted by the foregoing or following clauses of
this Section 8.2.5 with an aggregate fair market value not exceeding $10,000,000
in any Fiscal Year, provided that any Disposition or series of related
Dispositions made pursuant to this clause (vii) of assets or property with an
aggregate fair market value in excess of $7,500,000 shall be made for fair value
and for consideration comprising at least 75% cash and Cash Equivalents;

 

94

--------------------------------------------------------------------------------


 

(viii)       involuntary loss, damage, or destruction of assets (including by
condemnation, seizure, taking, confiscation, requisition or transfer in lieu);

 

(ix)         Dispositions required under law;

 

(x)          Dispositions in the form of mergers, consolidations, amalgamations,
liquidations or dissolutions to the extent permitted under Section 8.2.3;

 

(xi)         Dispositions in the form of Restricted Payments to the extent
permitted under Section 8.2.7;

 

(xii)        termination of a Hedging Agreement;

 

(xiii)       Dispositions of joint ventures and of subsidiaries who do not own
any material assets other than the Equity Interest of a joint venture;

 

(xiv)       Dispositions the proceeds of which are either reinvested in
acquisition of assets with comparable value or acquisition of replacement assets
within 180 days; provided that any Disposition made pursuant to this clause
(n) shall be made for fair value and in return for at least 75% cash or Cash
Equivalents; and

 

(xv)        Dispositions of Receivables in connection with the collection or
compromise thereof.

 

8.2.6            Hedging Agreements.  No Consolidated Entity, nor any Subsidiary
will enter into or be an obligor with respect to any Hedging Agreement except
Permitted Hedging Agreements.

 

8.2.7            Restricted Payments.  No Consolidated Entity, nor any
Subsidiary will declare or make, or agree to pay or make, directly or
indirectly, any Restricted Payment except:

 

(i)            Holdings may pay dividends on Holdings’ common stock or
repurchase Holdings’ common stock, in an aggregate amount for all such dividends
or repurchases under this clause (i) in any year not to exceed the product of
(x) 2.5%, (y) the average price of Holdings’ common stock over the immediately
prior calendar year preceding such dividend payment or repurchase date (adjusted
appropriately to reflect subsequent stock splits, subdivisions and
reclassifications) and (z) the number of shares outstanding of Holdings’ common
stock on the last Business Day of such immediately prior calendar year, provided
that (A) no Event of Default or Default shall have occurred and be continuing as
a result therefrom, (B) before and after giving effect thereto, the Total Net
Leverage Ratio on a Pro Forma Basis as of the most recent Fiscal Quarter end for
which the financial information required under Section 8.3.1(i) or
Section 8.3.1(ii) has been delivered to the Administrative Agent shall be less
than or equal to 2.00 to 1.00, and (C) the Credit Parties can demonstrate
compliance with the Financial Covenants on a Pro Forma Basis as of the most
recent Fiscal Quarter end for which the financial information required under
Section 8.3.1(i) or Section 8.3.1(ii) has been delivered to the Administrative
Agent;

 

95

--------------------------------------------------------------------------------


 

(ii)           any Credit Party and any Subsidiary may redeem, repurchase or
otherwise acquire or retire its Equity Interests from current or former
officers, managers, directors, employees or consultants (or their respective
estates or immediate family members) of Holdings, the Borrower or any Subsidiary
in an aggregate amount not to exceed $2,500,000 per annum when combined with any
investments in the Equity Interests of Holdings permitted by Section 8.2.4(vi);
provided that no Event of Default or Default shall have occurred and be
continuing as a result therefrom;

 

(iii)          any Credit Party and any Subsidiary may make the 2019 LTIP
Payment; provided, however, that to the extent that any such 2019 LTIP Payment
exceeds the 2019 LTIP Payment Threshold, such excess amount is permitted only to
the extent that, after giving effect to such excess amount, the Credit Parties
can demonstrate compliance with the Financial Covenants on a Pro Forma Basis as
of the most recent Fiscal Quarter end for which the financial information
required under Section 8.3.1(i) or Section 8.3.1(ii) has been delivered to the
Administrative Agent;

 

(iv)         each Credit Party and each Subsidiary may declare and  make
Restricted Payments payable solely in the Equity Interests (other than
Disqualified Equity Interests) of such Person;

 

(v)          each Credit Party may make Restricted Payments to any other Credit
Party; and

 

(vi)         the Borrower may make other payments or distributions to Holdings
pursuant to that certain Management Services Agreement dated as of November 19,
2009 between the Borrower and Holdings.

 

8.2.8            Transactions with Affiliates.  No Consolidated Entity will
sell, lease or otherwise transfer any property to, or purchase, lease or
otherwise acquire any property from, or otherwise engage in any other
transaction with, any of its Affiliates (other than transactions in the ordinary
course of business that are on terms and conditions, taken as a whole, not less
favorable to any Credit Party or any Restricted Subsidiary than could be
obtained on an arm’s length basis from unrelated third parties) if the aggregate
value of such transaction or series of related transactions with such Affiliate
exceeds $10,000,000, except:

 

(i)            transactions between or among Credit Parties not involving any
other Affiliate;

 

(ii)           any Restricted Payment permitted by Section 8.2.7;

 

(iii)          transactions arising under the Loan Documents;

 

(iv)         arrangements with respect to the procurement of services of
directors, officers, independent contractors, consultants or employees in the
ordinary course of business and the payment of customary compensation (including
bonuses) and other benefits (including retirement, health, stock option and
other benefit plans) and reasonable reimbursement arrangements in connection
therewith;

 

96

--------------------------------------------------------------------------------


 

(v)          the payment of fees and indemnities to directors, officers,
consultants and employees of any Credit Party or any Restricted Subsidiary in
the ordinary course of business;

 

(vi)         transactions with any joint venture or similar arrangements
(including, without limitation, any cash management activities relating
thereto); provided, however that such arrangements are on terms no less
favorable to the Credit Parties and their Restricted Subsidiaries, on the one
hand, and the relevant joint venture partner and its Affiliates, on the other
hand, taking into account all related arrangements and transactions entered into
by the Credit Parties and their Restricted Subsidiaries, on the one hand, and
the relevant joint venture partner and its Affiliates, on the other hand;

 

(vii)        the payment of fees and expenses relating to the Transactions on
the Effective Date; and

 

(viii)       transactions entered by any Credit Party or any Restricted
Subsidiary with a Securitization Subsidiary in connection with a Permitted
Receivables Financing.

 

8.2.9            Restrictive Agreements.  No Consolidated Entity will, directly
or indirectly, enter into or permit to exist any agreement or other arrangement
that prohibits, restricts or imposes any condition on (a) the ability of any
Credit Party to create or permit to exist any Lien on any of its property or
(b) the ability of any Restricted Subsidiary to pay dividends or other
distributions with respect to any shares of its capital stock or to make or
repay loans or advances to the Borrower or any Restricted Subsidiary or to
Guarantee Debt of the Borrower or any Restricted Subsidiary; provided that
(i) the foregoing shall not apply to restrictions and conditions imposed by law
or by any Loan Document or the Transaction Document (as such documents are in
effect on the Effective Date, and as amended or modified thereafter on terms
that are not materially less favorable to the Credit Parties and their
Restricted Subsidiaries, taken as a whole, considered in the aggregate taking
into account all such substantially contemporaneous amendments and modifications
of the Transaction Documents), (ii) the foregoing shall not apply to
restrictions and conditions (A) existing on the Effective Date and identified on
Schedule 8.2.9 or (B) existing on an entity or asset at the time such entity or
asset is acquired by the Borrower or any Restricted Subsidiary (but, in each
case of (A) and (B), shall apply to any amendment or modification expanding the
scope of, or any extension or renewal of, any such restriction or condition),
(iii) the foregoing shall not apply to customary restrictions and conditions
contained in agreements relating to the sale of a Restricted Subsidiary or an
asset pending such sale, provided that such restrictions and conditions apply
only to the Restricted Subsidiary or such asset that is to be sold and such sale
is permitted hereunder, (iv) clause (a) of this Section shall not apply to
restrictions or conditions imposed by any agreement relating to secured Debt
permitted by this Agreement on property securing such Debt; (v) clause (a) of
this Section shall not apply to customary provisions in leases restricting the
assignment thereof or any restrictions imposed pursuant to Specified Coal
Agreements or Mining Leases and (vi) restrictions and limitations contained in
documents related to the Second Lien Senior Secured Notes.

 

97

--------------------------------------------------------------------------------


 

8.2.10         Amendment of Material Documents.  No Consolidated Entity will
amend, modify or waive any of its rights under (a) any document evidencing or
governing, or under which was issued, any Subordinated Debt or any Second Lien
Senior Secured Notes, in each case in a manner adverse to the interests of the
Lenders hereunder or (b) if such amendment, modification or waiver would
reasonably be expected to have a Material Adverse Effect, its certificate of
incorporation, by-laws or other organizational documents.

 

8.2.11         Minimum Liquidity.  The Consolidated Entities will not permit
Liquidity as of the last day of any Fiscal Quarter to be less than $100,000,000.

 

8.2.12         Maximum First Lien Gross Leverage Ratio.  The Consolidated
Entities will not permit the First Lien Gross Leverage Ratio as of each such
Fiscal Quarter end to exceed 1.75 to 1.00.

 

8.2.13         Maximum Total Net Leverage Ratio.  The Consolidated Entities will
not permit the Total Net Leverage Ratio as of each Fiscal Quarter end to exceed
the ratio set forth opposite such period below:

 

Fiscal Quarter Ending

 

Ratio

June 30, 2018 through and including June 30, 2019

 

4.00 to 1.00

September 30, 2019 through and including December 31, 2019

 

3.50 to 1.00

March 31, 2020 through and including June 30, 2020

 

3.00 to 1.00

September 30, 2020, and each Fiscal Quarter thereafter

 

2.50 to 1.00

 

8.2.14         Minimum Fixed Charge Coverage Ratio.  The Consolidated Entity
will not permit the Fixed Charge Coverage Ratio as of each such Fiscal Quarter
end to be less than 1.15 to 1.00.

 

8.2.15         No Redemption or Prepayment of Certain Obligations.  No
Consolidated Entity shall optionally prepay, redeem, purchase or defease prior
to the scheduled maturity thereof in any manner (it being understood that
payments of regularly scheduled principal and interest or other payments under
the agreements shall be permitted) the principal of any of the Senior Unsecured
Notes or Second Lien Senior Secured Notes, except that, so long as prior to and
after giving effect thereto, (i) no Event of Default or Default shall have
occurred and be continuing, (ii) Liquidity is greater than the amount of the
Revolving Credit Commitments, (iii) there are no outstanding Loans, and (iv) the
Credit Parties can demonstrate compliance with the Financial Covenants on a Pro
Forma Basis as of the most recent Fiscal Quarter end for which the financial
information required under Section 8.3.1(i) or Section 8.3.1(ii) has been
delivered to the Administrative Agent, then the Credit Parties may optionally
prepay, redeem, purchase or defease prior to the scheduled maturity thereof the
principal of Senior Unsecured Notes and/or the Second Lien Senior Secured Notes
with cash or Cash Equivalents.  For the avoidance of doubt, this Section 8.2.15
shall not prohibit or restrict any payment, redemption, purchase, defeasance, or
refinancing of any of the Senior Unsecured Notes and/or any Second Lien Senior
Secured Notes which are required by the terms of such Debt or which are effected
with the proceeds from or the issuances of Debt to the extent permitted under
Section 8.2.1.

 

98

--------------------------------------------------------------------------------


 

8.3      Reporting Requirements.

 

8.3.1            Financial Statements and Other Information.  The Borrower will
furnish to the Administrative Agent and each Lender:

 

(i)            within 90 days after the end of each Fiscal Year of Holdings,
Holdings’ audited consolidated balance sheet as of the end of such Fiscal Year
and the related statements of operations, stockholders’ equity and cash flows
for such Fiscal Year, setting forth in each case in comparative form the figures
for the previous Fiscal Year, all reported on by Pricewaterhouse Coopers LLP or
other independent registered public accounting firm of recognized national or
regional standing (without a “going concern” or like qualification or exception
and without any qualification or exception as to the scope of such audit) as
presenting fairly in all material respects the financial position, results of
operations and cash flows of the Borrower and its consolidated Subsidiaries on a
consolidated basis in accordance with GAAP;

 

(ii)           within 60 days after the end of each of the first three Fiscal
Quarters of each Fiscal Year of Holdings, Holdings’ consolidated balance sheet
as of the end of such Fiscal Quarter and the related statements of operations,
stockholders’ equity and cash flows for such Fiscal Quarter and for the then
elapsed portion of such Fiscal Year, setting forth in each case in comparative
form the figures for the corresponding period or periods of (or, in the case of
the balance sheet, as of the end of) the previous Fiscal Year, all certified by
a Financial Officer as presenting fairly in all material respects the financial
position, results of operations and cash flows of the Borrower and its
consolidated Subsidiaries on a consolidated basis in accordance with GAAP,
subject to normal year-end adjustments and the absence of footnotes;

 

(iii)          Concurrently with the financial statements furnished to the
Administrative Agent and to the Lenders pursuant to Sections 8.3.1(i) and (ii) a
Compliance Certificate of the Borrower signed by a Financial Officer of the
Borrower;

 

(iv)         promptly after the same become publicly available, copies of all
periodic and other reports, proxy statements and other materials filed by
Holdings or the Borrower with the SEC, or any Governmental Entity succeeding to
any or all of the functions of the SEC, or with any national securities
exchange, or distributed by Holdings to its shareholders generally, as the case
may be;

 

(v)          as soon as practicable following any request therefor, such other
information regarding the operations (including as to coal reserves), business
affairs and financial condition of the Borrower and the other Credit Parties in
such detail as is commercially reasonably available to the Borrower and the
other Credit Parties, or compliance with the terms of any Loan Document, as the
Administrative Agent or any Lender through the Administrative Agent may
reasonably request, in each case, solely with respect to the Administrative
Agent’s or Lender’s credit review of the Credit Parties and their Restricted
Subsidiaries in connection with the Loan Financing Transactions contemplated by
the Loan Documents;

 

(vi)         within 90 days after request by the Administrative Agent (which
request may be given no more than once per Fiscal Year), evidence of insurance
renewals which were required under Section 8.1.5 hereunder; and

 

99

--------------------------------------------------------------------------------


 

(vii)        Documents required to be delivered pursuant to Section 8.3.1(i),
Section 8.3.1(ii) or Section 8.3.1(iv) which are made available via EDGAR, or
any successor system of the SEC, in the Borrower’s Annual Report on Form 10-K,
Quarterly Report on Form 10-Q or Current Report on Form 8-K, as applicable,
shall be deemed delivered to the Lenders and the Administrative Agent on the
date such documents are made so available, with notice thereof by the Borrower
to the Administrative Agent.  The Borrower will be permitted to satisfy its
obligations under this Section 8.3.1 with respect to information relating to the
Borrower by furnishing information relating to Holdings; provided that, with
respect to any audited or unaudited financial statements, the same is
accompanied by consolidating information that explains in reasonable detail the
differences between the financial information relating to Holdings, on the one
hand, and the information relating to the Borrower and the Restricted
Subsidiaries on a stand-alone basis, on the other hand and includes a
consolidating financial footnote as required pursuant to Rule 3 10 of Regulation
S X promulgated by the SEC.

 

8.3.2            Notice of Material Events.  The Borrowers will furnish to the
Administrative Agent and each Lender prompt written notice of the following:

 

(i)            the occurrence of any Default;

 

(ii)           the occurrence of a “default” or “event of default” (however
denominated) or any event requiring a mandatory offer to purchase or right of
redemption, under the Senior Unsecured Notes or the Second Lien Senior Secured
Notes;

 

(iii)          the filing or commencement of any action, suit or proceeding by
or before any arbitrator or Governmental Entity against or affecting the
Borrower or any Subsidiary or any Affiliate thereof that, if adversely
determined, would reasonably be expected to result in a Material Adverse Effect;

 

(iv)         the loss, delay, denial, termination or material and adverse
modification of the terms of any material lease from any Governmental Entity or
any material coal contract, with or without the consent of the Borrower or any
of its Affiliates that would reasonably be expected to result in a Material
Adverse Effect;

 

(v)          the occurrence of any ERISA Event that, alone or together with any
other ERISA Events that have occurred, would reasonably be expected to result in
liabilities of the Credit Parties and their Subsidiaries in an aggregate amount
exceeding $10,000,000; and

 

(vi)         any other development that results in, or would reasonably be
expected to result in, a Material Adverse Effect.

 

Each notice delivered under this Section shall be accompanied by a statement of
a Financial Officer or other executive officer of the Borrower setting forth the
details of the event or development requiring such notice and any action taken
or proposed to be taken with respect thereto.

 

100

--------------------------------------------------------------------------------


 

8.3.3            Information Regarding Collateral.

 

(i)            The Borrower will furnish to the Administrative Agent (for
distribution to each Lender by the Administrative Agent) prompt written notice
of any change in (i) any Credit Party’s legal name or any trade name used to
identify it in the conduct of its business or any Credit Party’s chief executive
office, its principal place of business, or any office or facility at which
Collateral owned by it is located (including the establishment of any such new
office or facility), (ii) any Credit Party’s identity or corporate structure or
(iii) any Credit Party’s Federal Taxpayer Identification Number.  The Borrower
will not effect or permit any change referred to in the preceding sentence
unless all filings have been made under the Uniform Commercial Code and all
other actions have been taken that are required so that such change will not at
any time adversely affect the validity, perfection or priority of any
Transaction Lien on any of the Collateral.

 

(ii)           Each year, at the time annual financial statements with respect
to the preceding Fiscal Year are delivered pursuant to Section 8.3.1(i) the
Borrower will deliver to the Administrative Agent (for distribution to each
Lender by the Administrative Agent) a certificate of a Financial Officer and its
chief legal officer setting forth the information required pursuant to Section 1
of the Perfection Certificate or confirming that there has been no material
change in such information since the date of the Perfection Certificate
delivered on the Effective Date or the date of the most recent certificate
delivered pursuant to this subsection.

 

9.             DEFAULT

 

An Event of Default (“Events of Default”) shall mean the occurrence of one or
more of the following events or conditions (whatever the reason therefor and
whether voluntary, involuntary or effected by operation of law):

 

9.1.1            Payment of Principal under Loan Documents.  The Borrower shall
fail to pay any principal of any Loan requested by the Borrower or any
Reimbursement Obligation with respect to Letters of Credit requested by the
Borrower when the same shall become due, whether at the due date thereof or at a
date fixed for prepayment thereof or otherwise;

 

9.1.2            Other Payments under Loan Documents.  The Borrower shall fail
to pay when due any interest on any Loan requested by the Borrower or any fee or
other amount (except an amount referred to in subsection 9.1.1 above) payable by
the Borrower to any Lender Party under any Loan Document, and such failure shall
continue unremedied for a period of three (3) Business Days;

 

9.1.3            Breach of Warranty.   Any representation, warranty or
certification made or deemed made by or on behalf of any Credit Party in or in
connection with any Loan Document or any amendment or modification thereof or
waiver thereunder or in any report, certificate, financial statement or other
document furnished pursuant to any Loan Document or any amendment or
modification thereof or waiver thereunder, shall prove to have been incorrect in
any material respect when made or deemed made;

 

9.1.4            Breach of Negative Covenants and Certain other Covenants.  The
Borrower shall fail to observe or perform any covenant or agreement contained in
Section

 

101

--------------------------------------------------------------------------------


 

8.3.2(i), Section 8.1.1 (with respect to the existence of the Borrower),
Section 8.1.9 or Section 8.1.18, or in Section 8.2;

 

9.1.5            Breach of Other Covenants.  Any Credit Party shall fail to
observe or perform any covenant or agreement contained in any Loan Document
(other than those specified in Sections 9.1.1, 9.1.2, 9.1.3 or 9.1.4 above), and
such failure shall continue unremedied for a period of 30 days after notice
thereof from the Administrative Agent to the Borrowers (which notice will be
given at the request of any Lender);

 

9.1.6            Payment Defaults for Material Debt.  Any Consolidated Entity
shall fail to make a payment or payments (whether of principal or interest) in
respect of its Material Debt when the same shall become due (beyond the period
of grace, if any, provided in the instrument or agreement under which such
Material Debt was created), whether at the due date thereof, at a date fixed for
prepayment or upon acceleration;

 

9.1.7            Acceleration of Material Debt.  Any event or condition occurs
that results in (i) Material Debt becoming due before its final scheduled
maturity or (ii) that enables or permits (with or without the giving of notice,
the lapse of time or both) the holder or holders of Material Debt or any trustee
or agent on its or their behalf to cause Material Debt to become due, or to
require the prepayment, repurchase, redemption or defeasance thereof, before its
scheduled maturity; provided that this clause shall not apply to secured Debt
that becomes due as a result of a voluntary sale or transfer of the property
securing such Debt;

 

9.1.8            Involuntary Insolvency Proceedings.  An involuntary Insolvency
Proceeding shall be commenced or an involuntary petition shall be filed seeking
(i) liquidation, reorganization or other relief in respect of Consolidated
Entity or their debts, or of a substantial part of its assets, under any
Federal, state or foreign bankruptcy, insolvency, receivership or similar law
now or hereafter in effect or (ii) the appointment of a receiver, trustee,
custodian, sequestrator, conservator or similar official for any Consolidated
Entity or for a substantial part of its assets, and, in any such case, such
proceeding or petition shall continue undismissed for 60 days or an order or
decree approving or ordering any of the foregoing shall be entered;

 

9.1.9            Voluntary Insolvency Proceedings.  Any Consolidated Entity
shall (i) voluntarily commence any Insolvency Proceeding, (ii) consent to the
institution of, or fail to contest in a timely and appropriate manner, any
Insolvency Proceeding, (iii) file an answer admitting the material allegations
of a petition filed against it in any such Insolvency Proceeding, or (iv) take
any action for the purpose of effecting any of the foregoing;

 

9.1.10         Insolvency.  Any Consolidated Entity shall become unable, admit
in writing its inability or fail generally to pay its debts as they become due;

 

9.1.11         Final Judgments.  One or more judgments for the payment of money
in an aggregate amount exceeding $35,000,000 shall be rendered against any
Consolidated Entity and shall remain undischarged or unpaid for a period of 30
consecutive days during which execution shall not be effectively stayed, or any
action shall be legally taken by a judgment creditor to attach or levy upon any
asset of any Consolidated Entity to enforce any such judgment;

 

102

--------------------------------------------------------------------------------


 

9.1.12         ERISA.  An ERISA Event shall have occurred that, in the opinion
of the Required Lenders, when taken either alone or together with all other
ERISA Events that have occurred, would reasonably be expected to result in a
Material Adverse Effect;

 

9.1.13         Invalidity of Lien.  Subject to Section 11.15, any Lien purported
to be created under any Security Document shall cease to be, or shall be
asserted by any Credit Party not to be, a valid and perfected Lien on any
material portion of the Collateral to the extent provided, and with the priority
required by (but, (x) in the case of priority, only to the extent that any prior
Lien not contemplated or permitted under the Loan Documents is material and
(y) in any event, subject to Liens permitted by Section 8.2.2), the applicable
Security Document, except (i) as a result of a sale, disposition or other
transaction involving the applicable Collateral permitted under the Loan
Documents or (ii) as a result of the Administrative Agent’s failure to maintain
possession of any stock certificates, promissory notes or other documents
delivered to it under the Security Agreement;

 

9.1.14         Change of Control.  A Change in Control shall occur;

 

9.1.15         Invalidity of Guarantee.  Any Guarantor’s Secured Guarantee shall
at any time fail to constitute a valid and binding agreement of such Guarantor
or any party shall so assert in writing except to the extent such Guarantor
ceases to be a Subsidiary pursuant to a transaction permitted hereunder or such
Guarantor is otherwise released of its obligations under the Loan Documents as a
result of a transaction permitted hereunder; or

 

9.1.16         Termination of Bonds.  One or more surety, reclamation or similar
bonds securing obligations of any Consolidated Entity (or any required
guaranties thereof or required letters of credit with respect thereto) with an
aggregate face amount of $35,000,000 or more shall be actually terminated,
suspended or revoked and not replaced within 30 days of such termination,
suspension or revocation by one or more of the following: surety, reclamation or
similar bonds, letters of credit, cash collateral (to the extent permitted under
Section 8.2.2), or alternative guaranty products acceptable to the recipient
thereof.

 

9.2      Consequences of Event of Default.

 

9.2.1            Events of Default Other Than Bankruptcy, Insolvency or
Reorganization Proceedings.  If an Event of Default specified under
Sections 9.1.1 through 9.1.7 or 9.1.10 through 9.1.16 shall occur and be
continuing, the Lenders and the Administrative Agent shall be under no further
obligation to make Loans and the Issuing Banks shall be under no obligation to
issue Letters of Credit and the Administrative Agent may, and upon the request
of the Required Lenders, shall (i) by written notice to the Borrower, declare
the unpaid principal amount of the Notes then outstanding and all interest
accrued thereon, any unpaid fees and all other Debt of the Borrower to the
Lenders hereunder and thereunder to be forthwith due and payable, and the same
shall thereupon become and be immediately due and payable to the Administrative
Agent for the benefit of each Lender without presentment, demand, protest or any
other notice of any kind, all of which are hereby expressly waived, and
(ii) require the Borrower to, and the Borrower shall thereupon, deposit in a
non-interest-bearing account with the Administrative Agent, as cash collateral
for its Secured Obligations under the Loan Documents, an amount equal to the
maximum amount currently or at any time thereafter available to be

 

103

--------------------------------------------------------------------------------


 

drawn on all outstanding Letters of Credit, and the Borrower hereby pledges to
the Administrative Agent and the Lenders, and grants to the Administrative Agent
and the Lenders a security interest in, all such cash as security for such
Secured Obligations; and

 

9.2.2            Bankruptcy, Insolvency or Reorganization Proceedings.  If an
Event of Default specified under Section 9.1.8 or 9.1.9 shall occur, the Lenders
shall be under no further obligations to make Loans hereunder and the Issuing
Banks shall be under no obligation to issue Letters of Credit and the unpaid
principal amount of the Loans then outstanding and all interest accrued thereon,
any unpaid fees and all other Debt of the Borrower to the Lenders hereunder and
thereunder shall be immediately due and payable, without presentment, demand,
protest or notice of any kind, all of which are hereby expressly waived; and

 

9.2.3            Set-off.  If an Event of Default shall have occurred and be
continuing, each Lender, the Issuing Banks, and each of their respective
Affiliates and any participant of such Lender or Affiliate which has agreed in
writing to be bound by the provisions of Section 5.3 [Sharing of Payments by
Lenders] is hereby authorized at any time and from time to time, to the fullest
extent permitted by applicable Law, to set off and apply any and all deposits
(general or special, time or demand, provisional or final, in whatever currency)
at any time held and other obligations (in whatever currency) at any time owing
by such Lender, such Issuing Bank or any such Affiliate or participant to or for
the credit or the account of any Credit Party against any and all of the Secured
Obligations of such Credit Party now or hereafter existing under this Agreement
or any other Loan Document to such Lender, the such Lender, Affiliate or
participant, irrespective of whether or not such Lender, Issuing Bank, Affiliate
or participant shall have made any demand under this Agreement or any other Loan
Document and although such Secured Obligations of the Borrower or such Credit
Party may be contingent or unmatured or are owed to a branch or office of such
Lender or such Issuing Bank different from the branch or office holding such
deposit or obligated on such Debt; provided that in the event that any
Defaulting Lender shall exercise any such right of setoff, (x) all amounts so
set off shall be paid over immediately to the Administrative Agent for further
application in accordance with the provisions of Section 2.20 and, pending such
payment, shall be segregated by such Defaulting Lender from its other funds and
deemed held in trust for the benefit of the Administrative Agent, the Issuing
Banks, and the Lenders, and (y) the Defaulting Lender shall provide promptly to
the Administrative Agent a statement describing in reasonable detail the
Obligations owing to such Defaulting Lender as to which it exercised such right
of setoff.  The rights of each Lender, each Issuing Bank and their respective
Affiliates and participants under this Section are in addition to other rights
and remedies (including other rights of setoff) that such Lender, such Issuing
Bank or their respective Affiliates and participants may have.  Each Lender and
such Issuing Bank agrees to notify the Borrower and the Administrative Agent
promptly after any such setoff and application; provided that the failure to
give such notice shall not affect the validity of such setoff and application;
and

 

9.2.4            Enforcement of Rights and Remedies.  Notwithstanding anything
to the contrary contained herein or in any other Loan Document, the authority to
enforce rights and remedies hereunder and under the other Loan Documents against
the Credit Parties or any of them shall be vested exclusively in, and all
actions and proceedings at law in connection with such enforcement shall be
instituted and maintained exclusively by, the Administrative Agent in accordance
with this Section 9.2 for the benefit of all the Lenders and the Issuing Banks;

 

104

--------------------------------------------------------------------------------


 

provided that the foregoing shall not prohibit (a) the Administrative Agent from
exercising on its own behalf the rights and remedies that inure to its benefit
(solely in its capacity as Administrative Agent) hereunder and under the other
Loan Documents, (b) any Issuing Bank or the Swingline Lender from exercising the
rights and remedies that inure to its benefit (solely in its capacity as an
Issuing Bank or Swingline Lender, as the case may be) hereunder and under the
other Loan Documents, (c) any Lender from exercising setoff rights in accordance
with Section 9.2.3 (subject to the terms of Section 5.3 [Sharing of Payments by
Lenders]), or (d) any Lender from filing proofs of claim or appearing and filing
pleadings on its own behalf during the pendency of a proceeding relative to any
Credit Party under any Insolvency Proceeding; and provided, further, that if at
any time there is no Person acting as Administrative Agent hereunder and under
the other Loan Documents, then (i) the Required Lenders shall have the rights
otherwise ascribed to the Administrative Agent pursuant to this Section 9.2.4,
and (ii) in addition to the matters set forth in clauses (b), (c) and (d) of the
preceding proviso and subject to Section 5.3 [Sharing of Payments by Lenders]),
any Lender may, with the consent of the Required Lenders, enforce any rights and
remedies available to it and as authorized by the Required Lenders; and

 

9.2.5            Application of Proceeds.  From and after the date on which the
Administrative Agent has taken any action pursuant to this Section 9.2 and until
Payment in Full, any and all proceeds received by the Administrative Agent from
any sale or other disposition of the Collateral, or any part thereof, or the
exercise of any other remedy by the Administrative Agent, shall be applied as
follows:

 

(i)            First, to payment of that portion of the Secured Obligations
constituting fees, indemnities, expenses and other amounts, including attorney
fees, payable to the Administrative Agent in its capacity as such, the Issuing
Banks in their respective capacity as such and the Swingline Lender in its
capacity as such, ratably among the Administrative Agent, the Issuing Banks and
Swingline Lender in proportion to the respective amounts described in this
clause First payable to them;

 

(ii)           Second, to payment of that portion of the Secured Obligations
constituting fees, indemnities and other amounts (other than principal and
interest) payable to the Lenders under the Loan Documents, including attorney
fees, ratably among the Lenders in proportion to the respective amounts
described in this clause Second payable to them;

 

(iii)          Third, to payment of that portion of the Secured Obligations
constituting accrued and unpaid interest on the Loans and Reimbursement Secured
Obligations, ratably among the Lenders in proportion to the respective amounts
described in this clause Third payable to them;

 

(iv)         Fourth, to payment of that portion of the Secured Obligations
constituting unpaid principal of the Loans, Reimbursement Secured Obligations,
payment of Secured Hedge Obligations then owing, and payment of obligations then
owing under Other Lender Provided Financial Service Products, ratably among the
Lenders, the Issuing Banks, and the Lenders or Affiliates of Lenders which are
owed any Secured Hedge Obligations and which provide any Other Lender Provided
Financial Service Products, in proportion to the respective amounts described in
this clause Fourth held by them;

 

105

--------------------------------------------------------------------------------


 

(v)          Fifth, to the Administrative Agent for the account of the Issuing
Banks, to cash collateralize any undrawn amounts under outstanding Letters of
Credit; and

 

(vi)         Last, the balance, if any, to the Credit Parties or as required by
Law.

 

Notwithstanding anything to the contrary in this Section 9.2.5, no Swap
Obligations of any Non-Qualifying Party shall be paid with amounts received from
such Non-Qualifying Party under its Security Agreement (including sums received
as a result of the exercise of remedies with respect to such Security Agreement)
or from the proceeds of such Non-Qualifying Party’s Collateral if such Swap
Obligations would constitute Excluded Hedge Liabilities; provided, however, that
to the extent possible appropriate adjustments shall be made with respect to
payments and/or the proceeds of Collateral from other Credit Parties that are
Eligible Contract Participants with respect to such Swap Obligations to preserve
the allocation to Secured Obligations otherwise set forth above in this
Section 9.2.5.

 

10.          THE ADMINISTRATIVE AGENT

 

10.1    Appointment and Authority.  Each of the Lenders and the Issuing Banks
hereby irrevocably appoints PNC to act on its behalf as the Administrative Agent
hereunder and under the other Loan Documents and authorizes the Administrative
Agent to take such actions on its behalf and to exercise such powers as are
delegated to the Administrative Agent by the terms hereof or thereof, together
with such actions and powers as are reasonably incidental thereto.  The
provisions of this Section 10 are solely for the benefit of the Administrative
Agent, the Lenders and the Issuing Banks, and neither the Borrower nor any other
Credit Party shall have rights as a third party beneficiary of any of such
provisions.

 

10.2    Rights as a Lender.  The Person serving as the Administrative Agent
hereunder shall have the same rights and powers in its capacity as a Lender as
any other Lender and may exercise the same as though it were not the
Administrative Agent and the term “Lender” or “Lenders” shall, unless otherwise
expressly indicated or unless the context otherwise requires, include the Person
serving as the Administrative Agent hereunder in its individual capacity.  Such
Person and its Affiliates may accept deposits from, lend money to, act as the
financial advisor or in any other advisory capacity for and generally engage in
any kind of business with the Borrower or any Subsidiary or other Affiliate
thereof as if such Person were not the Administrative Agent hereunder and
without any duty to account therefor to the Lenders.

 

10.3    Exculpatory Provisions.  The Administrative Agent shall not have any
duties or obligations except those expressly set forth herein and in the other
Loan Documents.  Without limiting the generality of the foregoing, the
Administrative Agent:

 

(a)            shall not be subject to any fiduciary or other implied duties,
regardless of whether a Default or Event of Default has occurred and is
continuing;

 

(b)            shall not have any duty to take any discretionary action or
exercise any discretionary powers, except discretionary rights and powers
expressly contemplated hereby or by the other Loan Documents that the
Administrative Agent is required to exercise as directed in writing by the
Required Lenders (or such other number or percentage of

 

106

--------------------------------------------------------------------------------


 

the Lenders as shall be expressly provided for herein or in the other Loan
Documents); provided that the Administrative Agent shall not be required to take
any action that, in its opinion or the opinion of its counsel, may expose the
Administrative Agent to liability or that is contrary to any Loan Document or
applicable Law; and

 

(c)            shall not, except as expressly set forth herein and in the other
Loan Documents, have any duty to disclose, and shall not be liable for the
failure to disclose, any information relating to the Borrower or any of its
Affiliates that is communicated to or obtained by the Person serving as the
Administrative Agent or any of its Affiliates in any capacity.

 

The Administrative Agent shall not be liable for any action taken or not taken
by it (i) with the consent or at the request of the Required Lenders (or such
other number or percentage of the Lenders as shall be necessary, or as the
Administrative Agent shall believe in good faith to be necessary, under the
circumstances as provided in Sections 11.1 [Modifications, Amendments or
Waivers] and 9.2 [Consequences of Event of Default]) or (ii) in the absence of
its own gross negligence or willful misconduct.  The Administrative Agent shall
be deemed not to have knowledge of any Default or Event of Default unless and
until notice describing such Default or Event of Default is given to the
Administrative Agent by the Borrower, a Lender or an Issuing Bank.

 

The Administrative Agent shall not be responsible for or have any duty to
ascertain or inquire into (i) any statement, warranty or representation made in
or in connection with this Agreement or any other Loan Document, (ii) the
contents of any certificate, report or other document delivered hereunder or
thereunder or in connection herewith or therewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth herein or therein or the occurrence of any Default or Event of Default,
(iv) the validity, enforceability, effectiveness or genuineness of this
Agreement, any other Loan Document or any other agreement, instrument or
document or (v) the satisfaction of any condition set forth in Section 7
[Conditions of Lending and Issuance of Letters of Credit] or elsewhere herein,
other than to confirm receipt of items expressly required to be delivered to the
Administrative Agent.

 

10.4    Reliance by Administrative Agent.  The Administrative Agent shall be
entitled to rely upon, and shall not incur any liability for relying upon, any
notice, request, certificate, consent, statement, instrument, document or other
writing (including any electronic message, Internet or intranet website posting
or other distribution) believed by it to be genuine and to have been signed,
sent or otherwise authenticated by the proper Person.  The Administrative Agent
also may rely upon any statement made to it orally or by telephone and believed
by it to have been made by the proper Person, and shall not incur any liability
for relying thereon.  In determining compliance with any condition hereunder to
the making of a Loan, or the issuance of a Letter of Credit, that by its terms
must be fulfilled to the satisfaction of a Lender or an Issuing Bank, the
Administrative Agent may presume that such condition is satisfactory to such
Lender or such Issuing Bank unless the Administrative Agent shall have received
notice to the contrary from such Lender or such Issuing Bank prior to the making
of such Loan or the issuance of such Letter of Credit.  The Administrative Agent
may consult with legal counsel (who may be counsel for the Borrower),
independent accountants and other experts

 

107

--------------------------------------------------------------------------------


 

selected by it, and shall not be liable for any action taken or not taken by it
in accordance with the advice of any such counsel, accountants or experts.

 

10.5    Delegation of Duties.  The Administrative Agent may perform any and all
of its duties and exercise its rights and powers hereunder or under any other
Loan Document by or through any one or more sub-agents appointed by the
Administrative Agent.  The Administrative Agent and any such sub-agent may
perform any and all of its duties and exercise its rights and powers by or
through their respective Related Parties.  The exculpatory provisions of this
Section 10 shall apply to any such sub-agent and to the Related Parties of the
Administrative Agent and any such sub-agent, and shall apply to their respective
activities in connection with the syndication of the credit facilities provided
for herein as well as activities as Administrative Agent.

 

10.6    Resignation of Administrative Agent.  The Administrative Agent may at
any time give notice of its resignation to the Lenders, the Issuing Banks and
the Borrower.  Upon receipt of any such notice of resignation, the Required
Lenders shall have the right, with approval from the Borrower (so long as no
Event of Default has occurred and is continuing), to appoint a successor, such
approval not to be unreasonably withheld or delayed.  If no such successor shall
have been so appointed by the Required Lenders and shall have accepted such
appointment within thirty (30) days after the retiring Administrative Agent
gives notice of its resignation, then the retiring Administrative Agent may on
behalf of the Lenders and the Issuing Banks, appoint a successor Administrative
Agent; provided that if the Administrative Agent shall notify the Borrower and
the Lenders that no qualifying Person has accepted such appointment, then such
resignation shall nonetheless become effective in accordance with such notice
and (i) the retiring Administrative Agent shall be discharged from its duties
and obligations hereunder and under the other Loan Documents (except that in the
case of any collateral security held by the Administrative Agent on behalf of
the Lenders or the Issuing Banks under any of the Loan Documents, the retiring
Administrative Agent shall continue to hold such collateral security until such
time as a successor Administrative Agent is appointed) and (ii) all payments,
communications and determinations provided to be made by, to or through the
Administrative Agent shall instead be made by or to each Lender and each Issuing
Bank directly, until such time as the Required Lenders appoint a successor
Administrative Agent as provided for above in this Section 10.6.  Upon the
acceptance of a successor’s appointment as Administrative Agent hereunder, such
successor shall succeed to and become vested with all of the rights, powers,
privileges and duties of the retiring (or retired) Administrative Agent, and the
retiring Administrative Agent shall be discharged from all of its duties and
obligations hereunder or under the other Loan Documents (if not already
discharged therefrom as provided above in this Section), but not from any
liabilities arising or first accruing prior to the effective date of the
Administrative Agent’s retirement.  The fees payable by the Borrower to a
successor Administrative Agent shall be the same as those payable to its
predecessor unless otherwise agreed between the Borrower and such successor. 
After the retiring Administrative Agent’s resignation hereunder and under the
other Loan Documents, the provisions of this Section 10 and Section 11.3
[Expenses; Indemnity; Damage Waiver] shall continue in effect for the benefit of
such retiring Administrative Agent, its sub-agents and their respective Related
Parties in respect of any actions taken or omitted to be taken by any of them
while the retiring Administrative Agent was acting as Administrative Agent.

 

108

--------------------------------------------------------------------------------


 

If the institution that is the Administrative Agent resigns as Administrative
Agent under this Section 10.6, such institution shall also resign as an Issuing
Bank.  Upon the appointment of a successor Administrative Agent hereunder, such
successor shall (i) succeed to all of the rights, powers, privileges and duties
of the retiring Issuing Bank and Administrative Agent and the retiring Issuing
Bank and Administrative Agent shall be discharged from all of its respective
duties and obligations as an Issuing Bank and Administrative Agent under the
Loan Documents, and (ii) issue letters of credit in substitution for the Letters
of Credit issued by the retiring Issuing Bank, if any, outstanding at the time
of such succession or make other arrangement satisfactory to the retiring
Issuing Bank to effectively assume the obligations of the retiring Issuing Bank
with respect to such Letters of Credit, except that, in any event, such Issuing
Bank shall remain the Issuing Bank with respect to any Letters of Credit issued
by it and outstanding on the effective date of its resignation and the
provisions affecting such Issuing Bank with respect to such Letters of Credit
shall inure to the benefit of the retiring Issuing Bank until the termination of
all such Letters of Credit.

 

10.7    Non-Reliance on Administrative Agent and Other Lenders.  Each Lender and
each Issuing Bank acknowledges that it has, independently and without reliance
upon the Administrative Agent or any other Lender or any of their Related
Parties and based on such documents and information as it has deemed
appropriate, made its own credit analysis and decision to enter into this
Agreement.  Each Lender and each Issuing Bank also acknowledges that it will,
independently and without reliance upon the Administrative Agent or any other
Lender or any of their Related Parties and based on such documents and
information as it shall from time to time deem appropriate, continue to make its
own decisions in taking or not taking action under or based upon this Agreement,
any other Loan Document or any related agreement or any document furnished
hereunder or thereunder.

 

10.8    No Other Duties, etc.; No Fiduciary Responsibility.  Anything herein to
the contrary notwithstanding, none of the joint lead arrangers and syndication
agents listed on the cover page hereof shall have any powers, duties or
responsibilities under this Agreement or any of the other Loan Documents, except
in its capacity, as applicable, as the Administrative Agent, a Lender or an
Issuing Bank hereunder.  Each of the Lenders is and has been acting solely as a
principal and, except as expressly agreed in writing by the relevant parties,
has not been, is not, and will not be acting as an advisor, agent or fiduciary
for the Borrower or any of its Affiliates, or any other Person.

 

10.9    Administrative Agent’s Fee.  The Borrower shall pay to the
Administrative Agent a nonrefundable fee (the “Administrative Agent’s Fee”)
under the terms of a letter (the “Administrative Agent’s Letter”) between the
Borrower and Administrative Agent, as amended from time to time.

 

10.10  No Reliance on Administrative Agent’s Customer Identification Program. 
Each Lender acknowledges and agrees that neither such Lender, nor any of its
Affiliates, participants or assignees, may rely on the Administrative Agent to
carry out such Lender’s, Affiliate’s, participant’s or assignee’s customer
identification program, or other obligations required or imposed under or
pursuant to the USA Patriot Act or the regulations thereunder, including the
regulations contained in 31 CFR 103.121 (as hereafter amended or replaced, the
“CIP Regulations”), or any other Anti-Terrorism Law, including any programs

 

109

--------------------------------------------------------------------------------


 

involving any of the following items relating to or in connection with any of
the Credit Parties, their Affiliates or their agents, the Loan Documents or the
transactions hereunder or contemplated hereby: (i) any identity verification
procedures, (ii) any recordkeeping, (iii) comparisons with government lists,
(iv) customer notices or (v) other procedures required under the CIP Regulations
or such other Laws.

 

11.          MISCELLANEOUS

 

11.1    Modifications, Amendments or Waivers.  With the written consent of the
Required Lenders, the Administrative Agent, acting on behalf of all the Lenders,
and the Borrower, on behalf of the Credit Parties, may from time to time enter
into written agreements amending or changing any provision of this Agreement or
any other Loan Document or the rights of the Lenders or the Credit Parties
hereunder or thereunder, or may grant written waivers or consents hereunder or
thereunder.  Any such agreement, waiver or consent made with such written
consent shall be effective to bind all the Lenders and the Credit Parties;
provided, that no such agreement, waiver or consent may be made which will:

 

11.1.1         Increase of Commitment.  Increase the amount of the Revolving
Credit Commitment of any Lender hereunder without the consent of such Lender;

 

11.1.2         Extension of Payment; Reduction of Principal, Interest or Fees;
Modification of Terms of Payment.  Whether or not any Loans are outstanding,
extend the Maturity Date or the time for payment of principal or interest of any
Loan (excluding the due date of any mandatory prepayment of a Loan), or postpone
or extend any date for payment of any Reimbursement Obligation, any Letter of
Credit Borrowing, the Commitment Fee or any other fee payable to any Lender, or
the payment of any other sums due and payable by the Borrower hereunder, or
reduce the principal amount of or the rate of interest borne by any Loan (other
than as a result of waiving the applicability of any post-default increase in
interest rates or as otherwise provided under this Agreement on the Effective
Date, including under Section 4.4.4) or reduce the Commitment Fee or any other
fee payable to any Lender, without the consent of each Lender directly and
adversely affected thereby;

 

11.1.3         Release of Collateral or Guarantor.  Except for sales of assets
permitted by Section 8.2.5 [Asset Sales], release all or substantially all of
the Collateral or all or substantially all of the Guarantor from their Secured
Obligations under the Security Agreement without the consent of all Lenders
(other than Defaulting Lenders); or

 

11.1.4         Miscellaneous.  Amend Section 2.4 [Termination or Reduction of
Revolving Credit Commitments], Section 5.2 [Pro Rata Treatment of Lenders],
Section 9.2.5 [Application of Payments], Section 10.3 [Exculpatory Provisions]
or Section 5.3 [Sharing of Payments by Lenders] or this Section 11.1, alter any
provision regarding the pro rata treatment of the Lenders or requiring all
Lenders to authorize the taking of any action or reduce any percentage specified
in the definition of Required Lenders or Ratable Share, in each case without the
consent of all of the Lenders;

 

provided that no agreement, waiver or consent which would modify the interests,
rights or obligations of the Administrative Agent, any Issuing Bank, or the
Swingline Lender may be

 

110

--------------------------------------------------------------------------------


 

made without the written consent of the Administrative Agent, such Issuing Bank
or the Swingline Lender, as applicable, and provided, further that, if in
connection with any proposed waiver, amendment or modification referred to in
Sections 11.1.1 through 11.1.4 above, the consent of the Required Lenders is
obtained but the consent of one or more of such other Lenders whose consent is
required is not obtained (each a “Non-Consenting Lender”), then the Borrower
shall have the right to replace any such Non-Consenting Lender with one or more
replacement Lenders pursuant to Section 5.6.2 [Replacement of a Lender]. 
Notwithstanding anything to the contrary herein, no Defaulting Lender shall have
any right to approve or disapprove any amendment, waiver or consent hereunder
(and any amendment, waiver or consent which by its terms requires the consent of
all Lenders or each affected Lender may be effected with the consent of the
applicable Lenders other than Defaulting Lenders), except that (x) the
Commitment of any Defaulting Lender may not be increased or extended without the
consent of such Lender, and (y) any waiver, amendment or modification requiring
the consent of all Lenders or each affected Lender that by its terms affects any
Defaulting Lender disproportionately adversely relative to other affected
Lenders shall require the consent of such Defaulting Lender.

 

11.2    No Implied Waivers; Cumulative Remedies.  No course of dealing and no
delay or failure of the Administrative Agent or any Lender in exercising any
right, power, remedy or privilege under this Agreement or any other Loan
Document shall affect any other or future exercise thereof or operate as a
waiver thereof, nor shall any single or partial exercise thereof preclude any
further exercise thereof or of any other right, power, remedy or privilege.  The
enumeration of the rights and remedies of the Administrative Agent and the
Lenders set forth in this Agreement is not intended to be exhaustive and the
exercise by the Administrative Agent and the Lenders of any right or remedy
shall not preclude the exercise of any other rights or remedies, all of which
shall be cumulative, and shall be in addition to any other right or remedy given
hereunder or under the other Loan Documents or that may now or hereafter exist
at law or in equity or by suit or otherwise.  No reasonable delay or failure to
take action on the part of the Administrative Agent or any Lender in exercising
any right, power or privilege shall operate as a waiver thereof, nor shall any
single or partial exercise of any such right, power or privilege preclude any
other or further exercise thereof or the exercise of any other right, power or
privilege or shall be construed to be a waiver of any Event of Default.

 

11.3    Expenses; Indemnity; Damage Waiver.

 

11.3.1         Costs and Expenses.  The Borrower shall pay (i) all reasonable
and documented out of pocket expenses incurred by the Administrative Agent and
the Arranger that is its Affiliate, including the reasonable fees, charges and
disbursements of counsel for the Administrative Agent (but limited to one
outside counsel for the Administrative Agent and the Arranger that is an
Affiliate of the Administrative Agent and one local counsel for each relevant
foreign jurisdiction, if any), in connection with the syndication of the credit
facilities provided for herein, the preparation and administration of the Loan
Documents and any amendments, modifications or waivers of the provisions thereof
(whether or not the transactions contemplated hereby or thereby shall be
consummated), (ii) all reasonable out of-pocket expenses incurred by any Issuing
Bank in connection with the issuance, amendment, renewal or extension of any
Letter of Credit or any demand for payment thereunder and (iii) all
out-of-pocket expenses incurred by any Lender Party and any Agent Party
including the fees, charges and disbursements

 

111

--------------------------------------------------------------------------------


 

of any counsel for any Lender Party and any Agent Party, in connection with the
enforcement or protection of its rights in connection with the Loan Documents
(including its rights under this Section), the Letters of Credit or the Loans,
including all such out-of-pocket expenses incurred during any workout,
restructuring or negotiations in respect of the Letters of Credit or the Loans;
provided that the Borrower’s obligation to pay or reimburse for legal fees,
charges or expenses under clause (iii) above shall be limited to the reasonable
and documented out-of-pocket fees, expenses and other charges of one law firm
serving as counsel to the Administrative Agent and the Lenders, taken as a
whole, and, if reasonably necessary, a single local law firm for the
Administrative Agent and the Lenders, taken as a whole, in each relevant
jurisdiction, and in the case of an actual or perceived conflict of interest,
one additional law firm acting as counsel in each relevant jurisdiction to the
affected parties similarly situated taken as a whole..

 

11.3.2         Indemnification by the Borrower.   The Borrower shall indemnify
each of the Lender Parties and each Agent Party and their respective Related
Parties (each such Person being called an “Indemnitee”) against, and hold each
Indemnitee harmless from, any and all losses, claims, damages, liabilities and
related expenses, including the fees, charges and disbursements of counsel (but
limited as provided below) for any Indemnitee, incurred by or asserted against
any Indemnitee arising out of, in connection with, or as a result of (i) the
execution or delivery of any Loan Document or any other agreement or instrument
contemplated hereby, the performance by the parties to the Loan Documents of
their respective obligations thereunder or the consummation of the Transactions,
(ii) any Loan or Letter of Credit or the use of the proceeds therefrom
(including any refusal by any Issuing Bank to honor a demand for payment under a
Letter of Credit if the documents presented in connection with such demand do
not strictly comply with the terms of such Letter of Credit), (iii) any actual
or alleged presence or release of Hazardous Material on or from any Mortgaged
Property or any other property currently or formerly owned or operated by the
Borrower or any Subsidiary, or any other Environmental Liability resulting from
the ownership or operation of the Mines or any other Real Property by, or
relating in any way to the Borrower or any Subsidiary or any Guarantor or
(iv) any actual or prospective claim, litigation, investigation or proceeding
relating to any of the foregoing, whether based on contract, tort or any other
theory and regardless of whether any Indemnitee is a party thereto; provided
that such indemnity shall not be available to any Indemnitee to the extent that
such losses, claims, damages, liabilities or related expenses are determined by
a court of competent jurisdiction by final and nonappealable judgment to have
resulted from (x) such Indemnitee’s bad faith, gross negligence or willful
misconduct, (y) a dispute solely among the Indemnitees (other than a dispute
(A) against any Indemnitee in its capacity as an agent, arranger, Issuing Bank
or Swingline Lender hereunder or (B) arising out of any act or omission of the
any Credit Party or its Affiliates), or (z) a claim brought by any Credit Party
for a material breach by an Indemnitee of any obligation hereunder or under any
Loan Document.  Notwithstanding anything herein to the contrary, the Borrower’s
obligation to pay or reimburse for legal fees, charges or expenses under this
indemnity shall be limited to the reasonable and documented out-of-pocket fees,
expenses and other charges of one law firm serving as counsel to all affected
Indemnitees, taken as a whole, and, if reasonably necessary, a single local law
firm for all Indemnitees, taken as a whole, in each relevant jurisdiction, and
in the case of an actual or perceived conflict of interest, one additional law
firm acting as counsel in each relevant jurisdiction to the affected Indemnitees
similarly situated taken as a whole.  This Section 11.3.2 [Indemnification by
the Borrower] shall not apply with respect to Taxes other than any Taxes that
represent losses, claims, damages, etc. arising from any non-Tax claim.  The

 

112

--------------------------------------------------------------------------------


 

indemnification obligations here under shall apply regardless of whether the
relevant claim is brought by the Borrower, any other Credit Party, their
Affiliates, their equity holders, their creditors, or any other Person.  No
Indemnitee shall be liable for any damages arising from the use by unintended
recipients of any information or other materials distributed by such Indemnitee
through IntraLinks or other similar information transmission systems in
connection with any Loan Document other than such liability resulting from such
Indemnitee’s gross negligence, willful misconduct or bad faith.

 

11.3.3         Reimbursement by Lenders.  To the extent that the Borrower fails
to pay any amount required to be paid by it to the Administrative Agent, any
Issuing Bank or the Swingline Lender under Sections 11.3.1 [Costs and Expenses]
or 11.3.2 [Indemnification by the Borrower], each Lender severally agrees to pay
to the Administrative Agent, the relevant Issuing Bank or the Swingline Lender,
as the case may be, such Lender’s pro rata share (determined as of the time that
the applicable unreimbursed expense or indemnity payment is sought) of such
unpaid amount; provided that the unreimbursed expense or indemnified loss,
claim, damage, liability or related expense, as the case may be, was incurred by
or asserted against the Administrative Agent, such Issuing Bank or the Swingline
Lender in its capacity as such.  For purposes hereof, a Lender’s “pro rata
share” shall be determined based on its share of the sum of the total Revolving
Credit Exposures and unused Commitments at the time (in each case, determined as
if no Lender were a Defaulting Lender).

 

11.3.4         Waiver of Consequential Damages, Etc.  To the extent permitted by
applicable law, no party hereto shall assert, and hereby waives, any claim
against any other party hereto, on any theory of liability, for special,
indirect, consequential or punitive damages (as opposed to direct or actual
damages) arising out of, in connection with, or as a result of, this Agreement
or any agreement or instrument contemplated hereby, the Transactions, any Loan
or Letter of Credit or the use of the proceeds thereof.  For the avoidance of
doubt, this Section 11.3.4 shall not limit the Borrower’s obligation to
indemnify pursuant to Section 11.3.2 to the extent such special, indirect,
consequential or punitive damages are included in any third party claim in
connection with which such Indemnitee is otherwise entitled to indemnification
or reimbursement thereunder.

 

11.3.5         Payments.  All amounts due under this Section shall be payable
not later than ten (10) days after written demand therefor.

 

11.4    Holidays.  Whenever payment of a Loan to be made or taken hereunder
shall be due on a day which is not a Business Day such payment shall be due on
the next Business Day (except as provided in Section 4.2 [Interest Periods]) and
such extension of time shall be included in computing interest and fees, except
that the Loans shall be due on the Business Day preceding the Maturity Date if
the Maturity Date is not a Business Day.  Whenever any payment or action to be
made or taken hereunder (other than payment of the Loans) shall be stated to be
due on a day which is not a Business Day, such payment or action shall be made
or taken on the next following Business Day, and such extension of time shall
not be included in computing interest or fees, if any, in connection with such
payment or action.

 

113

--------------------------------------------------------------------------------


 

11.5    Notices; Effectiveness; Electronic Communication.

 

11.5.1         Notices Generally.  Except in the case of notices and other
communications expressly permitted to be given by telephone (and except as
provided in Section 11.5.2 [Electronic Communications]), all notices and other
communications provided for herein shall be in writing and shall be delivered by
hand or overnight courier service, mailed by certified or registered mail or
sent by telecopier (i) if to a Lender, to it at its address set forth in its
Administrative Questionnaire, or (ii) if to any other Person, to it at its
address set forth on Schedule 1.1(A).

 

Notices sent by hand or overnight courier service, or mailed by certified or
registered mail, shall be deemed to have been given when received; notices sent
by telecopier shall be deemed to have been given when sent (except that, if not
given during normal business hours for the recipient, shall be deemed to have
been given at the opening of business on the next Business Day for the
recipient).  Notices delivered through electronic communications to the extent
provided in Section 11.5.2 [Electronic Communications], shall be effective as
provided in such Section.

 

11.5.2         Electronic Communications.  Notices and other communications to
the Administrative Agent, Swingline Lender, the Lenders and the Issuing Banks
hereunder may be delivered or furnished by electronic communication (including
e-mail and Internet or intranet websites) pursuant to procedures approved by the
recipient; provided that the foregoing shall not apply to notices to any Lender
or any Issuing Bank if such Lender or such Issuing Bank, as applicable, has
notified the Administrative Agent that it is incapable of receiving notices
under such Article by electronic communication.  The Administrative Agent or the
Borrower may, in its discretion, agree to accept notices and other
communications to it hereunder by electronic communications pursuant to
procedures approved by it; provided that approval of such procedures may be
limited to particular notices or communications.  Unless the Administrative
Agent otherwise prescribes, (i) notices and other communications sent to an
e-mail address shall be deemed received upon the sender’s receipt of an
acknowledgement from the intended recipient (such as by the “return receipt
requested” function, as available, return e-mail or other written
acknowledgement); provided that if such notice or other communication is not
sent during the normal business hours of the recipient, such notice or
communication shall be deemed to have been sent at the opening of business on
the next Business Day for the recipient, and (ii) notices or communications
posted to an Internet or intranet website shall be deemed received upon the
deemed receipt by the intended recipient at its e-mail address as described in
the foregoing clause (i) of notification that such notice or communication is
available and identifying the website address therefor.

 

11.5.3         Change of Address, Etc.  Any party hereto may change its address,
e-mail address or telecopier number for notices and other communications
hereunder by notice to the other parties hereto.

 

11.6    Severability.  The provisions of this Agreement are intended to be
severable.  If any provision of this Agreement shall be held invalid or
unenforceable in whole or in part in any jurisdiction, such provision shall, as
to such jurisdiction, be ineffective to the extent of such invalidity or
unenforceability without in any manner affecting the validity or

 

114

--------------------------------------------------------------------------------


 

enforceability thereof in any other jurisdiction or the remaining provisions
hereof in any jurisdiction.

 

11.7    Duration; Survival.  All representations and warranties of the Credit
Parties contained herein or made in connection herewith shall survive at all
times until the Payment In Full.  All covenants and agreements of the Borrower
contained in Section 5.8.1[Increased Costs], Section 5.9.4[Indemnification by
the Credit Parties], Section 5.10[Indemnity] and Section 11.3 [Expenses;
Indemnity; Damage Waiver], shall survive Payment In Full.  All other covenants
and agreements of the Credit Parties shall continue in full force and effect
from and after the date hereof and until Payment In Full.

 

11.8    Successors and Assigns.

 

11.8.1         Successors and Assigns Generally.  The provisions of this
Agreement shall be binding upon, and inure to the benefit of, the parties hereto
and their respective successors and assigns permitted hereby, except that the
Borrower may not assign or otherwise transfer any of its rights or obligations
hereunder without the prior written consent of the Administrative Agent and each
Lender (except to Holdings pursuant to a transaction permitted under
Section 8.2.3[Fundamental Changes], and no Lender may assign or otherwise
transfer any of its rights or obligations hereunder except (i) to an assignee in
accordance with the provisions of Section 11.8.2 [Assignments by Lenders],
(ii) by way of participation in accordance with the provisions of Section 11.8.4
[Participations], or (iii) by way of pledge or assignment of a security interest
subject to the restrictions of Section 11.8.5 [Certain Pledges; Successors and
Assigns Generally] (and any other attempted assignment or transfer by any party
hereto shall be null and void).  Nothing in this Agreement, expressed or
implied, shall be construed to confer upon any Person (other than the parties
hereto, their respective successors and assigns permitted hereby, Participants
to the extent provided in Section 11.8.4 [Participations] and, to the extent
expressly contemplated hereby, the Related Parties of each of the Administrative
Agent and the Lenders) any legal or equitable right, remedy or claim under or by
reason of this Agreement.

 

11.8.2         Assignments by Lenders.  Any Lender may at any time assign to one
or more assignees all or a portion of its rights and obligations under this
Agreement (including all or a portion of its Commitment and the Loans at the
time owing to it); provided that any such assignment shall be subject to the
following conditions:

 

(i)            Minimum Amounts.

 

(A)          in the case of an assignment of the entire remaining amount of the
assigning Lender’s Commitment and the Loans at the time owing to it or in the
case of an assignment to a Lender, an Affiliate of a Lender or an Approved Fund,
no minimum amount need be assigned; and

 

(B)          in any case not described in clause (i)(A) of this Section 11.8.2,
the aggregate amount of the Commitment (which for this purpose includes Loans
outstanding thereunder) or, if the applicable Commitment is not then in effect,
the principal outstanding balance of the Loans of the assigning Lender subject
to each such assignment (determined as of the date the Assignment and Assumption
Agreement with respect to such

 

115

--------------------------------------------------------------------------------


 

assignment is delivered to the Administrative Agent or, if “Trade Date” is
specified in the Assignment and Assumption Agreement, as of the Trade Date)
shall not be less than $5,000,000, in the case of any assignment in respect of
the Revolving Credit Commitment of the assigning Lender, unless each of the
Administrative Agent and, so long as no Event of Default has occurred and is
continuing, the Borrower otherwise consents (each such consent not to be
unreasonably withheld or delayed).

 

(ii)           Proportionate Amounts.  Each partial assignment shall be made as
an assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Agreement with respect to the Loan or the Commitment
assigned.

 

(iii)          Required Consents.  No consent shall be required for any
assignment except for the consent of the Administrative Agent (which shall not
be unreasonably withheld or delayed) and:

 

(A)          the consent of the Borrower (such consent not to be unreasonably
withheld or delayed) shall be required unless (x) an Event of Default has
occurred and is continuing at the time of such assignment or (y) such assignment
is to a Lender, an Affiliate of a Lender or an Approved Fund; provided that the
Borrower shall be deemed to have consented to any such assignment unless it
shall object thereto by written notice to the Administrative Agent within five
(5) Business Days after having received notice thereof; and

 

(B)          the consent of each Issuing Bank (such consent not to be
unreasonably withheld or delayed) shall be required for any assignment that
increases the obligation of the assignee to participate in exposure under one or
more Letters of Credit (whether or not then outstanding).

 

(iv)         Assignment and Assumption Agreement.  The parties to each
assignment shall execute and deliver to the Administrative Agent an Assignment
and Assumption Agreement, together with a processing and recordation fee of
$3,500, and the assignee, if it is not a Lender, shall deliver to the
Administrative Agent an Administrative Questionnaire provided by the
Administrative Agent.

 

(v)          No Assignment to Borrower.  No such assignment shall be made to the
Borrower or any of the Borrower’s Affiliates or Subsidiaries.

 

(vi)         No Assignment to Natural Persons.  No such assignment shall be made
to a natural person.

 

(vii)        No Assignment to Defaulting Lender.  No such assignment shall be
made to any Defaulting Lender or any of its subsidiaries.

 

Subject to acceptance and recording thereof by the Administrative Agent pursuant
to Section 11.8.3 [Register], from and after the effective date specified in
each Assignment and Assumption Agreement, the assignee thereunder shall be a
party to this Agreement and, to the extent of the interest assigned by such
Assignment and Assumption Agreement, have the rights and obligations of a Lender
under this Agreement, and the assigning Lender thereunder shall, to the extent
of the interest assigned by such Assignment and Assumption Agreement, be
released from

 

116

--------------------------------------------------------------------------------


 

its obligations under this Agreement (and, in the case of an Assignment and
Assumption Agreement covering all of the assigning Lender’s rights and
obligations under this Agreement, such Lender shall cease to be a party hereto)
but shall continue to be entitled to the benefits of Sections 4.4 [LIBOR Rate
Unascertainable; Etc.], 5.8 [Increased Costs], and 11.3 [Expenses, Indemnity;
Damage Waiver] with respect to facts and circumstances occurring prior to the
effective date of such assignment.  Any assignment or transfer by a Lender of
rights or obligations under this Agreement that does not comply with this
Section 11.8.2 shall be treated for purposes of this Agreement as a sale by such
Lender of a participation in such rights and obligations in accordance with
Section 11.8.4 [Participations].

 

11.8.3         Register.  The Administrative Agent, acting solely for this
purpose as an agent of the Borrower, shall maintain a record of the names and
addresses of the Lenders, and the Commitments of, and principal amounts of the
Loans owing to, each Lender pursuant to the terms hereof from time to time. 
Such register shall be conclusive, and the Borrower, the Administrative Agent
and the Lenders may treat each Person whose name is in such register pursuant to
the terms hereof as a Lender hereunder for all purposes of this Agreement,
notwithstanding notice to the contrary.  Such register shall be available for
inspection by the Borrower and any Lender, at any reasonable time and from time
to time upon reasonable prior notice.

 

11.8.4         Participations.  Any Lender may at any time, without the consent
of, or notice to, the Borrower or the Administrative Agent, sell participations
to any Person (other than a natural person or the Borrower or any of the
Borrower’s Affiliates or Subsidiaries) (each, a “Participant”) in all or a
portion of such Lender’s rights and/or obligations under this Agreement
(including all or a portion of its Commitment and/or the Loans owing to it);
provided that (i) such Lender’s obligations under this Agreement shall remain
unchanged, (ii) such Lender shall remain solely responsible to the other parties
hereto for the performance of such obligations and (iii) the Borrower, the
Administrative Agent, the Lenders, and the Issuing Banks shall continue to deal
solely and directly with such Lender in connection with such Lender’s rights and
obligations under this Agreement.

 

Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
(other than as is already provided for herein) to any amendment, modification or
waiver with respect to Sections 11.1.1 [Increase of Commitment], 11.1.2
[Extension of Payment, Etc.], or 11.1.3 [Release of Collateral or Guarantor])
that affects such Participant.  The Borrower agrees that each Participant shall
be entitled to the benefits of Sections 4.4 [LIBOR Rate Unascertainable, Etc.],
5.8 [Increased Costs], 5.10 [Indemnity] and 5.9 [Taxes] (subject to the
requirements and limitations therein, including the requirements under
Section 5.9.7 [Status of Lenders] (it being understood that the documentation
required under Section 5.9.7 [Status of Lenders] shall be delivered to the
participating Lender)) to the same extent as if it were a Lender and had
acquired its interest by assignment pursuant to Section 11.8.2 [Assignments by
Lenders]; provided that such Participant (A) agrees to be subject to the
provisions of Section 5.6.2 [Replacement of a Lender] and Section 5.6.3
[Designation of a Different Lending Office] as if it were an assignee under
Section 11.8.2 [Assignments by

 

117

--------------------------------------------------------------------------------


 

Lenders]; and (B) shall not be entitled to receive any greater payment under
Sections 5.8 [Increased Costs] or 5.9 [Taxes], with respect to any
participation, than its participating Lender would have been entitled to
receive, except to the extent such entitlement to receive a greater payment
results from a Change in Law that occurs after the Participant acquired the
applicable participation.  Each Lender that sells a participation agrees, at the
Borrower’s request and expense, to use reasonable efforts to cooperate with the
Borrower to effectuate the provisions of Section 5.6.2 [Replacement of a Lender]
and Section 5.6.3 [Designation of Different Lending Office] with respect to any
Participant.  To the extent permitted by law, each Participant also shall be
entitled to the benefits of Section 9.2.3 [Set-off] as though it were a Lender;
provided that such Participant agrees to be subject to Section 5.3 [Sharing of
Payments by Lenders] as though it were a Lender.  Each Lender that sells a
participation shall, acting solely for this purpose as a non-fiduciary agent of
the Borrower, maintain a register on which it enters the name and address of
each Participant and the principal amounts (and stated interest) of each
Participant’s interest in the Loans or other obligations under the Loan
Documents (the “Participant Register”); provided that no Lender shall have any
obligation to disclose all or any portion of the Participant Register (including
the identity of any Participant or any information relating to a Participant’s
interest in any commitments, loans, letters of credit or its other obligations
under any Loan Document) to any Person except to the extent that such disclosure
is necessary to establish that such commitment, loan, letter of credit or other
obligation is in registered form under Section 5f.103-1(c) of the United States
Treasury Regulations.  The entries in the Participant Register shall be
conclusive absent manifest error, and such Lender shall treat each Person whose
name is recorded in the Participant Register as the owner of such participation
for all purposes of this Agreement notwithstanding any notice to the contrary. 
For the avoidance of doubt, the Administrative Agent (in its capacity as
Administrative Agent) shall have no responsibility for maintaining a Participant
Register.

 

11.8.5         Certain Pledges; Successors and Assigns Generally.  Any Lender
may at any time pledge or assign a security interest in all or any portion of
its rights under this Agreement to secure obligations of such Lender, including
any pledge or assignment to secure obligations to a Federal Reserve Bank or any
central bank; provided that no such pledge or assignment shall release such
Lender from any of its obligations hereunder or substitute any such pledgee or
assignee for such Lender as a party hereto.

 

11.9    Confidentiality.

 

11.9.1         General.  Each of the Administrative Agent, Swingline Lender, the
Lenders and the Issuing Banks agrees to maintain the confidentiality of the
Information, except that Information may be disclosed (i) to its Affiliates and
to its and its Affiliates’ respective partners, directors, officers, employees,
agents, advisors and other representatives (it being understood that the Persons
to whom such disclosure is made will be informed of the confidential nature of
such Information and instructed to keep such Information confidential), (ii) to
the extent requested by any regulatory authority purporting to have jurisdiction
over it (including any self-regulatory authority, such as the National
Association of Insurance Commissioners), (iii) to the extent required by
applicable Laws or regulations or by any subpoena or similar legal process,
(iv) to any other party hereto, (v) in connection with the exercise of any
remedies hereunder or under any other Loan Document or any action or proceeding
relating to this Agreement or any other Loan Document or the enforcement of
rights

 

118

--------------------------------------------------------------------------------


 

hereunder or thereunder, (vi) subject to an agreement containing provisions
substantially the same as those of this Section, to (A) any assignee of or
Participant in, or any prospective assignee of or Participant in, any of its
rights or obligations under this Agreement or (B) any actual or prospective
counterparty (or its advisors) to any swap or derivative transaction relating to
any Credit Party and its obligations, (vii) with the consent of the Borrower or
(viii) to the extent such Information (Y) becomes publicly available other than
as a result of a breach of this Section or such other confidentiality obligation
under any commitment, engagement or fee letter related hereto, or (Z) becomes
available to the Administrative Agent, any Lender, any Issuing Bank or any of
their respective Affiliates on a non-confidential basis from a source other than
the Borrower or the other Credit Parties, other than as a result of a breach of
this Section or such other confidentiality obligation under any commitment
letter related hereto or, to the knowledge of the Administrative Agent, such
Lender, such Issuing Bank or any such Affiliate, any other confidentiality
obligation owing to the Borrower or any Affiliate thereof by the disclosing
Person.  Any Person required to maintain the confidentiality of Information as
provided in this Section shall be considered to have complied with its
obligation to do so if such Person has exercised the same degree of care to
maintain the confidentiality of such Information as such Person would accord to
its own confidential information.

 

11.9.2         Sharing Information With Affiliates of the Lenders.  Each Credit
Party acknowledges that from time to time financial advisory, investment banking
and other services may be offered or provided to the Borrower or one or more of
its Affiliates (in connection with this Agreement or otherwise) by any Lender or
by one or more Subsidiaries or Affiliates of such Lender and each of the Credit
Parties hereby authorizes each Lender to share any information delivered to such
Lender by such Credit Party and its Subsidiaries pursuant to this Agreement to
any such Subsidiary or Affiliate subject to the provisions of Section 11.9.1
[General].

 

11.10  Counterparts; Integration; Effectiveness.

 

11.10.1       Counterparts; Integration; Effectiveness.  This Agreement may be
executed in counterparts (and by different parties hereto in different
counterparts), each of which shall constitute an original, but all of which when
taken together shall constitute a single contract.  This Agreement and the other
Loan Documents, and any separate letter agreements with respect to fees payable
to the Administrative Agent, constitute the entire contract among the parties
relating to the subject matter hereof and supersede any and all previous
agreements and understandings, oral or written, relating to the subject matter
hereof including any prior confidentiality agreements and commitments.  This
Agreement shall become effective as provided in Section 7.1 [Effectiveness]. 
Delivery of an executed counterpart of a signature page of this Agreement by
telecopy or e-mail shall be effective as delivery of a manually executed
counterpart of this Agreement.

 

11.11  CHOICE OF LAW; SUBMISSION TO JURISDICTION; WAIVER OF VENUE; SERVICE OF
PROCESS; WAIVER OF JURY TRIAL.

 

11.11.1       Governing Law.  This Agreement shall be deemed to be a contract
under the Laws of the State of New York without regard to its conflict of laws
principles.  Each standby Letter of Credit issued under this Agreement shall be
subject either to the rules of the Uniform Customs and Practice for Documentary
Credits, as most recently published by the

 

119

--------------------------------------------------------------------------------


 

International Chamber of Commerce (the “ICC”) at the time of issuance (“UCP”) or
the rules of the International Standby Practices (ICC Publication Number 590),
as determined by the applicable Issuing Bank, and each trade Letter of Credit
shall be subject to UCP, and in each case to the extent not inconsistent
therewith, the Laws of the State of New York without regard to its conflict of
laws principles.

 

11.11.2       SUBMISSION TO JURISDICTION.  THE BORROWER AND EACH OTHER CREDIT
PARTY IRREVOCABLY AND UNCONDITIONALLY SUBMITS, FOR ITSELF AND ITS PROPERTY, TO
THE NONEXCLUSIVE JURISDICTION OF THE COURTS OF THE STATE OF NEW YORK SITTING IN
NEW YORK COUNTY AND OF THE UNITED STATES DISTRICT COURT OF THE SOUTHERN DISTRICT
OF NEW YORK, AND ANY APPELLATE COURT FROM ANY THEREOF, IN ANY ACTION OR
PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN
DOCUMENT, OR FOR RECOGNITION OR ENFORCEMENT OF ANY JUDGMENT, AND EACH OF THE
PARTIES HERETO IRREVOCABLY AND UNCONDITIONALLY AGREES THAT ALL CLAIMS IN RESPECT
OF ANY SUCH ACTION OR PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH NEW YORK
STATE COURT OR, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, IN SUCH
FEDERAL COURT.  EACH OF THE PARTIES HERETO AGREES THAT A FINAL JUDGMENT IN ANY
SUCH ACTION OR PROCEEDING SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER
JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY LAW. 
NOTHING IN THIS AGREEMENT OR IN ANY OTHER LOAN DOCUMENT SHALL AFFECT ANY RIGHT
THAT THE ADMINISTRATIVE AGENT, ANY LENDER OR ANY ISSUING BANK MAY OTHERWISE HAVE
TO BRING ANY ACTION OR PROCEEDING RELATING TO THIS AGREEMENT OR ANY OTHER LOAN
DOCUMENT AGAINST THE BORROWER OR ANY OTHER CREDIT PARTY OR ITS PROPERTIES IN THE
COURTS OF ANY JURISDICTION.

 

11.11.3       WAIVER OF VENUE.  THE BORROWER AND EACH OTHER CREDIT PARTY
IRREVOCABLY AND UNCONDITIONALLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, ANY OBJECTION THAT IT MAY NOW OR HEREAFTER HAVE TO THE LAYING OF
VENUE OF ANY ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT
OR ANY OTHER LOAN DOCUMENT IN ANY COURT REFERRED TO IN THIS SECTION 11.11.  EACH
OF THE PARTIES HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED
BY APPLICABLE LAW, THE DEFENSE OF AN INCONVENIENT FORUM TO THE MAINTENANCE OF
SUCH ACTION OR PROCEEDING IN ANY SUCH COURT AND AGREES NOT ASSERT ANY SUCH
DEFENSE.

 

11.11.4       SERVICE OF PROCESS.  EACH PARTY HERETO IRREVOCABLY CONSENTS TO
SERVICE OF PROCESS IN THE MANNER PROVIDED FOR NOTICES IN SECTION 11.5 [NOTICES;
EFFECTIVENESS; ELECTRONIC COMMUNICATION].  NOTHING IN THIS AGREEMENT WILL AFFECT
THE RIGHT OF ANY PARTY HERETO TO SERVE PROCESS IN ANY OTHER MANNER PERMITTED BY
APPLICABLE LAW.

 

120

--------------------------------------------------------------------------------


 

11.11.5       WAIVER OF JURY TRIAL.  EACH PARTY HERETO HEREBY IRREVOCABLY
WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE
TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF
OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER
THEORY).  EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR
ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH
OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE
FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE
BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS BY, AMONG
OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.

 

11.12  USA Patriot Act Notice.  Each Lender that is subject to the USA Patriot
Act and the Administrative Agent (for itself and not on behalf of any Lender)
hereby notifies Credit Parties that pursuant to the requirements of the USA
Patriot Act, it is required to obtain, verify and record information that
identifies the Credit Parties, which information includes the name and address
of Credit Parties and other information that will allow such Lender or
Administrative Agent, as applicable, to identify the Credit Parties in
accordance with the USA Patriot Act.

 

11.13  Certain ERISA Matters.

 

11.13.1       Lender ERISA Representations.  Each Lender (x) represents and
warrants, as of the date such Person became a Lender party hereto, to, and
(y) covenants, from the date such Person became a Lender party hereto to the
date such Person ceases being a Lender party hereto, for the benefit of, the
Administrative Agent and its Affiliates, and not, for the avoidance of doubt, to
or for the benefit of the Borrower or any other Credit Party, that at least one
of the following is and will be true:

 

(i)            such Lender is not using “plan assets” (within the meaning of the
Plan Asset Regulations) of one or more Benefit Plans in connection with the
Loans, the Letters of Credit or the Commitments,

 

(ii)           the transaction exemption set forth in one or more PTEs, such as
PTE 84-14 (a class exemption for certain transactions determined by independent
qualified professional asset managers), PTE 95-60 (a class exemption for certain
transactions involving insurance company general accounts), PTE 90-1 (a class
exemption for certain transactions involving insurance company pooled separate
accounts), PTE 91-38 (a class exemption for certain transactions involving bank
collective investment funds) or PTE 96-23 (a class exemption for certain
transactions determined by in-house asset managers), is applicable with respect
to such Lender’s entrance into, participation in, administration of and
performance of the Loans, the Letters of Credit, the Commitments and this
Agreement,

 

121

--------------------------------------------------------------------------------


 

(iii)          (A) such Lender is an investment fund managed by a “Qualified
Professional Asset Manager” (within the meaning of Part VI of PTE 84-14),
(B) such Qualified Professional Asset Manager made the investment decision on
behalf of such Lender to enter into, participate in, administer and perform the
Loans, the Letters of Credit, the Commitments and this Agreement, (C) the
entrance into, participation in, administration of and performance of the Loans,
the Letters of Credit, the Commitments and this Agreement satisfies the
requirements of sub-sections (b) through (g) of Part I of PTE 84-14 and (D) to
the best knowledge of such Lender, the requirements of subsection (a) of Part I
of PTE 84-14 are satisfied with respect to such Lender’s entrance into,
participation in, administration of and performance of the Loans, the Letters of
Credit, the Commitments and this Agreement, or

 

(iv)          such other representation, warranty and covenant as may be agreed
in writing between the Administrative Agent, in its sole discretion, and such
Lender.

 

11.13.2       Additional Lender ERISA Representations.  In addition, unless
sub-clause (i) in the immediately preceding Section 11.13.1 is true with respect
to a Lender or such Lender has not provided another representation, warranty and
covenant as provided in sub-clause (iv) in the immediately preceding
Section 11.13.1, such Lender further (x) represents and warrants, as of the date
of this Agreement, if such Lender is a party hereto as of the date hereof, the
date such Person became a Lender party hereto, to, and (y) covenants, from the
date hereof if such Lender is a party hereto as of the date hereof or the date
such Person became a Lender party hereto to the date such Person ceases being a
Lender party hereto, for the benefit of, the Administrative Agent and its
Affiliates, and not, for the avoidance of doubt, to or for the benefit of the
Borrower or any other Credit Party, that:

 

(i)            none of the Administrative Agent or any of its Affiliates is a
fiduciary with respect to the assets of such Lender (including in connection
with the reservation or exercise of any rights by the Administrative Agent under
this Agreement, any Loan Document or any documents related to hereto or
thereto),

 

(ii)           the Person making the investment decision on behalf of such
Lender with respect to the entrance into, participation in, administration of
and performance of the Loans, the Letters of Credit, the Commitments and this
Agreement is independent (within the meaning of 29 CFR § 2510.3-21) and is a
bank, an insurance carrier, an investment adviser, a broker-dealer or other
person that holds, or has under management or control, total assets of at least
$50 million, in each case as described in 29 CFR § 2510.3-21(c)(1)(i)(A)-(E),

 

(iii)          the Person making the investment decision on behalf of such
Lender with respect to the entrance into, participation in, administration of
and performance of the Loans, the Letters of Credit, the Commitments and this
Agreement is capable of evaluating investment risks independently, both in
general and with regard to particular transactions and investment strategies
(including in respect of the Secured Obligations),

 

(iv)          the Person making the investment decision on behalf of such Lender
with respect to the entrance into, participation in, administration of and
performance of the Loans, the Letters of Credit, the Commitments and this
Agreement is a fiduciary under ERISA or the Code, or both, with respect to the
Loans, the Letters of Credit, the Commitments and this Agreement

 

122

--------------------------------------------------------------------------------


 

and is responsible for exercising independent judgment in evaluating the
transactions hereunder, and

 

(v)           no fee or other compensation is being paid directly to the
Administrative Agent or any of its Affiliates for investment advice (as opposed
to other services) in connection with the Loans, the Letters of Credit, the
Commitments or this Agreement.

 

(c)           The Administrative Agent hereby informs the Lenders that each such
Person is not undertaking to provide impartial investment advice, or to give
advice in a fiduciary capacity, in connection with the transactions contemplated
hereby, and that such Person has a financial interest in the transactions
contemplated hereby in that such Person or an Affiliate thereof (i) may receive
interest or other payments with respect to the Loans, the Letters of Credit, the
Commitments and this Agreement, (ii) may recognize a gain if it extended the
Loans, the Letters of Credit or the Commitments for an amount less than the
amount being paid for an interest in the Loans, the Letters of Credit or the
Commitments by such Lender or (iii) may receive fees or other payments in
connection with the transactions contemplated hereby, the Loan Documents or
otherwise, including structuring fees, commitment fees, arrangement fees,
facility fees, upfront fees, underwriting fees, ticking fees, agency fees,
administrative agent or collateral agent fees, utilization fees, minimum usage
fees, letter of credit fees, fronting fees, deal-away or alternate transaction
fees, amendment fees, processing fees, term out premiums, banker’s acceptance
fees, breakage or other early termination fees or fees similar to the foregoing.

 

11.14      Acknowledgment and Consent to Bail-In of EEA Financial Institutions. 
Notwithstanding anything to the contrary in any Loan Document or in any other
agreement, arrangement or understanding among any such parties, each party
hereto acknowledges that any liability of any EEA Financial Institution arising
under any Loan Document, to the extent such liability is unsecured, may be
subject to the Write-Down and Conversion Powers of an EEA Resolution Authority
and agrees and consents to, and acknowledges and agrees to be bound by (a) the
application of any Write-Down and Conversion Powers by an EEA Resolution
Authority to any such liabilities arising hereunder which may be payable to it
by any party hereto that is an EEA Financial Institution; and (b) the effects of
any Bail-in Action on any such liability, including, if applicable, (i) a
reduction in full or in part or cancellation of any such liability; (ii) a
conversion of all, or a portion of, such liability into shares or other
instruments of ownership in such EEA Financial Institution, its parent
undertaking, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Agreement or any other Loan Document; or (iii) the variation of the terms
of such liability in connection with the exercise of the write-down and
conversion powers of any EEA Resolution Authority.

 

123

--------------------------------------------------------------------------------


 

11.15                 Collateral and Guaranty Matters.

 

11.15.1       Administrative Agent Authorization.  Notwithstanding anything
herein or in any other Loan Document to the contrary, each party hereto (and
each Secured Party that is not a party hereto by accepting the benefit of the
Liens granted pursuant to the Security Documents) agree as follows:

 

(i)            the Administrative Agent is hereby irrevocably authorized to
release any Transaction Lien granted to or held by the Administrative Agent upon
any asset or property (A) as provided in the applicable Security Document;
(B) constituting property or asset sold or disposed of to a Person that is not a
Credit Party as part of or in connection with any transaction permitted under
this Agreement or any other Loan Document; (C) constituting property or asset in
which no Credit Party owned an interest at the time the Transaction Lien was
granted or at any time thereafter (other than as a result of a transaction
prohibited under this Agreement); (D) constituting property or asset leased to
any Credit Party by a Person that is not a Credit Party under a lease which has
expired or has been terminated in a transaction or will expire concurrently with
such release and which has not been, and is not intended by such Credit Party to
be, renewed or extended; (E) subject to Liens that are referred to in
Section 8.2.2(v), 8.2.2(vi) or 8.2.2(xi) to the extent a Transaction Lien
thereon would be prohibited or restricted under the terms of the documents
governing such Liens or the obligations secured thereby; (F) constituting
segregated cash and Cash Equivalents, deposit, securities and commodities
accounts (including securities entitlements and related properties and assets
held therein) that are subject to Liens that are referred to in Sections
8.2.2(vii), 8.2.2(ix), and 8.2.2(x) and consist of or contain solely funds
securing such Liens to the extent a Transaction Lien thereon would be prohibited
or restricted under the terms of the documents governing such Liens or the
obligations secured thereby, or (H) is an Excluded Asset;

 

(ii)           the Administrative Agent is hereby irrevocably authorized to
terminate control agreements;

 

(iii)          the Administrative Agent is hereby irrevocably authorized to
release a Guarantor (other than Holdings) from its obligations under a Security
Document and any other applicable Loan Document if such Person ceases to be a
Wholly-Owned Restricted Subsidiary of the Borrower or is or becomes an Excluded
Subsidiary;

 

(iv)         the Administrative Agent is hereby irrevocably authorized to
release a Subsidiary Guarantor from its obligations under a Security Document
and any other applicable Loan Document if such Person ceases to be a Subsidiary,
or is or becomes an Excluded Subsidiary (other than as a result of clause
(iv) under the definition of “Excluded Subsidiary”);

 

(v)          upon the request of the Administrative Agent at any time, the
Secured Parties shall confirm in writing the Administrative Agent’s authority to
release particular types or items of Collateral pursuant to this 11.15; and

 

(vi)         upon the request of the Borrower and at its sole cost and expense,
the Administrative Agent shall promptly deliver or caused to be delivered to the

 

124

--------------------------------------------------------------------------------


 

Borrower such termination statements, releases, possessory collateral in its
possession, and other agreements, documents and instruments as may be necessary
to release the Transaction Liens as authorized herein or in any other Loan
Document and as may be necessary to release a Guarantor as authorized herein or
in any other Loan Document.

 

11.15.2       Administrative Agent Remedies.  Notwithstanding anything contained
in any of the Loan Documents to the contrary, the Credit Parties, the
Administrative Agent, and each Secured Party hereby agree that no Secured Party
shall have any right individually to realize upon any of the Collateral or to
enforce the Security Documents, it being understood and agreed that all powers,
rights and remedies hereunder and, under the Security Documents may be exercised
solely by the Administrative Agent on behalf of the Secured Parties in
accordance with the terms hereof and the other Loan Documents.  By accepting the
benefit of the Liens granted pursuant to the Security Documents, each Secured
Party not party hereto hereby agrees to the terms of this paragraph 11.15.2.

 

11.16  Conflicts with Documents.  To the fullest extent possible, the terms and
provisions of this Agreement shall be read together with the terms and
provisions of each other Loan Document so that the terms and provisions of this
Agreement do not conflict with the terms and provisions of any Loan Document;
provided, however, notwithstanding the foregoing, in the event that any of the
terms or provisions of this Agreement conflict with any terms or provisions of
any Loan Document, the terms or provisions of this Agreement shall govern and
control for all purposes; provided further that (i) the inclusion in any
Security Document as to rights or remedies in favor of the Administrative Agent
related to Collateral and not expressly addressed in this Agreement shall not be
deemed to be in conflict with this Agreement and all such rights or remedies
contained therein shall be given full force and effect, and (ii) the inclusion
in any Loan Document of terms or provisions that are less restrictive to the
Credit Parties or any Subsidiary thereof shall not be deemed to be in conflict
with this Agreement and all such terms and provisions contained therein shall be
given full force and effect.

 

11.17  Second Lien Intercreditor Agreement.  A copy of the fully executed Second
Lien Intercreditor Agreement in the form attached hereto as Exhibit 1.1(T) has
been provided to each Lender and each Lender hereby acknowledges and agrees to
the terms of such Second Lien Intercreditor Agreement and agrees that the terms
thereof shall be binding on such Secured Party and its successors and assigns,
as if it were a party thereto.

 

11.18  Amendment and Restatement.  This Agreement amends and restates in its
entirety the Existing Credit Agreement; and the Credit Parties confirm that the
Existing Credit Agreement, the other Credit Documents and the Collateral for the
Secured Obligations thereunder (as all such capitalized terms are defined in the
Existing Credit Agreement) have at all times, since the date of the execution
and delivery of such documents, remained in full force and effect and continued
to secure such obligations which are continued as the Secured Obligations
hereunder as amended hereby; and all such Collateral (as defined in the Existing
Credit Agreement) shall continue to secure the Secured Obligations hereunder
except to the extent such Collateral was released from the Transaction Liens as
a result of a transaction permitted under the Existing Credit Agreement prior to
the date hereof.  The Loans hereunder are a continuation of the Loans under (and
as such terms are defined in) the Existing Credit Agreement.  The Credit
Parties, the Administrative Agent and the Lenders acknowledge and

 

125

--------------------------------------------------------------------------------


 

agree that the amendment and restatement of the Existing Credit Agreement by
this Agreement is not intended to constitute, nor does it constitute, a
novation, interruption, suspension of continuity, satisfaction, discharge or
termination of the obligations, loans, liabilities, or indebtedness under the
Existing Credit Agreement and the other Credit Documents (as such term is
defined therein) thereunder or the collateral security therefor and this
Agreement and the other Loan Documents are entitled to all rights and benefits
originally pertaining to the Existing Credit Agreement and the other Credit
Documents (as such term is defined therein), but as amended herein.  From and
after the Effective Date, all references made to the Existing Credit Agreement
in any Loan Document or in any other instrument or document shall, without more,
be deemed to refer to this Agreement.  The outstanding commitments under the
Existing Credit Agreement have been assigned, renewed, extended, modified, and
rearranged as Commitments under and pursuant to the terms of this Agreement. 
Certain of the Lenders (as Lenders under the Existing Credit Agreement) have
agreed among themselves, in consultation with the Borrower and the
Administrative Agent, to adjust their respective Commitments and to terminate
the commitments of certain lenders under the Existing Credit Agreement who will
not become a Lender hereunder (each an “Exiting Lender”).  The Administrative
Agent, the Lenders, and the Borrower, and each Exiting Lender (by receipt of the
payment in full of the Loans as defined in, and owing to it under, the Existing
Credit Agreement or receipt of notice of termination of its commitments under
the Existing Credit Agreement) consented to such reallocation and each Exiting
Lender’s termination of, and each Exiting Lender’s assignment of, an interest in
the commitments and the Exiting Lenders’ assignments of their respective
commitments.  On the Effective Date, and after giving effect to such
reallocations, adjustments, assignments and decreases, the Commitments of each
Lender shall be as set forth on Schedule 1.1(A).  The Lenders shall make all
appropriate adjustments and payments between and among themselves to account for
the revised pro rata shares resulting from the initial allocation of the
Lenders’ commitments under the Existing Credit Agreement to under this
Agreement.  The Borrower and each Lender party hereto that was a “Lender” under
the Existing Credit Agreement hereby agrees and this Section 11.18 and any other
agreement executed by an Exiting Lender that is acceptable to the Administrative
Agent shall be deemed approved assignment forms as required under the Existing
Credit Agreement.

 

[SIGNATURE PAGES TO FOLLOW]

 

126

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto, by their officers thereunto duly
authorized, have executed this Agreement as of the day and year first above
written.

 

 

BORROWER:

 

 

 

 

CLOUD PEAK ENERGY RESOURCES LLC

 

 

 

 

By:

/s/ Heath A. Hill

 

 

Name:

Heath A. Hill

 

 

Title:

Executive Vice President and Chief Financial Officer

 

 

 

 

GUARANTORS:

 

 

 

ANTELOPE COAL LLC

 

ARROWHEAD I LLC

 

ARROWHEAD II LLC

 

ARROWHEAD III LLC

 

BIG METAL COAL CO. LLC

 

CABALLO ROJO LLC

 

CABALLO ROJO HOLDINGS LLC

 

CLOUD PEAK ENERGY INC.

 

CLOUD PEAK ENERGY SERVICES COMPANY

 

CLOUD PEAK ENERGY FINANCE CORP.

 

CLOUD PEAK ENERGY LOGISTICS LLC

 

CLOUD PEAK ENERGY LOGISTICS I LLC

 

CORDERO MINING LLC

 

CORDERO MINING HOLDINGS LLC

 

CORDERO OIL AND GAS LLC

 

KENNECOTT COAL SALES LLC

 

NERCO LLC

 

NERCO COAL LLC

 

NERCO COAL SALES LLC

 

PROSPECT LAND AND DEVELOPMENT LLC

 

RESOURCE DEVELOPMENT LLC

 

SEQUATCHIE VALLEY COAL CORPORATION

 

SPRING CREEK COAL LLC

 

WESTERN MINERALS LLC

 

YOUNGS CREEK HOLDINGS I LLC

 

YOUNGS CREEK HOLDINGS II LLC

 

YOUNGS CREEK MINING COMPANY, LLC

 

 

 

 

By:

/s/ Heath A. Hill

 

 

Name:

Heath A. Hill

 

 

Title:

Executive Vice President and Chief Financial Officer

 

--------------------------------------------------------------------------------


 

 

PNC BANK, NATIONAL ASSOCIATION,
individually and as Administrative Agent

 

 

 

 

 

By:

/s/ Mahir J. Desai

 

Name:

Mahir J. Desai

 

Title:

Vice President

 

--------------------------------------------------------------------------------


 

 

THE HUNTINGTON NATIONAL BANK

 

 

 

 

 

By:

/s/ Phil Andresen

 

Name:

Phil Andresen

 

Title:

Assistant Vice President

 

--------------------------------------------------------------------------------


 

 

UMB BANK, N.A.

 

 

 

 

 

By:

/s/ David Walters

 

Name:

David Walters

 

Title:

Senior Vice President

 

--------------------------------------------------------------------------------


 

 

JPMORGAN CHASE BANK, N.A.

 

 

 

 

 

By:

/s/ Peter S. Predun

 

Name:

Peter S. Predun

 

Title:

Executive Director

 

--------------------------------------------------------------------------------


 

 

CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH

 

 

 

 

 

By:

/s/ Didier Siffer

 

Name:

Didier Siffer

 

Title:

Authorized Signatory

 

 

CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH

 

 

 

By:

/s/ Bryan J. Matthews

 

Name:

Bryan J. Matthews

 

Title:

Authorized Signatory

 

--------------------------------------------------------------------------------


 

 

DEUTSCHE BANK AG NEW YORK BRANCH

 

 

 

 

 

By:

/s/ Alicia Schug

 

Name:

Alicia Schug

 

Title:

Vice President

 

 

By:

/s/ Marguerite Sutton

 

Name:

Marguerite Sutton

 

Title:

Vice President

 

--------------------------------------------------------------------------------